Exhibit 10.1


Execution Version



--------------------------------------------------------------------------------







AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of February 6, 2019


by and among
LEXINGTON REALTY TRUST,
as Borrower,


THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,
as Lenders,


and


KEYBANK NATIONAL ASSOCIATION,
as Agent


________________________________________________________


KEYBANC CAPITAL MARKETS, INC., WELLS FARGO SECURITIES, LLC, AND REGIONS CAPITAL
MARKETS,
as Joint Lead Arrangers
and
Joint Bookrunners,




WELLS FARGO BANK, NATIONAL ASSOCIATION AND REGIONS BANK,
as Co-Syndication Agents


And


BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., PNC BANK, NATIONAL
ASSOCIATION, TD BANK, N.A., AND U.S. BANK NATIONAL ASSOCIATION,
As Co-Documentation Agents





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I. - DEFINITIONS
1
 
Section 1.1.
Definitions
1
 
Section 1.2.
General; References to Times
32
 
Section 1.3.
Financial Attributes of Non-Wholly Owned Subsidiaries
32
ARTICLE II. - CREDIT FACILITY
33
 
Section 2.1.
Term Loans
33
 
Section 2.2.
Revolving Loans
33
 
Section 2.3.
Bid Rate Loans
34
 
Section 2.4.
Swingline Loans
38
 
Section 2.5.
Letters of Credit
39
 
Section 2.6.
Rates and Payment of Interest on Loans
44
 
Section 2.7.
Number of Interest Periods
45
 
Section 2.8.
Repayment of Loans
45
 
Section 2.9.
Prepayments
45
 
Section 2.10.
Continuation
46
 
Section 2.11.
Conversion
46
 
Section 2.12.
Notes
47
 
Section 2.13.
Voluntary Reduction of the Revolving Loan Commitment
47
 
Section 2.14.
Extension of Revolving Termination Date
48
 
Section 2.15.
Expiration or Maturity Date of Letters of Credit Past Revolving Termination Date
48
 
Section 2.16.
Amount of Limitations
49
 
Section 2.17.
Increase in Revolving Loan Commitments; Additional Term Loans
49
 
Section 2.18.
Reallocation of Lender Pro Rata Shares; No Novation
51
ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
52
 
Section 3.1.
Payments
52
 
Section 3.2.
Pro Rata Treatment
53
 
Section 3.3.
Sharing of Payments, Etc.
53
 
Section 3.4.
Several Obligations
54
 
Section 3.5.
Minimum Amounts
54
 
Section 3.6.
Fees
54
 
Section 3.7.
Computations
55
 
Section 3.8.
Usury
55
 
Section 3.9.
Agreement Regarding Interest and Charges
56
 
Section 3.10.
Statements of Account
56
 
Section 3.11.
Defaulting Lenders
56
 
Section 3.12.
Taxes
60
ARTICLE IV. - YIELD PROTECTION, ETC.
64
 
Section 4.1.
Additional Costs; Capital Adequacy
64



- i-

--------------------------------------------------------------------------------





 
Section 4.2.
Suspension of LIBOR Loans and LIBOR Margin Loans
65
 
Section 4.3.
Illegality
67
 
Section 4.4.
Compensation
67
 
Section 4.5.
Affected Lenders
68
 
Section 4.6.
Treatment of Affected Loans
68
 
Section 4.7.
Change of Lending Office
69
 
Section 4.8.
Assumptions Concerning Funding of LIBOR Loans
69
ARTICLE V. - CONDITIONS PRECEDENT
69
 
Section 5.1.
Initial Conditions Precedent
69
 
Section 5.2.
Conditions Precedent to All Loans and Letters of Credit
71
ARTICLE VI. - REPRESENTATIONS AND WARRANTIES
71
 
Section 6.1
Representations and Warranties
71
 
Section 6.2
Survival of Representations and Warranties, Etc.
77
ARTICLE VII. - AFFIRMATIVE COVENANTS
78
 
Section 7.1.
Preservation of Existence and Similar Matters
78
 
Section 7.2.
Compliance with Applicable Law
78
 
Section 7.3.
Maintenance of Property
78
 
Section 7.4.
Conduct of Business
78
 
Section 7.5.
Insurance
79
 
Section 7.6.
Payment of Taxes and Claims
79
 
Section 7.7.
Visits and Inspections
79
 
Section 7.8.
Use of Proceeds; Letters of Credit
79
 
Section 7.9.
Environmental Matters
80
 
Section 7.10.
Books and Records
80
 
Section 7.11.
Further Assurances
80
 
Section 7.12.
Guarantors
80
 
Section 7.13.
REIT Status
81
 
Section 7.14.
Exchange Listing
81
ARTICLE VIII. - INFORMATION
82
 
Section 8.1.
Quarterly Financial Statements
82
 
Section 8.2.
Year-End Statements
82
 
Section 8.3.
Compliance Certificate
82
 
Section 8.4.
Other Information
83
ARTICLE IX. - NEGATIVE COVENANTS
85
 
Section 9.1.
Financial Covenants
85
 
Section 9.2.
Restricted Payments
86
 
Section 9.3.
Indebtedness
86
 
Section 9.4.
[Reserved]
86
 
Section 9.5.
[Reserved]
86
 
Section 9.6.
Liens; Negative Pledges; Other Matters
86
 
Section 9.7.
Merger, Consolidation, Sales of Assets and Other Arrangements
87
 
Section 9.8.
Fiscal Year
88
 
Section 9.9.
Use of Proceeds; Letters of Credit
88



- ii-

--------------------------------------------------------------------------------





 
Section 9.10.
Modifications of Organizational Documents
88
 
Section 9.11.
Transactions with Affiliates
88
 
Section 9.12.
ERISA Exemptions
88
ARTICLE X. - DEFAULT
89
 
Section 10.1.
Events of Default
89
 
Section 10.2.
Remedies Upon Event of Default
92
 
Section 10.3.
Remedies Upon Default
93
 
Section 10.4.
Allocation of Proceeds
93
 
Section 10.5.
Performance by Agent
94
 
Section 10.6.
Rights Cumulative
94
 
Section 10.7.
Marshaling; Payments Set Aside
94
 
Section 10.8.
Rescission of Acceleration by Requisite Lenders
95
ARTICLE XI. - THE AGENT
95
 
Section 11.1.
Authorization and Action
95
 
Section 11.2.
Agent's Reliance, Etc.
96
 
Section 11.3.
Notice of Defaults
97
 
Section 11.4.
Agent as Lender
97
 
Section 11.5.
Approvals of Lenders
97
 
Section 11.6.
Lender Credit Decision, Etc.
97
 
Section 11.7.
Indemnification of Agent
98
 
Section 11.8.
Successor Agent
99
 
Section 11.9.
Titled Agents
99
 
Section 11.10.
ERISA Representations of the Lenders
100
ARTICLE XII. - MISCELLANEOUS
101
 
Section 12.1.
Notices
101
 
Section 12.2.
Expenses
102
 
Section 12.3.
Setoff
103
 
Section 12.4.
Litigation; Jurisdiction; Other Matters; Waivers
103
 
Section 12.5.
Successors and Assigns
104
 
Section 12.6.
Amendments
109
 
Section 12.7.
Nonliability of Agent and Lenders
112
 
Section 12.8.
Confidentiality
112
 
Section 12.9.
Indemnification
113
 
Section 12.10.
Termination; Survival
115
 
Section 12.11.
Severability of Provisions
115
 
Section 12.12.
GOVERNING LAW
115
 
Section 12.13.
Patriot Act
115
 
Section 12.14.
Electronic Delivery of Certain Information
116
 
Section 12.15.
Public/Private Information
116
 
Section 12.16.
Counterparts
116
 
Section 12.17.
Obligations with Respect to Loan Parties
117
 
Section 12.18.
Independence of Covenants
117
 
Section 12.19.
Limitation of Liability
117



- iii-

--------------------------------------------------------------------------------





 
Section 12.20.
Entire Agreement
117
 
Section 12.21.
Construction
117
 
Section 12.22.
Time is of the Essence
117
 
Section 12.23.
Headings
118
 
Section 12.24.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
118





- iv-

--------------------------------------------------------------------------------







SCHEDULE I
Commitments

SCHEDULE 1.1.(A)
Scheduled LIBOR Loans

SCHEDULE 1.1.(B)
List of Loan Parties

SCHEDULE 6.1.(b)
Ownership Structure

SCHEDULE 6.1.(f)
Title to Properties; Liens

SCHEDULE 6.1.(g)
Indebtedness and Guaranties

SCHEDULE 6.1.(h)
Existing Derivatives Contracts

SCHEDULE 6.1.(i)
Litigation

SCHEDULE ELC
KeyBank Existing LCs

SCHEDULE EUP
Existing Eligible Unencumbered Properties





EXHIBIT A
Form of Assignment and Assumption

EXHIBIT B
Form of Notice of Borrowing

EXHIBIT C
Form of Notice of Continuation

EXHIBIT D
Form of Notice of Conversion

EXHIBIT E
Form of Revolving Note

EXHIBIT F
Form of Opinion of Counsel

EXHIBIT G
Form of Compliance Certificate

EXHIBIT H
Form of Guaranty

EXHIBIT I
Form of Bid Rate Note

EXHIBIT J
Form of Notice of Swingline Borrowing

EXHIBIT K
Form of Swingline Note

EXHIBIT L
RESERVED

EXHIBIT M
Form of Term Note

EXHIBIT N
Form of Bid Rate Quote Request

EXHIBIT O
Form of Bid Rate Quote

EXHIBIT P
Form of Bid Rate Quote Acceptance

EXHIBIT Q
Form of Designation Agreement

EXHIBITS R-1 to R-4
Forms of U.S. Tax Compliance Certificates









- v-

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 6, 2019 by and among LEXINGTON REALTY TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Trust”), as borrower
(the “Borrower”), each of the financial institutions initially a signatory
hereto together with their assignees pursuant to Section 12.5. (the “Lenders”),
and KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”), with KEYBANC CAPITAL
MARKETS, INC., WELLS FARGO SECURITIES, LLC, and REGIONS CAPITAL MARKETS, as
Joint Lead Arrangers and Joint Bookrunners (collectively, the “Arrangers”),
WELLS FARGO BANK, NATIONAL ASSOCIATION and REGIONS BANK, as Co-Syndication
Agents (the “Co-Syndication Agents”), and BANK OF AMERICA, N.A., JPMORGAN CHASE
BANK, N.A., PNC BANK, NATIONAL ASSOCIATION, TD BANK, N.A., AND U.S. BANK
NATIONAL ASSOCIATION, as Co-Documentation Agents (the “Co-Documentation
Agents”).


WHEREAS, the Borrower has previously entered into the Existing Credit Agreement
with KeyBank, as administrative agent, and certain of the Lenders, pursuant to
which the lenders party thereto agreed to extend certain commitments and make
certain extensions of credit available to the Borrower;


WHEREAS, the Borrower has requested and, on the terms and conditions contained
herein, the Agent and the Lenders desire to make available to the Borrower
credit facilities in the aggregate initial amount of $900,000,000, consisting of
(a) a senior revolving credit facility in the aggregate initial amount of
$600,000,000, which will include a $40,000,000 letter of credit sub-facility and
a $40,000,000 swingline subfacility, and (b) a senior term loan facility in the
aggregate initial amount of $300,000,000 that will mature in 2021, (the
facilities described in clauses (a) through (b), collectively, the “Facility”),
all on the terms and conditions contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
to amend and restate the Existing Credit Agreement in its entirety as follows:

ARTICLE I. - DEFINITIONS

Section 1.1.    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“1031 Property” means property held by a “qualified intermediary” (a “QI”), as
defined in the Treasury Regulations promulgated pursuant to Section 1031 of the
Internal Revenue Code, or an “exchange accommodation titleholder” (an “EAT”), as
defined in Revenue Procedure 2000-37, as modified by Revenue Procedure 2004-51,
(or in either case, by one or more Wholly Owned Subsidiaries thereof, singly or
as tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with the
Borrower, a Wholly Owned Subsidiary of Borrower, or, (A) so long as the LCIF
Ownership Condition is satisfied, LCIF or a Wholly Owned Subsidiary of LCIF, (B)
so long as the NLSAF Ownership Condition is satisfied, Net Lease Strategic
Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund
L.P., or (C) so long as the SPC Ownership Condition is satisfied, Six Penn
Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P., in connection
with the acquisition (or possible disposition) of such property by the Borrower
or a Wholly Owned Subsidiary of the Borrower, LCIF or a Wholly Owned Subsidiary
of LCIF, Net Lease Strategic Assets Fund L.P. or a Wholly Owned Subsidiary of
Net Lease Strategic Assets Fund L.P., or Six Penn Center L.P.


1

--------------------------------------------------------------------------------





or a Wholly Owned Subsidiary of Six Penn Center L.P., as applicable, pursuant
to, and qualifying for tax treatment under, Section 1031 of the Internal Revenue
Code.
“Absolute Rate” has the meaning set forth in Section 2.3.(c)(ii)(C).


“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.


“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Additional Costs” has the meaning given that term in Section 4.1.
“Additional Term Loans” has the meaning given that term in Section 2.17.
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Trust and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves for such period.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
“Agent” means KeyBank National Association, as contractual representative for
the Lenders under the terms of this Agreement, and any of its successors.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977, as amended.
“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Pricing Level at which the “Applicable Margin” is
determined in accordance with the definition thereof:


Pricing Level
Facility Fee
Pricing Level 1


0.125%
Pricing Level 2


0.150%



2

--------------------------------------------------------------------------------





Pricing Level 3


0.200%
Pricing Level 4


0.250%
Pricing Level 5


0.300%



“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means from time to time, with respect to a particular Class
and Type of Loans, the percentage rate set forth in the immediately following
table corresponding to the level (each a “Pricing Level”) into which the Trust’s
Debt Rating then falls. Any change in the Trust’s Debt Rating which would cause
it to move to a different Pricing Level shall be effective as of the first day
of the first calendar month immediately following receipt by the Agent of
written notice delivered by the Borrower in accordance with Section 8.4.(k) that
the Trust’s Debt Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Agent becomes aware that
the Trust’s Debt Rating has changed, then the Agent may, in its sole discretion,
upon written notice to the Borrower, adjust the Pricing Level effective as of
the first day of the first calendar month following the date the Agent becomes
aware that the Trust’s Debt Rating has changed. During any period that the Trust
has received only two Debt Ratings that are not equivalent, the Applicable
Margins shall be determined based on the Pricing Level corresponding to the
higher of such two Debt Ratings; provided however that if one of the Debt
Ratings is from Fitch then the Applicable Margins shall be determined based on
the Pricing Level corresponding to the Debt Rating of S&P or Moody’s, as
applicable. During any period that the Trust has received Debt Ratings from
three Rating Agencies and such Debt Ratings are not equivalent, the Applicable
Margins shall be determined based on the Pricing Level corresponding to the
lower of the two highest such Debt Ratings. During any period for which the
Trust has received a Debt Rating from only one Rating Agency, then the
Applicable Margins shall be determined based on such Debt Rating so long as such
Debt Rating is from either S&P or Moody’s. During any period that the Trust has
(i) not received a Debt Rating from any Rating Agency or (ii) received a Debt
Rating from only one Rating Agency that is neither S&P or Moody’s, the
Applicable Margins shall be determined based on Pricing Level 5. The provisions
of this definition shall be subject to Section 2.6.(c).




3

--------------------------------------------------------------------------------





Pricing Level
Debt Rating
Applicable Margin for Revolving Loans which are LIBOR Loans
Applicable Margin for Revolving Loans which are Base Rate Loans
Applicable Margin for Term Loans which are LIBOR Loans
Applicable Margin for Term Loans which are Base Rate Loans
Pricing Level 1


At least A- or A3
0.775%
0.00%
0.85%
0.00%
Pricing Level 2


At least BBB+ or Baa1
0.825%
0.00%
0.90%
0.00%
Pricing Level 3


At least BBB or Baa2
0.90%
0.00%
1.00%
0.00%
Pricing Level 4


At least BBB- or Baa3
1.10%
0.10%
1.25%
0.25%
Pricing Level 5


Below BBB-, Baa3 or unrated
1.45%
0.45%
1.65%
0.65%



“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” means KeyBanc Capital Markets Inc., Wells Fargo Securities, LLC, and
Regions Capital Markets as joint lead arrangers and joint bookrunners, together
with their successors and permitted assigns.
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee, the Agent, and, if applicable, the Borrower,
substantially in the form of Exhibit A.
“Bail-In Action” means, the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus one-half of one percent (0.50%) and (c) the LIBOR Market
Index Rate plus 1.00%. Each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or the LIBOR Market Index Rate (provided that clause (c)
shall not be applicable during any period in which LIBOR is unavailable or
unascertainable).
“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.


4

--------------------------------------------------------------------------------





“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Bid Rate Borrowing” has the meaning given that term in Section 2.3.(b).
“Bid Rate Loan” means a loan made by a Revolving Lender under Section 2.3.(f).
“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to a Revolving Lender, or its registered assignee, as
originally in effect and otherwise duly completed.
“Bid Rate Quote” means an offer in accordance with Section 2.3.(c) by a
Revolving Lender to make a Bid Rate Loan with one single specified interest
rate.
“Bid Rate Quote Request” has the meaning given that term in Section 2.3.(b).
“Borrower” means the Trust and its respective successors and permitted assigns.
“Borrower Information” has the meaning set forth in Section 2.6.(c).
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Boston, Massachusetts are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.05 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
If the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Trust and its Subsidiaries and a proportionate share of all
Properties of all Unconsolidated Affiliates.
“Capitalization Rate” means 7.25%.
“Capitalized Lease Obligation” means an obligation under a lease (or other
arrangement conveying the right to use property) that is required to be
capitalized for financial reporting purposes in accordance with GAAP. The amount
of a Capitalized Lease Obligation is the capitalized amount of such obligation
as would be required to be reflected on a balance sheet of the applicable Person
prepared in accordance with GAAP as of the applicable date.
“Capitalized Value” means the sum of all of the following (without duplication)
of the Trust and its Subsidiaries on a consolidated basis determined in
accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents, plus (b)(i) Adjusted EBITDA for the two most recent quarters
multiplied by (ii) 2 divided by (iii) the Capitalization Rate, plus (c) the GAAP
book value of Properties acquired during the two most recent quarters, plus (d)
Construction-in-Process until the Property is substantially complete, plus (e)
the GAAP book value of Unimproved Land, Mortgage Receivables and other
promissory notes. Borrower’s Ownership Share of Unconsolidated Affiliates will
be included in calculations of Capitalized Value consistent with the above
treatment for wholly owned assets. For purposes of determining Capitalized
Value, EBITDA attributable to assets described in any of the immediately
preceding clauses (c) through (e) or to any assets disposed of during the two
most recent quarters shall be excluded from Adjusted EBITDA.


5

--------------------------------------------------------------------------------





To the extent that (v) the Capitalized Value attributable to assets owned by
Unconsolidated Affiliates would exceed 25.0% of Capitalized Value, such excess
shall be excluded from Capitalized Value, (w) the Capitalized Value attributable
to Unimproved Land would exceed 10.0% of Capitalized Value, such excess shall be
excluded from Capitalized Value, (x) the Capitalized Value attributable to
Construction-in-Process would exceed 15.0% of Capitalized Value, such excess
shall be excluded from Capitalized Value, (y) the Capitalized Value attributable
to Mortgage Receivables and other promissory notes would exceed 10.0% of
Capitalized Value, such excess shall be excluded from Capitalized Value, and
(z) the Capitalized Value attributable to Properties leased under Ground Leases
would exceed 20.0% of Capitalized Value, such excess shall be excluded from
Capitalized Value. In addition to the limitations set forth in the immediately
preceding sentence but after giving effect to any deductions for excesses
attributable to Unimproved Land, Construction-in-Process, and Mortgage
Receivables and other promissory notes made pursuant to the immediately
preceding sentence, to the extent that the Capitalized Value attributable to
such assets in the aggregate would exceed 25.0% of Capitalized Value, such
excess shall be excluded from Capitalized Value. In addition to the limitations
set forth in the immediately preceding two sentences, but after giving effect to
any deductions for excesses attributable to assets owned by Unconsolidated
Affiliates, Unimproved Land, Construction-in-Process, Mortgage Receivables,
other promissory notes, and Properties leased under Ground Leases from
Capitalized Value made pursuant to the immediately preceding two sentences, to
the extent that the Capitalized Value attributable to such assets in the
aggregate would exceed 40% of Capitalized Value, such excess shall be excluded
from Capitalized Value.
“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent and the Revolving Lenders, as collateral for Letter
of Credit Liabilities or obligations of Revolving Lenders to fund participations
in respect of Letter of Credit Liabilities, cash or deposit account balances or,
if the Agent shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Agent. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000.00 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Loan Commitment or a Term Loan Commitment, (b) when
used with respect to a Loan, refers to whether such Loan is a Revolving Loan or
a Term Loan and (c) when used with respect to a Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.


6

--------------------------------------------------------------------------------





“Collateral Account” means a special non-interest bearing deposit account
maintained by, or on behalf of, the Agent and under its sole dominion and
control.
“Commitment” means, as to each Lender, the Revolving Loan Commitment or a Term
Loan Commitment of such Lender (including any combination or all of them, as the
context requires).
“Compliance Certificate” has the meaning given that term in Section 8.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Construction-in-Process” means as of any date of determination, cash
expenditures for land and improvements (including indirect costs internally
allocated and development costs) determined in accordance with GAAP on all
Properties that are under development as of such date or are scheduled to
commence development within twelve months from such date of determination.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, or (b) the issuance, increase or renewal of a Letter of Credit.
“Debt Rating” means, as of any date of determination, the rating as determined
by a Rating Agency of a Person’s non-credit enhanced, senior unsecured long term
debt. The Debt Rating in effect at any date is the Debt Rating that is in effect
at the close of business on such date.
“Debt Service” means, for any period, the sum of (a) Interest Expense, and
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Trust and its Subsidiaries during such period, other than any balloon,
bullet, early repayment or similar principal payment which, in each case, repays
such Indebtedness in full. Debt Service shall include a proportionate share of
items (a) and (b) of all Unconsolidated Affiliates.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Laws relating to the relief of debtors of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.11.(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Borrower in writing that such failure is the result


7

--------------------------------------------------------------------------------





of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including, in the case of a Revolving Lender, in
respect of its participation in Letters of Credit or Swingline Loans) within 2
Business Days of the date when due, (b) has notified the Borrower, the Agent or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.11.(c)) upon delivery of written notice
of such determination to the Borrower, the Swingline Lender and each Lender.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master


8

--------------------------------------------------------------------------------





Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Agent or any Lender).
“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Revolving Lender, that is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and that issues (or the parent of which issues) commercial paper rated
at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then
equivalent grade) by S&P that, in either case, (a) is organized under the laws
of the United States of America or any state thereof, (b) shall have become a
party to this Agreement pursuant to Section 12.5.(g), and (c) is not otherwise a
Lender.
“Designating Lender” has the meaning given that term in Section 12.5.(g).
“Designation Agreement” means a Designation Agreement between a Revolving Lender
and a Designated Lender and accepted by the Agent, substantially in the form of
Exhibit Q or such other form as may be agreed to by such Revolving Lender, such
Designated Lender and the Agent.
“Development Property” means a Property which is being developed to become an
office, industrial or retail property.
“Dollars” or “$” means the lawful currency of the United States of America.
“EAT” has the meaning given that term in the definition of 1031 Property.
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis, in accordance with GAAP, excluding the following (but only
to the extent included in determination of such net income (loss)):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense (benefit); (iv) extraordinary or non-recurring gains and losses;
(v) noncash charges and credits; (vi) gains and losses from sales of assets and
(vii) equity in net income (loss) of its Unconsolidated Affiliates;
plus (b) such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates. EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of intangibles
associated with the amortization of above or below market rents pursuant to FASB
ASC 805.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


9

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by all of the Lenders.
“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is (i) an office, industrial or
retail property or (ii) such other commercial Property as the Agent may approve
in its reasonable discretion; (b) the Borrower or a Wholly Owned Subsidiary of
the Borrower, or, (A) so long as the LCIF Ownership Condition is satisfied, LCIF
or a Wholly Owned Subsidiary of LCIF, (B) so long as the NLSAF Ownership
Condition is satisfied, Net Lease Strategic Assets Fund L.P. or a Wholly Owned
Subsidiary of Net Lease Strategic Assets Fund L.P., or (C) so long as the SPC
Ownership Condition is satisfied, Six Penn Center L.P. or a Wholly Owned
Subsidiary of Six Penn Center L.P. leases such 1031 Property from the applicable
QI or EAT (or Wholly Owned Subsidiary(ies) thereof, as applicable) and the
Borrower or a Wholly Owned Subsidiary of the Borrower, LCIF or a Wholly Owned
Subsidiary of LCIF, Net Lease Strategic Assets Fund L.P. or a Wholly Owned
Subsidiary of Net Lease Strategic Assets Fund L.P., or Six Penn Center L.P. or a
Wholly Owned Subsidiary of Six Penn Center L.P., as applicable, manages such
1031 Property; (c) the Borrower or a Wholly Owned Subsidiary of Borrower, or,
(A) so long as the LCIF Ownership Condition is satisfied, LCIF or a Wholly Owned
Subsidiary of LCIF, (B) so long as the NLSAF Ownership Condition is satisfied,
Net Lease Strategic Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease
Strategic Assets Fund L.P., or (C) so long as the SPC Ownership Condition is
satisfied, Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center
L.P. is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) to the Borrower or a Wholly Owned Subsidiary of the
Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets
Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P.,
or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P., as
applicable; provided, however that in the case of a disposition of a 1031
Property by the Borrower or a Wholly Owned Subsidiary of the Borrower, LCIF or a
Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets Fund L.P. or a
Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P., or Six Penn
Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P. (a
“Relinquished Property”), the Borrower or a Wholly Owned Subsidiary of the
Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets
Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P.,
or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P.
shall not be obligated to repurchase such 1031 Property (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) from the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable) and the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) shall not
be obligated to resell such 1031 Property (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) to the Borrower or a Wholly
Owned Subsidiary of the Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net
Lease Strategic Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease
Strategic Assets Fund L.P., or Six Penn Center L.P. or a Wholly Owned Subsidiary
of Six Penn Center L.P. unless such 1031 Property (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) is not
transferred or assigned, within 180 days of its acquisition by the applicable QI
or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable), to a Person other than the Borrower or a Wholly Owned Subsidiary of
the Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic
Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund


10

--------------------------------------------------------------------------------





L.P., or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center
L.P. or Subsidiary; (d) the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) acquired
such 1031 Property with the proceeds of a loan made by the Borrower or a Wholly
Owned Subsidiary of the Borrower, or, (A) so long as the LCIF Ownership
Condition is satisfied, LCIF or a Wholly Owned Subsidiary of LCIF, (B) so long
as the NLSAF Ownership Condition is satisfied, Net Lease Strategic Assets Fund
L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P., or
(C) so long as the SPC Ownership Condition is satisfied, Six Penn Center L.P. or
a Wholly Owned Subsidiary of Six Penn Center L.P. which loan is secured either
by a Mortgage on such 1031 Property or a pledge of all of the Equity Interests
of the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns
such 1031 Property, as applicable); (e) neither such 1031 Property, nor any
interest of the Borrower, any Subsidiary of the Borrower, LCIF, any Subsidiary
of LCIF, Net Lease Strategic Assets Fund L.P. or a Subsidiary of Net Lease
Strategic Assets Fund L.P., or Six Penn Center L.P. or a Subsidiary of Six Penn
Center L.P. therein, is subject to any Lien (other than (i) Permitted Liens and
(ii) the Lien of a Mortgage or pledge referred to in the immediately preceding
clause (d)) or a Negative Pledge; and (f) such 1031 Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such 1031 Property. In no event
shall a 1031 Property qualify as an Eligible 1031 Property for a period in
excess of 180 consecutive days. For purposes of determining Unencumbered
Property Value, such 1031 Property shall be deemed to have been owned or leased
by the Borrower or a Wholly Owned Subsidiary of the Borrower, LCIF or a Wholly
Owned Subsidiary of LCIF, Net Lease Strategic Assets Fund L.P. or a Wholly Owned
Subsidiary of Net Lease Strategic Assets Fund L.P., or Six Penn Center L.P. or a
Wholly Owned Subsidiary of Six Penn Center L.P., as applicable, from the date
acquired by the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof
that owns such 1031 Property, as applicable).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Agent (such approval not to be unreasonably withheld or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) the Borrower or any Affiliates or Subsidiaries of the Borrower or (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).
“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements: (a) such Property is located in a state of the United
States of America or in the District of Columbia and is wholly owned in fee
simple by, or subject to a Ground Lease in favor of, the Borrower or a Wholly
Owned Subsidiary of the Borrower; provided, however, that (1) the non-wholly
owned Property owned by CTO Associates Limited Partnership shall be deemed to
satisfy this requirement so long as the Trust’s relative percentage ownership of
the voting Equity Interests in such Person does not decrease from the Trust’s
relative percentage ownership interest on September 30, 2018; (2) the Properties
wholly owned in fee simple by, or subject to a Ground Lease in favor of, LCIF or
a Wholly Owned Subsidiary of LCIF which are (i) set forth on Part 1 of Schedule
EUP or (ii) exchanged for any Property listed on such Schedule (and owned by
LCIF or such Wholly Owned Subsidiary) pursuant to Section 1031 of the Internal
Revenue Code, shall be deemed to satisfy this requirement so long as the LCIF
Ownership Condition is satisfied; (3) the Properties wholly owned in fee simple
by, or subject to a Ground Lease in favor of, Net Lease Strategic Assets Fund
L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P. which
are (i) set forth on Part 2 of Schedule EUP or (ii) exchanged for a Property
listed on such Schedule (and owned by Net Lease Strategic Assets Fund L.P. or
such Wholly Owned Subsidiary thereof) pursuant to Section 1031 of the Internal
Revenue Code, shall be deemed to satisfy this requirement so long as the NLSAF
Ownership Condition is satisfied and (4) the Properties wholly owned in fee
simple by, or subject to a Ground Lease in favor of, Six Penn Center L.P. or a
Wholly Owned Subsidiary of Six Penn Center L.P. which are (i) set forth


11

--------------------------------------------------------------------------------





on Part 2 of Schedule EUP or (ii) exchanged for a Property listed on such
Schedule (and owned by Six Penn Center L.P. or such Wholly Owned Subsidiary)
pursuant to Section 1031 of the Internal Revenue Code, shall be deemed to
satisfy this requirement so long as the SPC Ownership Condition is satisfied;
(b) such Property is (i) an office, industrial or retail Property, or (ii) such
other commercial Property as the Agent may approve in its reasonable discretion;
(c) tenants of such Property are not more than 30 days past due in respect of
lease payments; (d) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property; (e) regardless of whether such Property is owned or leased by
the Borrower, LCIF, or any of their Subsidiaries, the Borrower has the right
directly or through its Subsidiary, to take the following actions without the
need to obtain the consent of any Person: (i) to create Liens on such Property
as security for Indebtedness of the Borrower, LCIF or such Subsidiaries, as
applicable, (ii) to sell, transfer or otherwise dispose of such Property and
(iii) if such Property is owned by a Subsidiary, to cause such Subsidiary to
provide guarantees and incur, repay and prepay debt; and (f) neither such
Property nor, if such Property is owned by a Subsidiary of the Borrower or LCIF,
any of the Borrower’s direct or indirect ownership interest in such Subsidiary
or LCIF, is subject to (i) any Liens other than Permitted Liens of the types
described in clauses (a) through (f) of the definition of such term and (ii) any
Negative Pledge. An Eligible 1031 Property shall also constitute an Eligible
Unencumbered Property.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, remediation, disposal or
clean-up of Hazardous Materials including, without limitation, the following:
Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the United States Environmental Protection Agency and any applicable rule of
common law and any judicial interpretation thereof relating primarily to
environmental protection or Hazardous Materials, and any analogous or comparable
state or local laws, regulations or ordinances that concern Hazardous Materials
or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


12

--------------------------------------------------------------------------------





“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.5.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.12., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.12.(g), (d)
any backup withholding Taxes, and (e) any Taxes imposed under FATCA.
“Existing Credit Agreement” means that (i) certain Credit Agreement dated as of
September 1, 2015, as amended through the date hereof, by and among the
Borrower, the institutions from time to time party thereto as Lenders and
KeyBank, as Agent, and (ii) the agreements, instruments and other documents
executed in connection with such credit agreement.
“Existing LC” means, collectively, the letters of credit issued by KeyBank under
the Existing Credit Agreement outstanding on the Agreement Date set forth on
Schedule ELC annexed hereto.
“Extended Letter of Credit” has the meaning given that term in Section 2.5.(b).
“Facility” has the meaning set forth in the second introductory paragraph
hereof.
“Fair Market Value” means, (a) with respect to  a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for


13

--------------------------------------------------------------------------------





cash, between a willing seller and a willing buyer, neither of which is under
pressure or compulsion to complete the transaction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by the Agent. If the Federal Funds Rate determined
as provided above would be less than zero, the Federal Funds Rate shall be
deemed to be zero.
“Fee Letter” means that certain Fee Letter dated December 19, 2018 by and among
the Trust, the Arrangers (other than Regions Capital Markets), KeyBank and Wells
Fargo.
“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.
“Fitch” means Fitch, Inc., and its successors.
“Fixed Charges” means, for any period, the sum of (a) Debt Service for such
period and (b) all Preferred Dividends paid during such period. The Trust’s
Ownership Share of the Fixed Charges of Unconsolidated Affiliates of the Trust
shall be included in determinations of Fixed Charges.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Agent, such Defaulting Lender’s
Revolving Loan Commitment Percentage of the outstanding Letter of Credit
Liabilities other than Letter of Credit Liabilities as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Loan
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


14

--------------------------------------------------------------------------------





“Funds From Operations” means, for a given period, net income (loss) of the
Trust and its Subsidiaries determined on a consolidated basis for such period
exclusive of the following (to the extent included in the determination of such
net income (loss)): (a) gains (or losses) from debt restructuring and sales of
property during such period, (b) any non-cash charges recorded from asset
impairments and (c) depreciation with respect to real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for unconsolidated partnerships and
joint ventures. Adjustments for unconsolidated entities will be calculated to
reflect funds from operations on the same basis. Funds From Operations will be
adjusted to remove all impact of straight lining of rents, amortization of
intangibles associated with the amortization of above or below market rents,
pursuant to Statement of Financial Accounting Standards No. 141 and calculation
of interest expense in accordance with FSB APB 14-1.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (including Statement of Financial
Accounting Standards No. 168, “The FASB Accounting Standards Codification”) or
in such other statements by such other entity as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination; provided that, for any
calculations hereunder, to the extent GAAP requires balance sheet or income
statement accounts to be stated at fair market value, the impact of such change
in GAAP shall be excluded. In addition, notwithstanding anything to the contrary
contained herein or any other Loan Document, FASB ASC 842 (Leases) (and any
interpretations thereof) shall be disregarded for all purposes under this
Agreement or any other Loan Document regardless of when adopted or implemented
and the Borrower may account for leases as if FASB ASC 840 was in effect and
without giving effect to FASB ASC 842 (Leases) (and any interpretations
thereof).
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options
that the lessee can unilaterally exercise without the need to obtain the consent
of the lessor or to pay the lessor any amount as a condition to the
effectiveness of such extension) of 15 years or more from the Agreement Date;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease; provided that the ground lease with respect to the
Property located in Palo Alto,


15

--------------------------------------------------------------------------------





California owned by Newkirk Orper L.P. in the form in effect as of February 12,
2013, shall be deemed to satisfy the requirements of a Ground Lease hereunder.
“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”.
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit H.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
“Increase Effective Date” has the meaning given that term in Section 2.17.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person; (d) all reimbursement obligations (contingent
or otherwise) of such Person in respect of letters of credit or acceptances
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of


16

--------------------------------------------------------------------------------





any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
events, and other similar exceptions to nonrecourse liability (but not
exceptions relating to voluntary bankruptcy, collusive involuntary bankruptcy,
insolvency, or receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. All Loans and Letter of Credit Liabilities
shall constitute Indebtedness of the Borrower. Indebtedness shall be adjusted to
remove (i) any impact of intangibles pursuant to ASC 805, as codified by the
Financial Accounting Standards Board in June of 2009, (ii) any impact from Asset
Retirement Obligations pursuant to ASC 410, as codified by the Financial
Accounting Standards Board in June of 2009, (iii) any potential impact from an
accounting standard substantially similar to that proposed in the exposure draft
issued by the Financial Accounting Standards Board in August of 2010 related to
Leases (Topic 840), and (iv) any indebtedness that can be fully satisfied by
issuing Equity Interests (other than Mandatorily Redeemable Stock) at the
Borrower’s option. Indebtedness of a Person shall include Indebtedness of any
other Person to the extent such Indebtedness is recourse to the first Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Information Materials” has the meaning given to such term in Section 12.15.
“Intellectual Property” has the meaning given that term in Section 6.1.(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Trust and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis for such period, plus (b) the Trust’s
Ownership Share of Interest Expense of Unconsolidated Affiliates for such
period. Notwithstanding anything to the contrary, Interest Expense shall not
include any amortization of deferred financing costs or the impact of ASC
470.20, as codified by the Financial Accounting Standards Board, in accordance
with GAAP, or any interest or amortization that would be required under FASB ASC
842.
“Interest Period” means,
(a)    with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, second or third calendar month
thereafter (or in the case of each Scheduled LIBOR Loan, ending on the date set
forth in the column titled


17

--------------------------------------------------------------------------------





“Last Day of Initial Interest Period” of the table on Schedule 1.1.(A) that
corresponds to such Scheduled LIBOR Loan), as the Borrower may select in a
Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the case
may be, except that each Interest Period that commences on the last Business Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month.
(b)    with respect to each Bid Rate Loan, the period commencing on the date
such Bid Rate Loan is made and ending on any Business Day not less than 7 nor
more than 180 days thereafter, as the Borrower may select as provided in
Section 2.3.(b).
Notwithstanding the foregoing: (a) the Borrower shall not select any Interest
Period for a Class of Loans that ends after the Termination Date for such Class
of Loans; and (b) each Interest Period that would otherwise end on a day which
is not a Business Day shall end on the immediately following Business Day (or,
if such immediately following Business Day falls in the next calendar month, on
the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of:
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person. Any binding commitment to
make an Investment in any other Person, as well as any option of another Person
to require an Investment in such Person, shall constitute an Investment. Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or
Fitch, or Baa3 or better from Moody’s.
“KeyBank” means KeyBank National Association, together with its successors and
assigns.
“L/C Commitment Amount” equals up to $40,000,000.00.
“LCIF” means LEPERCQ CORPORATE INCOME FUND L.P., a limited partnership formed
under the laws of the State of Delaware.
“LCIF Ownership Condition” means that (a) the Trust or a Wholly Owned Subsidiary
of the Trust is the sole general partner of LCIF and (b) the Trust is the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of no less than 95.5% of the total voting power and
economic interest of LCIF.
“Lender” shall mean the various Lenders which have each issued or hereafter
issue a Commitment hereunder, together with their respective successors and
permitted assigns, and as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and shall further
exclude each Designated Lender for all other purposes under the Loan Documents
except that any Designated Lender which funds a Bid Rate Loan shall,


18

--------------------------------------------------------------------------------





subject to Section 12.5.(d), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.9.) and obligations of a Lender
associated with holding such Bid Rate Loan.
“Lender Assigned Rights and Obligations” has the meaning specified in Section
2.18(a).
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption, or such other office of such Lender as such Lender
may notify the Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.5.(a).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations at such time due and payable in respect of all drawings made under
such Letter of Credit. For purposes of this Agreement, (i) a Revolving Lender
(other than the Revolving Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.5(i), and the Revolving Lender
acting as the Agent shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Revolving Lenders other than the Lender
acting as the Agent of their participation interests under such Section and (ii)
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“Leverage Ratio” has the meaning given that term in Section 9.1.(a).
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, subject
to Section 4.2(b), the rate of interest obtained by dividing (i) the rate of
interest per annum (expressed to the fifth decimal place) determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any applicable
successor page) at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period by (ii) a percentage
equal to 1 minus the stated maximum rate (stated as a decimal) of all reserves,
if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Agent at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate of reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective. If LIBOR determined as provided above would be


19

--------------------------------------------------------------------------------





less than zero, LIBOR shall be deemed to be zero for each LIBOR Loan that has
not been identified by the Borrower in accordance with the terms of this
Agreement as being subject to a Derivatives Contract that has been entered into
to hedge against fluctuations in interest rates. Notwithstanding anything to the
contrary set forth in this definition, with respect to each Scheduled LIBOR
Loan, solely for the Interest Period commencing on the Effective Date and ending
on the date corresponding to such Scheduled LIBOR Loan set forth in the column
titled “Last Day of Initial Interest Period” of the table on Schedule 1.1.(A),
LIBOR means the rate of interest corresponding to such Scheduled LIBOR Loan set
forth in the column titled “LIBOR” of the table on Schedule 1.1.(A).
“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.3.
“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.
“LIBOR Margin” has the meaning given that term in Section 2.3.(c)(ii)(D).
“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan (other than a Scheduled LIBOR Loan) having a
one-month Interest Period determined at approximately 10:00 a.m. for such day
(rather than 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period as otherwise provided in the definition of “LIBOR”), or
if such day is not a Business Day, the immediately preceding Business Day. The
LIBOR Market Index Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the UCC or its equivalent in any
jurisdiction, other than any precautionary filing not otherwise constituting or
giving rise to a Lien, including a financing statement filed (i) in respect of a
lease not constituting a Capitalized Lease Obligation pursuant to Section 9-505
(or a successor provision) of the UCC or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.
“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan,
as the context may require, made by a Lender to the Borrower pursuant to the
terms hereof.
“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than any Derivatives Contract).


20

--------------------------------------------------------------------------------





“Loan Party” means the Borrower and each Person who guarantees all or a portion
of the Obligations. Schedule 1.1.(B) sets forth the Loan Parties in addition to
the Borrower as of the Agreement Date.
“Mandatorily Redeemable Stock” means, with respect to the Trust or any
Subsidiary, any Equity Interest thereof which by the terms of such Equity
Interest (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable), upon the happening of any event or
otherwise, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or in part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests), in each case on or prior to the date that is the latest date on
which all Loans are scheduled to be due and payable. For the avoidance of doubt,
the parties hereto agree that the following Equity Interests of the Trust do not
qualify as Mandatorily Redeemable Stock based on their terms as in effect on the
Agreement Date: 6.50% Series C Cumulative Convertible Preferred Stock
established pursuant to Articles Supplementary filed by the Trust on December 8,
2004 with the Department of Assessments and Taxation of the State of Maryland.
“Material Acquisition”  means (i) any single transaction for the purpose of, or
resulting, directly or indirectly, in, the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) of a Person or assets by the Borrower (directly or indirectly) that has
a gross purchase price equal to or greater than ten percent (10.0%) of the then
current Capitalized Value (without giving effect to such transaction), or (ii)
one or more transactions for the purpose of, or resulting, directly or
indirectly, in, the acquisition (including, without limitation, a merger or
consolidation or any other combination with another Person) of one or more
Persons or assets by the Borrower (directly or indirectly) in any (2)
consecutive calendar quarters which in the aggregate have a gross purchase price
equal to or greater than ten percent (10.0%) of the then current Capitalized
Value (without giving effect to such transactions).
“Material Adverse Effect” means a materially adverse effect on (a) the business
or financial condition of the Trust and its Subsidiaries taken as a whole,
(b) the ability of the Borrower and the Guarantors, taken as a whole, to perform
their obligations under the Loan Documents, (c) the validity or enforceability
of any of the Loan Documents, or (d) the rights and remedies of the Lenders or
the Agent under any of the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Loan Party
or any other Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
“Mortgage Receivable” means a promissory note made by a Person other than the
Borrower or one of its Subsidiaries that is secured by a Mortgage of which the
Borrower or one of its Subsidiaries is the holder and retains the rights of
collection of all payments thereunder.


21

--------------------------------------------------------------------------------





“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss or business interruption
insurance (but not in excess of the actual rent otherwise payable) but excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees).
“NLSAF Ownership Condition” means that either (a)(i) the Trust or a Wholly Owned
Subsidiary of the Trust is the sole general partner of Net Lease Strategic
Assets Fund, L.P., (ii) the Trust is the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of no less than
98% of the total voting power and economic interest of Net Lease Strategic
Assets Fund, L.P. and (iii) the LCIF Ownership Condition is satisfied and LCIF
is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of the remaining equity interest of Net
Lease Strategic Assets Fund, L.P. or (b) Net Lease Strategic Assets Fund, L.P.
is a Wholly Owned Subsidiary of the Trust.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all directly
affected Lenders in accordance with the terms of Section 12.6. and (ii) has been
approved by the Requisite Lenders (and, in the case of any consent, waiver or
amendment that require the approval of all or all directly affected Lenders of a
particular Class, Requisite Class Lenders of such Class).
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
bankruptcy, insolvency, receivership and other similar events, and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness. Liability of a
Person under a completion guarantee for a Development Property, to the extent
relating to the Nonrecourse Indebtedness of another Person, shall not, in and of
itself, prevent such liability from being characterized as Nonrecourse
Indebtedness.
“Note” means a Revolving Note, a Term Note, a Bid Rate Note or a Swingline Note,
as the context may require.


22

--------------------------------------------------------------------------------





“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1.(b) and/or Section 2.2.(b) evidencing the
Borrower’s request for a borrowing of Loans.
“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“Notice of Swingline Borrowing” means a notice in the form of Exhibit I to be
delivered to the Agent pursuant to Section 2.4. evidencing the Borrower’s
request for a Swingline Loan.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note, and including interest and fees that
accrue after the commencement by or against any Loan Party of any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest or fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Obligations” means liabilities and obligations of the Trust,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Trust would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Trust’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Trust is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.5.).
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in


23

--------------------------------------------------------------------------------





such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational documents of such Subsidiary or
Unconsolidated Affiliate.
“Participant” has the meaning given that term in Section 12.5.(d).
“Participant Register” has the meaning given that term in Section 12.5.(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Intercompany Indebtedness” means Indebtedness consisting of unsecured
loans and advances made among one or more of the Borrower’s Subsidiaries or
among the Borrower and one or more of its Subsidiaries; provided that any
Indebtedness of any Loan Party or owner of an Eligible Unencumbered Property
owing to any Subsidiary that is not a Loan Party must be, if requested by the
Agent, expressly subordinated to the Obligations on terms and subject to
documentation that are reasonably acceptable to the Agent.
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property for its intended business use or impair the intended business use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Agent for the benefit of the Lenders as
security for the Obligations; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owed by a Subsidiary to the Borrower or such Guarantor; and
(g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 6.1.(f).
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


24

--------------------------------------------------------------------------------





“Post-Default Rate” means, in respect of any principal of any Class of Loans or
any other Obligation, a rate per annum equal to the Base Rate as in effect from
time to time plus the Applicable Margin for Base Rate Loans for such Class plus
two percent (2.0%).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or another Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or another Subsidiary which is a
Loan Party, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Pricing Level” has the meaning given that term in the definition of Applicable
Margin.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Agent as its prime
rate. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in such prime rate occurs. The parties hereto
acknowledge that the rate announced publicly by the Lender acting as Agent as
its prime rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks.
“Principal Office” means the office of the Agent located at 225 Franklin Street,
Boston, Massachusetts, or such other office of the Agent as the Agent may
designate from time to time.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Revolving Loan Commitment plus (ii) the
aggregate outstanding principal amount of such Lender’s Term Loans, if any, to
(b)(i) the aggregate amount of the Revolving Loan Commitments of all Lenders
plus (ii) the aggregate amount of all outstanding Term Loans; provided, however,
that if at the time of determination the Revolving Loan Commitments have
terminated or been reduced to zero, the “Pro Rata Share” of each Lender shall be
the ratio, expressed as a percentage of (A) the sum of the unpaid principal
amount of all outstanding Revolving Loans, Term Loans, Swingline Loans and
Letter of Credit Liabilities owing to such Lender as of such date to (B) the sum
of the aggregate unpaid principal amount of all outstanding Revolving Loans,
Term Loans, Swingline Loans and Letter of Credit Liabilities of all Lenders as
of such date. If at the time of determination the Revolving Loan Commitments
have been terminated and there are no outstanding Loans or Letter of Credit
Liabilities, then the Pro Rata Shares of the Lenders shall be determined as of
the most recent date on which any Loans and/or Letters of Credit Liabilities
were outstanding. For purposes of this definition, a Revolving Lender shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Revolving Lender has acquired a participation therein under the terms of
this Agreement and has not failed to perform its obligations in respect of such
participation.
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower.
“Purchasing Lender” has the meaning specified in Section 2.18(a).


25

--------------------------------------------------------------------------------





“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QI” has the meaning given that term in the definition of 1031 Property.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means any of S&P, Moody’s and Fitch.
“Recipient” means (a) the Agent and (b) any Lender, as applicable.
“Recourse Indebtedness” means with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.
“Reference Debt” means all Unsecured Indebtedness of the Trust and its
Subsidiaries.
“Register” has the meaning given that term in Section 12.5.(c).
“Regulatory Change” means, with respect to any Lender, any change or new
interpretation effective after the Agreement Date in Applicable Law (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy; provided, that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change,” regardless of the
date enacted, adopted, issued or implemented.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Replacement Rate” has the meaning given that term in Section 4.2(b).
“Requisite Class Lenders” means, with respect to a Class of Lenders on any date
of determination, Lenders of such Class (a) having more than 50% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have terminated, holding more than 50% of the principal amount of the
aggregate outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding Letter of Credit Liabilities and Swingline Loans; provided that in
determining such percentage at any given time,


26

--------------------------------------------------------------------------------





all then existing Defaulting Lenders of such Class will be disregarded and
excluded. For purposes of this definition, a Revolving Lender shall be deemed to
hold a Swingline Loan or a Letter of Credit Liability to the extent such
Revolving Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.
“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
aggregate amount of (a) the Revolving Loan Commitments (or if the Revolving Loan
Commitments have been terminated or reduced to zero, the principal amount of the
aggregate outstanding Revolving Loans, Bid Rate Loans, Swingline Loans and
Letter of Credit Liabilities) and (b) the aggregate outstanding principal amount
of the Term Loans; provided that (i) in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when there are two or more Lenders (excluding Defaulting
Lenders), the term “Requisite Lenders” shall in no event mean less than two
Lenders. For purposes of this definition, a Revolving Lender shall be deemed to
hold a Swingline Loan or Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.
“Responsible Officer” means with respect to the Borrower or any other
Subsidiary, the chief executive officer and the chief financial officer of the
Borrower or such Subsidiary.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Trust or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Trust
or any Subsidiary now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Trust or any Subsidiary now
or hereafter outstanding, except also, in the case of the foregoing clauses (a),
(b) or (c), a dividend or distribution payable or other payment made solely in
(i) shares in any other class of Equity Interests not constituting Mandatorily
Redeemable Stock, with terms that are not materially more favorable, taken as a
whole and in the good faith determination of the Borrower, than the Equity
Interests with respect to which such dividend, distribution or other payment was
made and (ii) shares of any class of common Equity Interests.
“Revolving Lenders” shall mean the various Lenders which have a Revolving Loan
Commitment and/or hold Revolving Loans hereunder.
“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2.(a).
“Revolving Loan Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.2., to issue
(in the case of the Agent) and to participate (in the case of the other
Revolving Lenders) in Letters of Credit pursuant to Section 2.5.(i), and to
participate in Swingline Loans pursuant to Section 2.4.(e), in an amount up to,
but not exceeding the amount set forth for such Revolving Lender on Schedule I
as such Revolving Lender’s “Revolving Loan Commitment” or as set forth in any
applicable Assignment and Assumption Agreement or agreement executed by a Person
becoming a Revolving Lender hereunder in accordance with Section 2.17., as the
same may be reduced from time to time pursuant to Section 2.13. or increased or
reduced as appropriate to reflect any assignments to or by such Revolving Lender
effected in accordance with Section 12.5. or increased as appropriate to reflect
any increase effected in accordance with Section 2.17.


27

--------------------------------------------------------------------------------





“Revolving Loan Commitment Percentage” means, as to each Lender with a Revolving
Loan Commitment, the ratio, expressed as a percentage, of (a) the aggregate
amount of such Lender’s Revolving Loan Commitment to (b) the aggregate amount of
the Revolving Loan Commitments of all Lenders; provided, however, that if at the
time of determination the Revolving Loan Commitments have terminated or been
reduced to zero, the “Revolving Loan Commitment Percentage” of each Lender shall
be the Revolving Loan Commitment Percentage of such Lender in effect immediately
prior to such termination or reduction.
“Revolving Loan Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit E, payable to a Revolving Lender, or its registered assignee, in
a principal amount equal to the amount of such Lender’s Revolving Loan
Commitment as originally in effect and otherwise duly completed and shall
include any new Revolving Note that may be issued from time to time pursuant to
Section 2.17.
“Revolving Termination Date” shall mean the earliest of (i) the date on which
the Revolving Loan Commitments are reduced to zero under Section 2.13., (ii)
February 6, 2023 (or such later date to which the Revolving Termination Date may
be extended pursuant to Section 2.14.) or (iii) the date the Commitments are
terminated pursuant to Section 10.2. or 10.3.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
“Sanctioned Country” means, at any time, a country, region, or territory which
is, or whose government is, the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority, (b)
any Person located, operating, organized or resident in a Sanctioned Country,
(c) an agency, political subdivision or instrumentality of the government of a
Sanctioned County or (d) any Person Controlled by any Person or agency described
in any of the preceding clauses (a) through (c).
“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.
“Scheduled LIBOR Loan” means each portion of the Term Loans set forth on
Schedule 1.1.(A).
“Secured Indebtedness” means, with respect to a Person, (a) all Indebtedness of
such Person that is secured in any manner by any Lien on any property, plus (b)
such Person’s Ownership Share of the Secured Indebtedness of any such Person’s
Unconsolidated Affiliates; provided that any loan facilities, if secured only by
pledges of Equity Interests in any Subsidiaries of the Trust, shall not be
deemed Secured Indebtedness.
“Secured Indebtedness Adjustment” has the meaning given that term in Section
9.1(e).


28

--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Selling Lender” has the meaning specified in Section 2.18(a).
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
“SPC Ownership Condition” means that either (a)(i) the Trust or a Wholly Owned
Subsidiary of the Trust is the sole general partner of Six Penn Center L.P.,
(ii) the Trust is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of no less than 99% of the
total voting power and economic interest of Six Penn Center L.P. and (iii) the
LCIF Ownership Condition is satisfied and LCIF is the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of the remaining equity interest of Six Penn Center L.P. or (b) Six
Penn Center L.P. is a Wholly Owned Subsidiary of the Trust.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Notwithstanding the
foregoing, CTO Associates Limited Partnership shall be a Subsidiary hereunder,
with the Net Operating Income and Unencumbered Property Value of the Property
owned by such entity being adjusted in a manner acceptable to the Agent to
reflect the Borrower’s Ownership Share in such entity.
“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding,
$40,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.
“Swingline Lender” means KeyBank.
“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.(a).
“Swingline Note” means the promissory note of the Borrower payable to the
Swingline Lender, or its registered assignee, in a principal amount equal to the
amount of the Swingline Commitment as originally in effect and otherwise duly
completed, substantially in the form of Exhibit K.


29

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means a Lender having a Term Loan Commitment, or if such Term Loan
Commitment has terminated, a Lender holding a Term Loan.
“Term Loan” means a loan made by a Term Lender to the Borrower pursuant to
Section 2.1.(a) (in the form of a “2021 Term Loan” under the Existing Credit
Agreement) or Section 2.17 in the form of an Additional Term Loan.
“Term Loan Commitment” means, for each Term Lender, the amount set forth for
such Lender on Schedule I as such Lender’s “Term Loan Commitment”, or as set
forth in the applicable Assignment and Assumption Agreement, as the same may be
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 12.5. As of the Effective Date, the
Term Loan Commitments have been terminated and the Term Lenders have no
obligation to make further Term Loans in connection therewith.
“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit M payable to a Term Lender, or its registered assignee, in a principal
amount equal to the amount of such Term Lender’s Term Loan at the time of the
making or acquisition of such Loan.
“Term Loan Percentage” means, as to each Term Lender, the ratio, expressed as a
percentage, of (a) the aggregate principal amount of such Lender’s Term Loans to
(b) the aggregate amount of the Term Loans of all Term Lenders.
“Termination Date” means (a) with respect to Revolving Loans and the Revolving
Loan Commitments, the Revolving Termination Date, and (b) with respect to Term
Loans, January 11, 2021.
“Titled Agents” means each of the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents, and their respective successors and permitted assigns.
“Total Indebtedness” means, as of a given date of determination and without
duplication, (a) all Indebtedness of the Trust and all of its Subsidiaries
determined on a consolidated basis, and (b) the Trust’s Ownership Share of all
Indebtedness of its Unconsolidated Affiliates.
“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a LIBOR Loan or Base Rate Loan, or in the case of a Bid Rate Loan only,
an Absolute Rate Loan or a LIBOR Margin Loan.
“UCC” means the Uniform Commercial Code from time to time in any relevant
jurisdiction.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Leverage Ratio” has the meaning given that term in Section
9.1.(c).
“Unencumbered NOI” means, at any given time, the Net Operating Income for all
Eligible Unencumbered Properties for the two consecutive fiscal quarters most
recently ended. To the extent that


30

--------------------------------------------------------------------------------





the amount of Net Operating Income attributable to Eligible Unencumbered
Properties subject to Ground Leases with a remaining term of thirty (30) years
or less from the Agreement Date would exceed 10.0% of Unencumbered NOI, such
excess shall be excluded from Unencumbered NOI.
“Unencumbered Property Value” means, at any given time, without duplication, the
sum of (a) with respect to all Eligible Unencumbered Properties that have been
owned for at least four fiscal quarters, (i) the Net Operating Income from all
such Properties for the two fiscal quarters most recently ended, times (ii) 2
divided by (iii) the Capitalization Rate, plus (b) with respect to all other
Eligible Unencumbered Properties not described in the preceding clause (a), the
value of such each such Property based on cost determined in accordance with
GAAP, plus (c) Unrestricted Cash. To the extent that Eligible Unencumbered
Properties subject to Ground Leases with a remaining term of thirty (30) years
or less would exceed ten percent (10.0%) of Unencumbered Property Value, such
excess shall be excluded from Unencumbered Property Value.
“Unimproved Land” means land on which no development (other than paving or other
improvements that are not material and are temporary in nature) has occurred and
for which no construction is planned in the following 12 months.
“Unrestricted Cash” means, as of any date of determination, cash and Cash
Equivalents held by the Trust and its Subsidiaries (or by an EAT with respect to
a 1031 Property) other than tenant deposits and other cash and Cash Equivalents
that are subject to a Lien (other than Liens of a depository institution or
securities intermediary arising by virtue of any statutory or common law
provisions, rights of set-off or similar rights or remedies as to deposit
accounts or securities accounts or other funds maintained with such depository
institution or securities intermediary (other than any of the foregoing intended
as cash collateral)) or a Negative Pledge or the disposition of which is
restricted in any way that would prohibit the use thereof for the payment of
Indebtedness.
“Unsecured Debt Service” means, at any time of determination, the Interest
Expense (without giving effect to clause (b) of the definition thereof) in
respect of all Reference Debt (including all Loans hereunder) for the two
consecutive fiscal quarter period most recently ended.
“Unsecured Debt Service Coverage Ratio” shall mean the ratio of (a) Unencumbered
NOI to (b) Unsecured Debt Service.
“Unsecured Indebtedness” means, with respect to a Person, any Indebtedness of
such Person which is not Secured Indebtedness (including all Loans hereunder);
provided, however, that any Indebtedness that is secured only by a pledge of
Equity Interests in any Subsidiaries of the Trust shall be deemed to be
Unsecured Indebtedness.
“Unsecured Indebtedness Adjustment” has the meaning given that term in Section
9.1.(c).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.12.(g)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares)


31

--------------------------------------------------------------------------------





are at the time directly or indirectly owned or controlled by such Person or one
or more other Subsidiaries of such Person or by such Person, one or more other
Subsidiaries of such Person or any combination thereof. In no event shall a 1031
exchange intermediary be deemed to be a Wholly Owned Subsidiary. For purposes of
calculating financial covenants under this Agreement, LCIF and each of its
Wholly Owned Subsidiaries shall be deemed to be Wholly Owned Subsidiaries of the
Trust so long as the LCIF Ownership Condition is satisfied.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Agent, as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2.    General; References to Times.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Trust or a Subsidiary of such Subsidiary and a reference to an
“Affiliate” means a reference to an Affiliate of the Trust. Titles and captions
of Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
New York, New York time.

Section 1.3.    Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining the Trust’s compliance with any financial covenant contained in
any of the Loan Documents, only the Trust’s Ownership Share of the financial
attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included.


32

--------------------------------------------------------------------------------






ARTICLE II. - CREDIT FACILITY

Section 2.1.    Term Loans.
(a)    Making of Term Loans. The Term Loans were advanced in full as “2021 Term
Loans” under and as defined in the Existing Credit Agreement and are subject to
the provisions of Section 2.18.
(b)    Requests for Term Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of Term
Loans after the Effective Date. Each Notice of Borrowing shall be delivered to
the Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the date one Business Day prior to the proposed date of
such borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice. The Agent will
transmit by telecopy the Notice of Borrowing (or the information contained in
such Notice of Borrowing) to each Term Lender promptly upon receipt by the
Agent. Each Notice of Borrowing or telephonic notice shall be irrevocable once
given and binding on the Borrower.
(c)    Funding of Term Loans. No later than 1:00 p.m. on the date specified in
the Notice of Borrowing, each Term Lender of the Class of Term Loans being
requested will make available for the account of its applicable Lending Office
to the Agent at the Principal Office, in immediately available funds, the
proceeds of such Class of Term Loans to be made by such Term Lender. With
respect to a Class of Term Loans to be made after the Effective Date as
Additional Term Loans pursuant to Section 2.17. below, unless the Agent shall
have been notified by any Term Lender of the Class of Term Loans being requested
prior to the specified date of borrowing that such Term Lender does not intend
to make available to the Agent the Term Loan to be made by such Term Lender on
such date, the Agent may assume that such Term Lender will make the proceeds of
such Term Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Term Loan to be provided by such Term Lender. Subject to
satisfaction of the applicable conditions set forth in Article V for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing. No Term Lender of a Class making
Additional Term Loans under Section 2.17. below shall be responsible for the
failure of any other Term Lender in such Class to advance its portion of the
requested Class of Term Loans to be made as Additional Term Loans made pursuant
to Section 2.17. below or to perform any other obligation to be made or
performed by such other Term Lender hereunder, and the failure of any Term
Lender of a Class of Term Loans to advance its portion of such Class of Term
Loans or to perform any other obligation to be made or performed by it hereunder
shall not relieve the obligation of any other Term Lender of such Class of Term
Loans to advance its portion of such Class of Term Loans or to perform any other
obligation to be made or performed by such other Lender.

Section 2.2.    Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Revolving
Termination Date, each Revolving Lender severally and not jointly agrees to make
Revolving Loans to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Revolving Lender’s
Revolving Loan Commitment. Notwithstanding Section 3.5.(a) but subject to
Section 2.16., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments. Subject to the terms and conditions


33

--------------------------------------------------------------------------------





of this Agreement, during the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.
(b)    Requests for Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent before
11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior
to the proposed date of such borrowing and (ii) in the case of Base Rate Loans,
on the date one Business Day prior to the proposed date of such borrowing. Any
such telephonic notice shall include all information to be specified in a
written Notice of Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Borrowing sent to the Agent by telecopy on the
same day of the giving of such telephonic notice. The Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Revolving Lender promptly upon receipt by the Agent. Each
Notice of Borrowing or telephonic notice of each borrowing shall be irrevocable
once given and binding on the Borrower.
(c)    Funding of Revolving Loans. No later than 1:00 p.m. on the date specified
in the Notice of Borrowing, each Revolving Lender will make available for the
account of its applicable Lending Office to the Agent at the Principal Office,
in immediately available funds, the proceeds of the Revolving Loan to be made by
such Revolving Lender. With respect to Revolving Loans to be made after the
Effective Date, unless the Agent shall have been notified by any Revolving
Lender prior to the specified date of borrowing that such Revolving Lender does
not intend to make available to the Agent the Revolving Loan to be made by such
Revolving Lender on such date, the Agent may, but shall not be obligated to,
assume that such Revolving Lender will make the proceeds of such Revolving Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Revolving Lender. In such event, if such
Revolving Lender does not make available to the Agent the proceeds of such
Revolving Loan, then such Revolving Lender and the Borrower severally agree to
pay to the Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Loan is made available to
the Borrower but excluding the date of payment to the Agent, at (i) in the case
of a payment to be made by such Revolving Lender, the greater of the Federal
Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable hereunder to such Revolving
Loans. If the Borrower and such Revolving Lender shall pay the amount of such
interest to the Agent for the same or overlapping period, the Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Revolving Lender pays to the Agent the amount of such
Revolving Loan, the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Revolving Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Revolving Lender. Subject to satisfaction of the applicable
conditions set forth in Article V for such borrowing, the Agent will make the
proceeds of such borrowing available to the Borrower no later than 2:00 p.m. on
the date and at the account specified by the Borrower in such Notice of
Borrowing.

Section 2.3.    Bid Rate Loans.
(a)    Bid Rate Loans. At any time during the period from the Effective Date to
but excluding the Revolving Termination Date, and so long as the Trust continues
to maintain an Investment Grade Rating from at least two Rating Agencies, the
Borrower may, as set forth in this Section, request the Revolving Lenders to
make offers to make Bid Rate Loans to the Borrower in Dollars. The Revolving
Lenders may,


34

--------------------------------------------------------------------------------





but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section.


(b)    Requests for Bid Rate Loans. When the Borrower wishes to request from the
Revolving Lenders offers to make Bid Rate Loans, the Borrower shall give the
Agent notice (a “Bid Rate Quote Request”) so as to be received no later than
11:00 a.m. on (x) the Business Day immediately preceding the date of borrowing
proposed therein, in the case of an Absolute Rate Auction and (y) the date four
(4) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction. The Agent shall deliver to each Revolving Lender a copy of each
Bid Rate Quote Request promptly upon receipt thereof by the Agent. The Borrower
may request offers to make Bid Rate Loans for up to 3 different Interest Periods
in any one Bid Rate Quote Request; provided that if granted each separate
Interest Period shall be deemed to be a separate borrowing (a “Bid Rate
Borrowing”). Each Bid Rate Quote Request shall be substantially in the form of
Exhibit N and shall specify as to each Bid Rate Borrowing all of the following:


(i)    the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;


(ii)    the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.16. to be
violated;


(iii)    whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and


(iv)    the duration of the Interest Period applicable thereto, which shall not
extend beyond the Revolving Termination Date.


The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days of the giving of any other Bid Rate Quote Request and the Borrower shall
not deliver more than two Bid Rate Quote Requests in any calendar month.


(c)    Bid Rate Quotes.


(i)    Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower request under Section 2.3.(b) specified
more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest Period.
Each Bid Rate Quote must be submitted to the Agent not later than 10:30 a.m. (x)
on the proposed date of borrowing, in the case of an Absolute Rate Auction and
(y) on the date three (3) Business Days prior to the proposed date of borrowing,
in the case of a LIBOR Auction, and in either case the Agent shall disregard any
Bid Rate Quote received after such time; provided that the Revolving Lender then
acting as the Agent may submit a Bid Rate Quote only if it notifies the Borrower
of the terms of the offer contained therein not later than 30 minutes prior to
the latest time by which the Revolving Lenders must submit applicable Bid Rate
Quotes. Any Bid Rate Quote so made shall be irrevocable except with the consent
of the Agent given at the request of the Borrower. Such Bid Rate Loans may be
funded by a Revolving Lender’s Designated Lender (if any) as provided in
Section 12.5.(g); however, such Revolving Lender shall not be required to
specify in its Bid Rate Quote whether such Bid Rate Loan will be funded by such
Designated Lender.


35

--------------------------------------------------------------------------------





(ii)    Each Bid Rate Quote shall be substantially in the form of Exhibit O and
shall specify:


(A)    the proposed date of borrowing and the Interest Period therefor;


(B)    the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Revolving Lender submits Bid Rate Quotes (x) may be greater or less
than the Revolving Loan Commitment of such Revolving Lender but (y) shall not
exceed the principal amount of the Bid Rate Borrowing for a particular Interest
Period for which offers were requested; provided further that any Bid Rate Quote
shall be in a minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess thereof;


(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered for each
such Absolute Rate Loan (the “Absolute Rate”);


(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to
be added to (or subtracted from) the applicable LIBOR; and


(E)    the identity of the quoting Revolving Lender.


Unless otherwise agreed by the Agent and the Borrower, no Bid Rate Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Rate Quote Request and,
in particular, no Bid Rate Quote may be conditioned upon acceptance by the
Borrower of all (or some specified minimum) of the principal amount of the Bid
Rate Loan for which such Bid Rate Quote is being made.


(d)    Notification by Agent. The Agent shall, as promptly as practicable after
the Bid Rate Quotes are submitted (but in any event not later than 11:30 a.m.
(x) on the proposed date of borrowing, in the case of an Absolute Rate Auction
or (y) on the date three (3) Business Days prior to the proposed date of
borrowing, in the case of a LIBOR Auction), notify the Borrower of the terms (i)
of any Bid Rate Quote submitted by a Revolving Lender that is in accordance with
Section 2.3.(c) and (ii) of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such
Revolving Lender with respect to the same Bid Rate Quote Request. Any such
subsequent Bid Rate Quote shall be disregarded by the Agent unless such
subsequent Bid Rate Quote is submitted solely to correct a manifest error in
such former Bid Rate Quote. The Agent’s notice to the Borrower shall specify (A)
the aggregate principal amount of the Bid Rate Borrowing for which offers have
been received and (B) the principal amounts and Absolute Rates or LIBOR Margins,
as applicable, so offered by each Revolving Lender (identifying the Revolving
Lender that made such Bid Rate Quote).


(e)    Acceptance by Borrower.


(i)    Not later than 12:30 p.m. (x) on the proposed date of borrowing, in the
case of an Absolute Rate Auction and (y) on the date three (3) Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction, the
Borrower shall notify the Agent of the Borrower’s acceptance or nonacceptance of
the Bid Rate Quotes so notified to it pursuant to Section 2.3.(d), which notice
shall be in the form of Exhibit P. In the case of acceptance, such notice shall
specify


36

--------------------------------------------------------------------------------





the aggregate principal amount of Bid Rate Quotes for each Interest Period that
are accepted. The failure of the Borrower to give such notice by such time shall
constitute nonacceptance. The Borrower may accept any Bid Rate Quote in whole or
in part; provided that:
(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request;


(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.3.(b)(ii) and together with all other Bid Rate
Loans then outstanding shall not cause the limits specified in Section 2.16. to
be violated;


(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;


(D)    any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and


(E)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.3.(c) or otherwise fails to comply with the requirements of this
Agreement.


(ii)    If Bid Rate Quotes are made by two or more Revolving Lenders with the
same Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Agent among such Revolving Lenders in proportion to the
aggregate principal amount of such Bid Rate Quotes. Determinations by the Agent
of the amounts of Bid Rate Loans shall be conclusive in the absence of manifest
error.


(f)    Obligation to Make Bid Rate Loans. The Agent shall promptly (and in any
event not later than (x) 1:30 p.m. on the proposed date of borrowing of Absolute
Rate Loans and (y) on the date three (3) Business Days prior to the proposed
date of borrowing of LIBOR Margin Loans) notify each Revolving Lender as to
whose Bid Rate Quote has been accepted and the amount and rate thereof. A
Revolving Lender who is notified that it has been selected to make a Bid Rate
Loan may designate its Designated Lender (if any) to fund such Bid Rate Loan on
its behalf, as described in Section 12.5.(g). Any Designated Lender which funds
a Bid Rate Loan shall on and after the time of such funding become the obligee
in respect of such Bid Rate Loan and be entitled to receive payment thereof when
due. No Revolving Lender shall be relieved of its obligation to fund a Bid Rate
Loan, and no Designated Lender shall assume such obligation, prior to the time
the applicable Bid Rate Loan is funded. Any Revolving Lender whose offer to make
any Bid Rate Loan has been accepted shall, not later than 2:30 p.m. on the date
specified for the making of such Loan, make the amount of such Loan available to
the Agent at its Principal Office in immediately available funds, for the
account of the Borrower. The amount so received by the Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrower
not later than 3:30 p.m. on such date by depositing the same, in immediately
available funds, in an account of the Borrower designated by the Borrower.
(g)    No Effect on Revolving Loan Commitment. Except for the purpose and to the
extent expressly stated in Section 2.13. and 2.16., the amount of any Bid Rate
Loan made by any Revolving Lender shall not constitute a utilization of such
Revolving Lender’s Revolving Loan Commitment.


37

--------------------------------------------------------------------------------






Section 2.4.    Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Revolving Termination Date,
the Swingline Lender agrees to make Swingline Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall pay the Agent for the
account of the Swingline Lender the amount of such excess within one Business
Day of demand therefor. Subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay and reborrow Swingline Loans hereunder.
(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan. Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing. Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date.
(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate plus the Applicable Margin for Revolving Loans that are Base
Rate Loans. Interest payable on Swingline Loans is solely for the account of the
Swingline Lender. All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.6. with respect to
interest on Revolving Loans that are Base Rate Loans (except as the Swingline
Lender and the Borrower may otherwise agree in writing in connection with any
particular Swingline Loan).
(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000 or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $100,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and the Borrower may agree) and
in connection with any such prepayment, the Borrower must give the Swingline
Lender prior written notice thereof no later than 10:00 a.m. on the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.
(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and in any event, within 5 Business Days after the date such
Swingline Loan was made. Notwithstanding the foregoing, the Borrower shall repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Swingline Loans on the Revolving Termination Date (or such earlier date
as the Swingline Lender and the Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower and if
the Borrower has not already submitted a timely Notice of Borrowing for the
purpose of repaying such Swingline Loan, the Swingline Lender may, on behalf of
the Borrower (each of which hereby irrevocably directs the Swingline Lender to
act on its behalf for such purpose), request a borrowing of Base Rate Loans from
the Revolving Lenders in an amount equal to the principal balance of such
Swingline Loan. The amount limitations of Section 3.5.(a) shall not apply to any
borrowing of Base Rate Loans made


38

--------------------------------------------------------------------------------





pursuant to this subsection. The Swingline Lender shall give notice to the Agent
of any such borrowing of Base Rate Loans not later than 12:00 noon on the
proposed date of such borrowing, and the Agent shall give prompt notice of such
borrowing to the Revolving Lenders. No later than 2:00 p.m. on such date, each
Revolving Lender will make available to the Agent at the Principal Office for
the account of the Swingline Lender in immediately available funds, the proceeds
of the Base Rate Loan to be made by such Revolving Lender, and, to the extent of
such Base Rate Loan, such Revolving Lender’s participation in the Swingline Loan
so repaid shall be deemed to be funded by the Base Rate Loan. The Agent shall
pay the proceeds of such Base Rate Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan. At the time each Swingline
Loan is made, each Revolving Lender shall automatically (and without any further
notice or action) be deemed to have purchased from the Swingline Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Revolving Lender’s Revolving Loan Commitment Percentage in such Swingline
Loan. If the Revolving Lenders are prohibited from making Loans required to be
made under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 10.1.(f) or
10.1.(g), upon notice from the Agent or the Swingline Lender, each Revolving
Lender severally agrees to pay to the Agent for the account of the Swingline
Lender in respect of such participation the amount of such Revolving Lender’s
Revolving Loan Commitment Percentage of each outstanding Swingline Loan. If such
amount is not in fact made available to the Agent by any Revolving Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Revolving Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Rate. If such Revolving Lender does
not pay such amount forthwith upon demand therefor by the Agent or the Swingline
Lender, and until such time as such Revolving Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Revolving
Lenders to purchase a participation therein). Further, such Revolving Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Loans, and any other amounts due to it hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Revolving Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise). A Revolving Lender’s obligation to make payments in
respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender or any other
Person may have or claim against the Agent, the Swingline Lender or any other
Person whatsoever, (ii) the occurrence or continuation of a Default or Event of
Default (including, without limitation, any of the Defaults or Events of Default
described in Sections 10.1.(f) or 10.1.(g)) or the termination of any Revolving
Lender’s Revolving Loan Commitment, (iii) the existence (or alleged existence)
of an event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Agent, any Lender or the Borrower or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

Section 2.5.    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
the Agent, on behalf of the Revolving Lenders, agrees to issue for the account
of the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Revolving Termination Date one or more
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed the L/C Commitment Amount;
provided, that in the event that the Agent’s ratings assigned by a Rating Agency
are below a contractual threshold binding on the Borrower or any Subsidiary,
then a Revolving Lender meeting or exceeding such threshold may, upon the
request of the Borrower, issue a Letter of Credit requested by the Borrower and
such Revolving Lender shall be entitled


39

--------------------------------------------------------------------------------





to the various benefits of the Agent under this Agreement as issuer of such
Letter of Credit and each other Revolving Lender shall have the obligations set
forth herein to such Revolving Lender with respect to such Letter of Credit. For
the purposes of this Agreement, the Existing LC shall be deemed issued pursuant
to the terms of this Agreement and shall be considered a Letter of Credit under
this Agreement, KeyBank shall be entitled to the various benefits of the Agent
under this Agreement as issuer of the Existing LC and each Revolving Lender
shall have the obligations set forth herein to KeyBank with respect to the
Existing LC.
(b)    Terms of Letters of Credit. At the time of issuance, renewal or increase,
the amount, form, terms and conditions of each Letter of Credit, and of any
drafts or acceptances thereunder, shall be subject to the reasonable approval by
the Agent and the Borrower. Notwithstanding the foregoing, in no event may the
expiration date of any Letter of Credit extend beyond the earlier of (i) the
date one year from its date of issuance or (ii) the date that is 30 days prior
to the Revolving Termination Date; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Agent but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit to a date later than 30 days prior to the Revolving Termination Date.
Notwithstanding the foregoing, a Letter of Credit may, as a result of its
express terms or as the result of the effect of an automatic extension
provision, have an expiration date of not more than one year beyond the
Revolving Termination Date (any such Letter of Credit being referred to as an
“Extended Letter of Credit”), so long as the Borrower delivers to the Agent for
its benefit and the benefit of the Revolving Lenders no later than 30 days prior
to the Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Collateral Account in an amount equal to the Stated Amount of
such Letter of Credit; provided, that the obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding. If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Letter of Credit.
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by the Agent. Provided the Borrower has given the notice prescribed by
the first sentence of this subsection and subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article V, the Agent shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary. Upon the written request of the Borrower, the Agent
shall deliver to the Borrower a copy of each issued Letter of Credit within a
reasonable time after the date of issuance thereof. To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.
(d)    Reimbursement Obligations. Upon receipt by the Agent from the beneficiary
of a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the amount to be paid by the Agent
as a result of such demand and the date on which payment is to be made by the
Agent to such beneficiary in respect of such demand; provided, however, the
Agent’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable


40

--------------------------------------------------------------------------------





Reimbursement Obligation. The Borrower hereby unconditionally and irrevocably
agrees to pay and reimburse the Agent for the amount of each demand for payment
under such Letter of Credit on or prior to the date on which payment is to be
made by the Agent to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (other than notice as provided in this
subsection). Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Revolving Lender
that has acquired a participation therein under the second sentence of
Section 2.5.(i) such Lender’s Revolving Loan Commitment Percentage of such
payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if they do, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Revolving Lender prompt notice of the amount of the Revolving Loan to be
made available to the Agent not later than 1:00 p.m. or (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection (j)
of this Section shall apply. The limitations of Section 3.5(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.
(f)    Effect of Letters of Credit on Revolving Loan Commitments. Upon the
issuance by the Agent of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Revolving Loan Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving Loan
Commitment Percentage and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) any related Reimbursement Obligations then outstanding.
(g)    Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit;


41

--------------------------------------------------------------------------------





or (viii) any consequences arising from causes beyond the control of the Agent
or the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrower or any Lender. In this regard, the obligation of the
Borrower to reimburse the Agent for any drawing made under any Letter of Credit,
and to repay any Revolving Loan made pursuant to the second sentence of the
immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 12.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Agent or any Lender in respect of any
liability incurred by the Agent or such Lender arising solely out of the gross
negligence or willful misconduct of the Agent or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.
(h)    Amendments, Etc. The issuance by the Agent of any amendment, supplement
or other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Class Lenders
of the Class of Lenders with Revolving Commitments and/or holding Revolving
Loans (or each Revolving Lender directly affected thereby, if required by
Section 12.6.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the Fees, if
any, payable under the last sentence of Section 3.6(b).
(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Agent of any Letter of Credit (or in the case of the
Existing LC, upon the Effective Date) each Revolving Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Revolving Lender’s


42

--------------------------------------------------------------------------------





Revolving Loan Commitment Percentage of the liability of the Agent with respect
to such Letter of Credit, and each Revolving Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Revolving Lender’s Revolving Loan Commitment Percentage of the Agent’s
liability under such Letter of Credit. In addition, upon the making of each
payment by a Revolving Lender to the Agent in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Revolving Lender
shall, automatically and without any further action on the part of the Agent or
such Revolving Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the Agent by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Revolving Lender’s Revolving Loan Commitment Percentage in any interest
or other amounts payable by the Borrower in respect of such Reimbursement
Obligation (other than the Fees payable solely to the Agent pursuant to Section
3.6.(b)). Notwithstanding the foregoing, in the event of a default in any
Revolving Lender's obligations to fund under this Agreement exists or any
Revolving Lender is at such time a Defaulting Lender, the Agent shall have the
right, but not the obligation, to refuse to issue any Letter of Credit unless
the Agent has entered into satisfactory arrangements with the Borrower and/or
such Defaulting Lender to eliminate the Agent’s risk with respect to such
Defaulting Lender.
(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Agent on demand in immediately available funds in Dollars
the amount of such Revolving Lender’s Revolving Loan Commitment Percentage of
each drawing paid by the Agent under each Letter of Credit to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.5.(d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Lender’s
Revolving Loan Commitment Percentage of such drawing except as otherwise
provided in Section 3.11(a)(iv). If the notice referenced in the second sentence
of Section 2.5(e) is received by a Revolving Lender not later than 11:00 a.m.,
then such Revolving Lender shall make such payment available to the Agent not
later than 2:00 p.m. on the date of demand therefor; otherwise, such payment
shall be made available to the Agent not later than 1:00 p.m. on the next
succeeding Business Day. The obligation of each Revolving Lender to make such
payments to the Agent under this subsection, and the Agent’s right to receive
the same, shall be absolute, irrevocable and unconditional and shall not be
affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Revolving Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(f) or 10.1.(g), (iv) the
termination of the Revolving Commitments, or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit. Each such payment to the Agent
shall be made without any offset, abatement, withholding or deduction
whatsoever.
(k)    Information to Revolving Lenders. The Agent shall periodically deliver to
the Revolving Lenders information setting forth the Stated Amount of all
outstanding Letters of Credit. Other than as set forth in this subsection, the
Agent shall have no duty to notify the Revolving Lenders regarding the issuance
or other matters regarding Letters of Credit issued hereunder. The failure of
the Agent to perform its requirements under this subsection shall not relieve
any Revolving Lender from its obligations under Section 2.5.(j).
(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.


43

--------------------------------------------------------------------------------






Section 2.6.    Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:
(i)    in the case of a Revolving Loan, during such periods as such Revolving
Loan is (x) a Base Rate Loan, at the Base Rate (as in effect from time to time)
plus the Applicable Margin for Revolving Loans that are Base Rate Loans and (y)
a LIBOR Loan, at LIBOR for such Revolving Loan for the Interest Period therefor,
plus the Applicable Margin for Revolving Loans that are LIBOR Loans;
(ii)    in the case of a Term Loan, during such periods as such Term Loan is
(x) a Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin for Term Loans that are Base Rate Loans and (y) a LIBOR Loan,
at LIBOR for such Term Loan for the Interest Period therefor, plus the
Applicable Margin for Term Loans that are LIBOR Loans;
(iii)    if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.3.; and
(iv)    if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus (or minus) the LIBOR Margin quoted by the Lender
making such Loan in accordance with Section 2.3.
Notwithstanding the foregoing, (x) while an Event of Default under Section
10.1.(a), Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall exist or
(y) upon the vote of the Requisite Lenders in the case of the existence of any
other Event of Default not described in the preceding clause (x), in each case,
the Borrower shall pay to the Agent for the account of each Class of Lenders,
the Swingline Lender, and the Agent, as the issuer of Letters of Credit, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of each Class of Loans made by such Lender, on all Reimbursement
Obligations, respectively, and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).
(b)    Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable monthly in arrears on the first day of each calendar month, provided if
such day is not a Business Day, interest shall be due on the next succeeding
Business Day. Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrower. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error.
(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without


44

--------------------------------------------------------------------------------





limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Agent, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Agent, for the account of
each Lender, within five (5) Business Days of receipt of such written notice.
Any recalculation of interest or fees required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Agent’s or any Lender’s other rights under this Agreement or any
other Loan Document.

Section 2.7.    Number of Interest Periods.
There may be no more than (a) six (6) different Interest Periods for Revolving
Loans that are LIBOR Loans outstanding at the same time, (b) six (6) different
Interest Periods for Term Loans that are LIBOR Loans outstanding at the same
time, and (c) six (6) different Interest Periods for Bid Rate Loans outstanding
at the same time.

Section 2.8.    Repayment of Loans.
(a)    Revolving Credit Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date (or such earlier date on which the Revolving
Loan Commitments are terminated in full in accordance with this Agreement).
(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on the Term Loans on the
Termination Date for the Term Loans (or such earlier date on which the Term
Loans become due or are declared due in accordance with this Agreement).
(c)    Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan.

Section 2.9.    Prepayments.
(a)    Optional. Subject to Section 4.4., the Borrower may prepay any Loan
(other than a Bid Rate Loan), in whole or in part, at any time without premium
or penalty, provided that such prepayments shall be applied in such a manner as
to limit, to the extent possible, the amounts due under Section 4.4. A Bid Rate
Loan may be prepaid with the prior written consent of the Revolving Lender (such
consent not to be unreasonably withheld or delayed) holding such Bid Rate Loan.
The Borrower shall give the Agent at least one Business Day’s prior written
notice of the prepayment of any Loan.
(b)    Mandatory.
(i)    Revolving Loan Commitment Overadvance. If at any time the aggregate
amount of all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans,
together with the aggregate amount of all Letter of Credit Liabilities exceeds
the aggregate amount of the Revolving Loan Commitments in effect at such time,
the Borrower shall within two (2) Business Days after demand pay to the Agent
for the account of the Revolving Lenders the amount of such excess.


45

--------------------------------------------------------------------------------





(ii)    Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one‑half of the aggregate
amount of all Revolving Loan Commitments at such time, then the Borrower shall
pay to the Agent for the accounts of the applicable Revolving Lenders holding
Bid Rate Loans the amount of such excess within one (1) Business Day of demand
therefor.
(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the applicable Revolving Loans pro rata in accordance with Section 3.2. If
the Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4., provided that such
prepayments shall be applied in such a manner as to limit, to the extent
possible, the amounts due under Section 4.4.

Section 2.10.    Continuation.
So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans, Class and portions
thereof subject to such Continuation, (c) the duration of the selected Interest
Period, all of which of the foregoing (a), (b) and (c) shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder, and (d) the amount of such LIBOR Loan, or portion thereof, that the
Borrower has elected to have subject to a Derivatives Contract that provides a
hedge against interest rate risk and the Derivatives Contract(s) to which such
amount is subject. Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Agent shall notify each Lender holding Loans being Continued
by telecopy, or other similar form of transmission, of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, or if a
Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.11. or the Borrower’s failure to
comply with any of the terms of such Section.

Section 2.11.    Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type but of the same Class; provided, however, a Base Rate Loan
may not be Converted to a LIBOR Loan if a Default or Event of Default shall
exist. Any Conversion of a LIBOR Loan of a Class into a Base Rate Loan of such
Class shall be made on, and only on, the last day of an Interest Period for such
LIBOR Loan and, upon Conversion of a Base Rate Loan into a LIBOR Loan, the
Borrower shall pay accrued interest to the date of Conversion on the principal
amount so Converted. Each such Notice of Conversion shall be given not later
than 11:00 a.m. on the Business Day prior to the date of any proposed Conversion
into Base Rate Loans and on the third Business Day prior to the date of any
proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice of
Conversion, the Agent shall notify each Lender holding Loans being Converted by
telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice


46

--------------------------------------------------------------------------------





of Conversion shall be by telephone (confirmed immediately in writing) or
telecopy in the form of a Notice of Conversion specifying (a) the requested date
of such Conversion, (b) the Type and Class of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan and the amount of such
LIBOR Loan, if any, that the Borrower has elected to have subject to a
Derivatives Contract that provides a hedge against interest rate risk and the
Derivatives Contract(s) to which such amount is subject. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

Section 2.12.    Notes.
(a)    Note. The Loans of a Class made by a Lender shall, in addition to this
Agreement, if requested by such Lender, also be evidenced by a promissory note
of the Borrower payable to such Lender, or its registered assignee, in a
principal amount equal to, in the case of a Revolving Lender, or its registered
assignee, the amount of its Revolving Loan Commitment as originally in effect
and otherwise duly completed, and in the case of a Term Lender, or its
registered assignee, the initial principal amount of its Term Loan, as
applicable, at the time of the making or acquisition of such Term Loan as
originally in effect and, in each case, otherwise duly completed. The Swingline
Loans made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the Swingline
Lender, or its registered assignee. If requested by a Revolving Lender, the Bid
Rate Loans made by such Revolving Lender to the Borrower shall, in addition to
this Agreement, be evidenced by a Bid Rate Note.
(b)    Records. The date, amount, interest rate, Class, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.13.    Voluntary Reduction of the Revolving Loan Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Loan Commitments (for which purpose use of the Revolving
Loan Commitments shall be deemed to include the aggregate amount of Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans, without duplication) at any time and from time
to time without penalty or premium upon not less than 5 Business Days prior
written notice from the Borrower to the Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction and shall be irrevocable once given (but may be
conditioned upon the consummation of a financing to refinance such Revolving
Loan Commitments) and effective only upon receipt by the Agent; provided,
however, (a) that the Revolving Lenders shall be indemnified for any breakage
and redeployment costs associated with any LIBOR Loans, (b) any reductions shall
be in the minimum increments set forth in Section 3.5.(c), and (c) the Borrower
may not reduce the aggregate amount of the Commitments below $100,000,000 unless
the Borrower is terminating the Commitments in full. The Agent will promptly
transmit such notice to each Revolving Lender. Without limiting the provisions
of Section 2.17.(c), the Revolving Loan Commitments, once terminated or reduced
may not be increased or reinstated.


47

--------------------------------------------------------------------------------






Section 2.14.    Extension of Revolving Termination Date.
The Borrower shall have the right, exercisable on two separate occasions, to
extend the Revolving Termination Date by six (6) months on each such occasion,
first to August 6, 2023 and then to February 6, 2024. The Borrower may exercise
such right only by executing and delivering to the Agent at least 60 days but
not more than 90 days prior to the then-effective Revolving Termination Date, a
written request for such extension (an “Extension Request”). The Agent shall
forward to each Lender a copy of the Extension Request delivered to the Agent
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Revolving Termination Date shall be extended for six (6) months
effective upon receipt of the Extension Request and payment of the fee referred
to in the following clause (b) in connection with each such extension:
(a) immediately prior to such extension and immediately after giving effect
thereto, (i) no Default or Event of Default shall exist, and (ii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents, (b) the Borrower shall
have paid the Fees payable under Section 3.6(c), and (c) for the extension to
February 6, 2024, the extension to August 6, 2023 shall first have been
exercised in accordance with the terms hereof.

Section 2.15.    Expiration or Maturity Date of Letters of Credit Past Revolving
Termination Date.
(a)    If on the date the Revolving Loan Commitments are terminated or reduced
to zero (whether voluntarily, by reason of the occurrence of an Event of Default
or otherwise), there are any Letters of Credit outstanding and the aggregate
Stated Amount of such Letters of Credit exceeds the balance of available funds
on deposit in the Collateral Account, the Borrower shall, on such date, pay to
the Agent, for its benefit and the benefit of the Revolving Lenders, for deposit
into the Collateral Account an amount of money equal to such excess.
(b)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Agent, for the ratable benefit of the Agent and the Revolving Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.
(c)    The Agent shall exercise reasonable care in the custody and preservation
of any funds held in the Collateral Account and shall be deemed to have
exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.


48

--------------------------------------------------------------------------------





(d)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Revolving Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.
(e)    If an Event of Default exists, the Requisite Class Lenders of Revolving
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations in accordance with Section 10.4. Notwithstanding the
foregoing, the Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Collateral Account to be less than the Stated Amount of all Extended Letters
of Credit that remain outstanding.
(f)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Collateral Account exceed the aggregate
amount of the Letter of Credit Liabilities then due and owing, the Agent shall,
from time to time, at the request of the Borrower, deliver to the Borrower
within 10 Business Days after the Agent’s receipt of such request from the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such amount of the credit balances in the Collateral Account as
exceeds the aggregate amount of the Letter of Credit Liabilities at such time.
Upon the expiration, termination or cancellation of an Extended Letter of Credit
for which the Lenders reimbursed (or funded participations in) a drawing deemed
to have occurred under the fourth sentence of Section 2.5. (b) for deposit into
the Collateral Account but in respect of which the Lenders have not otherwise
received payment for the amount so reimbursed or funded, the Agent shall
promptly remit to the Lenders the amount so reimbursed or funded for such
Extended Letter of Credit that remains in the Collateral Account, pro rata in
accordance with the respective unpaid reimbursements or funded participations of
the Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever.
(g)    The Borrower shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

Section 2.16.    Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, the Swingline
Lender shall not be required to make a Swingline Loan, no Revolving Lender shall
make any Bid Rate Loan, the Agent shall not be required to issue a Letter of
Credit and no reduction of the Revolving Loan Commitments pursuant to
Section 2.13. shall take effect, if immediately after the making of any such
Loan or such reduction in the Revolving Loan Commitments:
(a)    the aggregate principal amount of all outstanding Revolving Loans, Bid
Rate Loans and Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities, would exceed the aggregate amount of the Revolving Loan
Commitments at such time; or
(b)    the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Revolving Loan Commitments.

Section 2.17.    Increase in Revolving Loan Commitments; Additional Term Loans.
(a)    [Intentionally Omitted].


49

--------------------------------------------------------------------------------





(b)    The Borrower shall have the right at any time and from time to time
beginning on the Effective Date to but excluding the Termination Date for the
Term Loans to request the making of additional Term Loans (the “Additional Term
Loans”) (provided that after giving effect to any Additional Term Loans pursuant
to this Section, the aggregate amount of the Revolving Loan Commitments and
outstanding Term Loans of the Lenders shall not exceed $1,800,000,000.00 less
any prepayments of the Term Loans) by providing written notice to the Agent,
which notice shall be irrevocable once given. Each such borrowing of Additional
Term Loans must be in a minimum amount of $25,000,000.00.
(c)    The Borrower shall have the right at any time and from time to time
beginning on the Effective Date to but excluding the Revolving Termination Date
to request increases in the amount of the Revolving Loan Commitments (provided
that after giving effect to any increases in the Revolving Loan Commitments
pursuant to this Section, the aggregate amount of the Revolving Loan Commitments
and outstanding Term Loans of the Lenders shall not exceed $1,800,000,000.00
less any prepayments of the Term Loans) by providing written notice to the
Agent, which notice shall be irrevocable once given. Each such increase in the
Revolving Loan Commitments must be in an aggregate minimum amount of
$25,000,000.00.
(d)    No Lender shall be required to increase its Revolving Loan Commitment, to
provide a new Revolving Commitment or to make an Additional Term Loan, including
by way of increasing the principal amount of its existing Term Loans, and any
new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. If a new Revolving Lender
becomes a party to this Agreement, or if any existing Revolving Lender agrees to
increase its Revolving Loan Commitment, such Lender shall on the date it becomes
a Revolving Lender hereunder (or increases its Revolving Loan Commitment, in the
case of an existing Revolving Lender) (and as a condition thereto) purchase from
the other Revolving Lenders its applicable Revolving Loan Commitment Percentage
(or in the case of an existing Revolving Lender, the increase in the amount of
its applicable Revolving Loan Commitment Percentage, in each case as determined
after giving effect to the increase of Revolving Loan Commitments) of any
outstanding Revolving Loans, by making available to the Agent for the account of
such other Revolving Lenders at the Principal Office, in same day funds, an
amount equal to the sum of (A) the portion of the outstanding principal amount
of such Revolving Loans to be purchased by such Revolving Lender plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.5(j) which have not been repaid plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 4.4 as a result
of the prepayment of any such Revolving Loans. No increase of the Revolving Loan
Commitments may be effected, and no Additional Term Loans may be made, under
this Section if (x) a Default or Event of Default shall be in existence on the
effective date of such increase or (y) any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on the effective date of such increase except
to the extent that such representations and warranties expressly related solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date). In connection with any increase in the aggregate
amount of the Revolving Loan Commitments or the making of Additional Term Loans
pursuant to this subsection, (a) any Lender becoming a party hereto shall
execute such documents and agreements as the Agent may reasonably request and
(b) the Borrower shall make appropriate arrangements so that each new Lender,
and any existing Lender increasing its Revolving Loan Commitment or making
Additional Term


50

--------------------------------------------------------------------------------





Loans, receives new or replacement Notes, as appropriate, in the amount of such
Lender's Revolving Loan Commitment or reflecting such Additional Term Loans of
the Class of Term Loans made by such Lender within 2 Business Days of the
effectiveness of the applicable increase in the aggregate amount of Revolving
Loan Commitments or the making of Additional Term Loans. Any increase in the
Revolving Loan Commitments or making of Additional Term Loans pursuant to this
Section 2.17. shall be subject to the condition that the Borrower shall have
paid to the Agent, such fees as shall be due to Agent and/or the Lenders at such
time under the Fee Letter or as may be agreed-upon between the Borrower, on the
one hand, and each new Lender and/or any existing Lender increasing its
Revolving Loan Commitment or making Additional Term Loans, on the other hand.
The provisions of this Section 2.17. shall not constitute a “commitment” to
lend, and the Revolving Loan Commitments of the Lenders shall not be increased
and no Additional Term Loans may be made until satisfaction of the provisions of
this Section 2.17. and, in the case of an increase of the Revolving Loan
Commitments, until the actual increase of the Revolving Loan Commitments as
provided herein. The date an increase of the Revolving Loan Commitments or the
making of Additional Term Loans, as applicable, becomes effective pursuant to
this Section 2.17. is referred to herein as an “Increase Effective Date”, with
any such increase or making of Additional Term Loans being conditioned upon, as
required by any such new Lender and/or existing Lender increasing its Revolving
Loan Commitment or making Additional Term Loans, receipt of (A) a certificate
from the Borrower (1) certifying and attaching resolutions authorizing the
increase in Revolving Loan Commitments and/or borrowing of Additional Term
Loans, as applicable, (2) resolutions of each Guarantor, if any, authorizing the
Guaranty of such increase in Revolving Loans and/or the borrowing of Additional
Term Loans and (3) confirming the conditions set forth in (x) and (y) above have
been satisfied, and (B) a customary legal opinion from Borrower’s counsel.

Section 2.18.    Reallocation of Lender Pro Rata Shares; No Novation.
On the Effective Date, the Loans and related Obligations made under the Existing
Credit Agreement shall be deemed to have been made under this Agreement, without
the execution by the Borrower or the Lenders of any other documentation, and all
such Loans currently outstanding shall be deemed to have been simultaneously
reallocated among the Lenders as follows:
(a)    On the Effective Date, each Lender that will have a greater Revolving
Loan Commitment Percentage or Term Loan Percentage upon the Effective Date than
its Revolving Loan Commitment Percentage (under and as defined in the Existing
Credit Agreement) or Term Loan Percentage (calculated with respect to “2021 Term
Loans” under and as defined in the Existing Credit Agreement only),
respectively, immediately prior to the Effective Date (each, a “Purchasing
Lender”), without executing an Assignment and Acceptance, shall be deemed to
have purchased assignments pro rata from each Lender in the applicable Class
that will have a smaller Revolving Loan Commitment Percentage (under and as
defined in the Existing Credit Agreement) or Term Loan Percentage (calculated
with respect to “2021 Term Loans” under and as defined in the Existing Credit
Agreement only), respectively, upon the Effective Date than its Revolving Loan
Commitment Percentage (under and as defined in the Existing Credit Agreement) or
Term Loan Percentage (calculated with respect to “2021 Term Loans” under and as
defined in the Existing Credit Agreement only), respectively, immediately prior
to the Effective Date (each, a “Selling Lender”) in all such Selling Lender’s
rights and obligations under this Agreement and the other Loan Documents as a
Lender (collectively, the “Lender Assigned Rights and Obligations”) so that,
after giving effect to such assignments, each Lender shall have its respective
Commitments as set forth in Schedule I hereto and a corresponding Revolving Loan
Commitment Percentage or Term Loan Percentage, as applicable, of all Loans and
other Revolving Credit Exposure then outstanding under such Class. Each such
purchase hereunder shall be at par for a purchase price equal to the principal
amount of the loans and other participation and without recourse, representation
or warranty, except that each Selling Lender shall be deemed to represent and
warrant to each applicable Purchasing Lender that the Lender Assigned Rights and
Obligations of such Selling Lender being assigned to such Purchasing Lender are
not subject to any Liens created by that Selling Lender. For the


51

--------------------------------------------------------------------------------





avoidance of doubt, in no event shall the aggregate amount of each Lender’s
Revolving Loan Exposure outstanding at any time exceed its Revolving Loan
Commitment or the principal amount of its Term Loans exceed its Term Loan
Commitment, in each case, as set forth in Schedule I hereto.
(b)    The Agent shall calculate the net amount to be paid or received by each
Lender in connection with the assignments effected hereunder on the Effective
Date. Each Lender required to make a payment pursuant to this Section shall make
the net amount of its required payment available to the Agent, in same day
funds, at the office of the Agent not later than 12:00 P.M. (New York time) on
the Effective Date. The Agent shall distribute on the Effective Date the
proceeds of such amounts to the Lenders entitled to receive payments pursuant to
this Section, pro rata in proportion to the amount each such Lender is entitled
to receive at the primary address set forth in Schedule I hereto or at such
other address as such Lender may request in writing to the Agent.
(c)    Nothing in this Agreement shall be construed as a discharge,
extinguishment or novation of the Obligations of the Loan Parties outstanding
under the Existing Credit Agreement, which Obligations shall remain outstanding
under this Agreement after the date hereof as “Revolving Loans” or “Term Loans”,
as applicable, except as expressly modified hereby or by instruments executed
concurrently with this Agreement.

ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1.    Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement or any other Loan Document shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Agent at its Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Subject to Section 10.4., the Borrower shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Agent the amounts payable by the Borrower hereunder to which such payment is
to be applied. Each payment received by the Agent for the account of a Lender
under this Agreement or any Note shall be paid to such Lender by wire transfer
of immediately available funds in accordance with the wiring instructions
provided by such Lender to the Agent from time to time at the applicable Lending
Office of such Lender. If the Agent fails to pay such amount to a Lender within
one Business Day of receipt of such amount, the Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of the Lenders hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may (but shall not be obligated to), in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.


52

--------------------------------------------------------------------------------






Section 3.2.    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.2.(a), 2.4.(e) and 2.5.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.6.(a), the
first sentence of Section 3.6.(b), and Section 3.6.(c) shall be made for the
account of the Revolving Lenders, and each termination or reduction of the
amount of the Revolving Loan Commitments under Section 2.13. shall be applied to
the respective Revolving Loan Commitments of the Revolving Lenders, pro rata
according to the amounts of their respective Revolving Loan Commitment
Percentages; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Revolving Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by
them, provided that, subject to Section 3.11., if immediately prior to giving
effect to any such payment in respect of any Revolving Loans the outstanding
amount of the Revolving Loans shall not be held by the Revolving Lenders pro
rata in accordance with their respective Revolving Loan Commitments in effect at
the time such Revolving Loans were made, then such payment shall be applied to
the Revolving Loans in such manner as shall result, as nearly as is practicable,
in the outstanding amount of the Revolving Loans being held by the Revolving
Lenders pro rata in accordance with such respective Revolving Loan Commitment
Percentages; (c) the making of a Class of Term Loans under Section 2.1.(a) shall
be made from the applicable Class of Term Lenders, pro rata according to the
amounts of their respective Term Loan Commitments of such Class; (d) each
payment or prepayment of principal of a Class of Term Loans shall be made for
the account of the Term Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of such Class of Term Loans held by them;
(e) each payment of interest of a Class of Loans shall be made for the account
of the Lenders of such Class pro rata in accordance with the amounts of interest
on such Class of Loans then due and payable to the respective Class of Lenders;
(f) the making, Conversion and Continuation of Loans of a particular Class and
Type (other than Conversions provided for by Sections 4.1.(c) and 4.6.) shall be
made pro rata among the Lenders of such Class according to the outstanding
amounts of their respective Loans of such Class and the then current Interest
Period for each Lender’s portion of each such Loan of such Class and Type shall
be coterminous; (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.5., shall be in
accordance with their respective Revolving Loan Commitment Percentages; (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.4., shall be in accordance with their respective
Revolving Loan Commitment Percentages; and (i) each prepayment of principal of
Bid Rate Loans by the Borrower pursuant to Section 2.9.(b)(ii) shall be made for
account of the Revolving Lenders then owed Bid Rate Loans pro rata in accordance
with the respective unpaid principal amounts of the Bid Rate Loans then owing to
each such Revolving Lender. All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Revolving Lender shall have
acquired and funded a participating interest in any such Swingline Loan pursuant
to Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

Section 3.3.    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement, or shall obtain
payment on any other Obligation owing by the Borrowers or any other Loan Party
through the exercise of any right of set-off, banker’s lien or counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class of such Lender pro rata
in accordance with Section 3.2. or Section 10.4., as applicable, such Lender
shall promptly purchase from the other Lenders of such Class participations in
(or, if and to the extent specified by such Lender, direct interests in) the
Loans of such Class made by the other Lenders of such Class or other Obligations
owed to such other Lenders in


53

--------------------------------------------------------------------------------





such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders of such Class shall share the benefit
of such payment (net of any reasonable expenses which may be incurred by such
Lender in obtaining or preserving such benefit) pro rata in accordance with
Section 3.2. or Section 10.4., as applicable. To such end, all the Lenders of
such Class shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender of a Class so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders of such Class may exercise all rights of set-off, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Loans of such Class in the amount of
such participation. Nothing contained herein shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise, and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

Section 3.4.    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5.    Minimum Amounts.
(a)    Borrowings and Conversions. Except as otherwise provided in Sections
2.4.(e) and 2.5(e), each borrowing of Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 in excess
thereof. Each borrowing of, Conversion to and Continuation of LIBOR Loans shall
be in an aggregate minimum amount of $1,000,000.00 and integral multiples of
$100,000.00 in excess of that amount.
(b)    Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).
(c)    Reductions of Revolving Loan Commitments. Each reduction of the Revolving
Loan Commitments under Section 2.13. shall be in minimum decrements of
$10,000,000.00.
(d)    Letters of Credit. The initial Stated Amount of each Letter of Credit
shall be at least $100,000.00.

Section 3.6.    Fees.
(a)    Facility Fee. Commencing on the Effective Date and until the Revolving
Termination Date, the Borrower agrees to pay to the Agent for the pro rata
account of each Revolving Lender (based on each Revolving Lender’s Revolving
Loan Commitment) a facility fee which shall accrue at a rate per annum equal to
the Applicable Facility Fee times the aggregate amount of the Revolving Loan
Commitments. Such fee shall be payable quarterly in arrears on the last day of
each March, June, September and December during the term of this Agreement and
on the Revolving Termination Date or any earlier date of termination of the
Revolving Loan Commitments or reduction of the Revolving Loan Commitments to
zero. The Borrower acknowledges that the fee payable hereunder is a bona fide
commitment fee and is intended as reasonable compensation to the Revolving
Lenders for committing to make funds available to the Borrower as described
herein and for no other purposes.


54

--------------------------------------------------------------------------------





(b)    Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
pro rata account of each Revolving Lender a letter of credit fee at a rate per
annum equal to the Applicable Margin for Revolving Loans that are LIBOR Loans
times the daily average Stated Amount of each Letter of Credit for the period
from and including the date of issuance of such Letter of Credit (x) through and
including the date such Letter of Credit expires or is terminated or (y) to but
excluding the date such Letter of Credit is drawn in full and is not subject to
reinstatement, as the case may be. The fees provided for in the immediately
preceding sentence shall be nonrefundable and payable in arrears on (i) the last
day of March, June, September and December in each year, (ii) the Revolving
Termination Date, (iii) the date the Revolving Loan Commitments are terminated
or reduced to zero and (iv) thereafter from time to time on demand of the Agent.
In addition, the Borrower shall pay to the Agent for its own account and not the
account of any Lender, an issuance fee (with such issuance fee being paid to any
Revolving Lender other than Agent that issues a Letter of Credit hereunder) in
respect of each Letter of Credit equal to the greater of (i) $500.00 or (ii)
one-eighth of one percent (0.125%) of the initial Stated Amount of such Letter
of Credit. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable upon issuance (or in the case of an extension of the
expiration date, on the previous expiration date). The Borrower shall pay
directly to the Agent from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged by the Agent from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments and other transactions relating thereto.
(c)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.14., the
Borrower agrees to pay to the Agent for the pro rata account of each Revolving
Lender (based on each Revolving Lender’s respective Revolving Loan Commitment) a
fee in connection with each extension of the Revolving Termination Date equal to
seven and one-half hundredths of one percent (0.075%) of the amount of such
Lender’s Revolving Loan Commitment (whether or not utilized) at the time of each
such extension. Such fee shall be due and payable in full on the date the Agent
receives each Extension Request pursuant to such Section.
(d)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent pursuant to the Fee Letter and as may
otherwise be agreed to in writing by the Borrower and the Agent from time to
time.
(e)    Bid Rate Loan Fees. The Borrower agrees to pay to the Agent a fee equal
to $2,500 at the time of each Bid Rate Quote Request made hereunder for services
rendered by the Agent in connection with Bid Rate Loans.

Section 3.7.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, any accrued interest on any LIBOR Loan shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.

Section 3.8.    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to them forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.


55

--------------------------------------------------------------------------------






Section 3.9.    Agreement Regarding Interest and Charges.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6.(a). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money. All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

Section 3.10.    Statements of Account.
The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrower absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

Section 3.11.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then the Agent shall give
prompt notice thereof to the Lenders, and until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Requisite Lenders and Requisite
Class Lenders and in Section 12.6(c).
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 12.3.), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, in the
case of a Defaulting Lender that is a Revolving Lender, if so determined by the
Agent, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Letter of Credit; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent, unless funded by another Lender; fourth, in the case of a Defaulting
Lender that is a Revolving Lender, if so determined by the Agent and the
Borrower (so long as no Default or Event of Default exists), to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result


56

--------------------------------------------------------------------------------





of that Defaulting Lender's breach of its obligations under this Agreement;
sixth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender's breach of its obligations under this
Agreement; and seventh, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) (A) such payment is a
payment of the principal amount of any Revolving Loans (or participations, if
applicable, under Section 2.5.(j)) in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (B) such Revolving Loans were
made at a time when the conditions set forth in Section 5.2. were satisfied or
waived (or were Revolving Loans made or participations acquired pursuant to
Section 2.5.(j)), such payment shall be applied solely to pay the Revolving
Loans (or participations) of all non-Defaulting Revolving Lenders on a pro rata
basis prior to being applied to the payment of any Revolving Loans of such
Defaulting Lender until such time as all Revolving Loans and funded and unfunded
participations in Letter of Credit Obligations and Swingline Loans are held by
the Revolving Lenders pro rata in accordance with the Revolving Loan Commitments
without giving effect to subsection (a)(iv) below and (y)(A) such payment is a
payment of the principal amount of any Class of Term Loans in respect of which
such Defaulting Lender has not fully funded its share, and (B) such Term Loans
were made at a time when the conditions set forth in Section 5.2. were satisfied
or waived, such payment shall be applied solely to pay the Term Loans of such
Class of all non-Defaulting Lenders of such Class on a pro rata basis prior to
being applied to the payment of any Term Loans of such Defaulting Lender until
such time as all Term Loans of such Class are held by the Term Lenders of such
Class pro rata in accordance with the Term Loan Commitments for such Class of
Term Loans. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 3.11.(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. During any period that a Lender is a Defaulting Lender,
such Defaulting Lender’s Commitment and outstanding Loans shall be excluded for
purposes of calculating any Fees payable to the Lenders under Section 3.6.(a),
3.6.(b) and 3.6.(c) (provided, as to Section 3.6.(c), such Defaulting Lender
shall be paid a pro rata (based on the remaining time to the extended Revolving
Termination Date) amount of extension fee at such time as it ceases to be a
Defaulting Lender), and during such period the Borrower shall not be required to
pay, and such Defaulting Lender shall not be entitled to receive, any such Fees
otherwise payable to such Defaulting Lender under such Sections, provided the
Borrower shall be required to pay the pro rata amount of such fees to the
Revolving Lenders assuming the participation exposure with respect to any
Letters of Credit or Swingline Loan or related to any funding made by any
Revolving Lender covering such Defaulting Lender’s share of any Loan.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Revolving Lender which is a Defaulting
Lender, for purposes of computing the amount of the obligation of each Revolving
Lender which is not a Defaulting Lender to acquire, refinance or fund
participations in (A) Letters of Credit pursuant to Section 2.5. or (B)
Swingline Loans pursuant to Section 2.4., the Revolving Loan Commitment
Percentage of each Revolving Lender which is not a Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, each such reallocation shall be given effect only if (i) the
conditions set forth in Section 5.2. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time) and (ii) such reallocation
would not cause the aggregate Revolving Loan Exposure of such Non-Defaulting
Lender


57

--------------------------------------------------------------------------------





to exceed such non-Defaulting Lender’s Revolving Loan Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
(b)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding
subsection (a)(iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Agent’s Fronting Exposure in accordance with the procedures set forth in this
subsection.


(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Agent, the Borrower shall Cash Collateralize the Agent’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
immediately preceding subsection (a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Agent with respect to Letters of Credit issued and outstanding
at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the Agent, and
agree to maintain, a perfected security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv). If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the aggregate Fronting Exposure of the Agent with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Agent, pay or provide to the Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the obligations of the Defaulting Lender
that is a Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Agent’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender in accordance with the immediately following
subsection (c)), or (y) the determination by the Agent that there exists excess
Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the Agent may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


58

--------------------------------------------------------------------------------







(c)    Defaulting Lender Cure. If the Borrower and the Agent, and solely in the
case of a Defaulting Lender that is a Revolving Lender, the Swingline Lender,
agree in writing in their sole discretion (with no consent required from the
Borrower if any Default or Event of Default exists) that a Defaulting Lender
that is a Lender should no longer be deemed to be a Defaulting Lender, the Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which, in the
case of a Defaulting Lender that is a Revolving Lender, may include arrangements
with respect to any cash collateral), that Lender (i) if a Revolving Lender,
will, to the extent applicable, purchase that portion of outstanding Revolving
Loans of the other Revolving Lenders or take such other actions as the Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Revolving Lenders in accordance with their applicable Revolving
Loan Commitment Percentages (without giving effect to Section 3.11.(a)(iv))
and/or (ii) if a Term Lender of a Class of Term Loans will, if at such time the
Term Loan Commitments of such Class have not been fully utilized or terminated
and to the extent applicable, purchase that portion of the outstanding Term
Loans of such Class of the other Term Lenders of such Class to cause the Term
Loans of such Class to be held by the Term Lenders of such Class pro rata in
accordance with the Term Loan Commitments for such Class of Term Loans as if
there had been no Defaulting Lender of such Class, whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.
(d)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Agent shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
(e)    Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender
who is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment
and/or Loans. Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than 2 Business Days and
not later than 5 Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitment
and/or Loans in proportion to the Commitments and/or Loans of the other Lenders
exercising such right. If after such 5th Business Day, the Lenders have not
elected to purchase all of the Commitment of such Defaulting Lender, then the
Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, either (i) demand that such Defaulting Lender
assign its Commitment to an Eligible Assignee subject to and in accordance with
the provisions of Section 12.5. for the purchase price provided for below or
(ii) terminate the Commitment of such Defaulting Lender, whereupon such
Defaulting Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. Upon any such purchase or assignment,
the Defaulting Lender’s interest in the Loans and its rights hereunder (but not
its liability in respect thereof or under the Loan Documents or this Agreement
to the extent the same relate to the period prior to the effective date of the
purchase except to the extent assigned pursuant to such purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and


59

--------------------------------------------------------------------------------





transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 12.5., shall pay to the Agent an assignment fee in the amount of
$7,000.00. The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrower to the Defaulting Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a). Notwithstanding the foregoing, the
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same are received by the Agent from
or on behalf of the Borrower. There shall be no recourse against any Lender or
the Agent for the payment of such sums except to the extent of the receipt of
payments from any other party or in respect of the Loans.

Section 3.12.    Taxes.
(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
the Agent in its capacity as issuer of Letters of Credit hereunder and the term
“Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall indemnify each Recipient, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) other than
any penalties and interest resulting from the gross negligence or willful
misconduct of such Recipient, payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if the Borrower or such other Loan Party
reasonably believes that such Taxes were not correctly or legally asserted, such
Recipient will use reasonable efforts to cooperate with the Borrower or such
other Loan Party to obtain a refund of such Taxes (which shall be repaid to the
Borrower or such other Loan Party in accordance with subsection 3.12(h)) so long
as such efforts would not, in the sole determination of such Recipient, result
in any additional out-of-pocket costs or expenses not reimbursed by the Borrower
or such other Loan Party or be otherwise materially disadvantageous to such
Recipient, and provided further that neither the Borrower nor any other Loan
Party will be required to compensate any Recipient pursuant to this Section
3.12(d) for any interest, additions to tax or penalties that accrue after 270
days after the date such Recipient first receives


60

--------------------------------------------------------------------------------





notice of the relevant Indemnified Taxes. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower or another
Loan Party has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and the other Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.5 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this subsection. The provisions of this subsection
shall continue to inure to the benefit of an Agent following its resignation or
removal as Agent.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
    


61

--------------------------------------------------------------------------------





(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN, or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(II)    executed copies of IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit R-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit R-2 or Exhibit R-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit R-4 on behalf of each such direct and
indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent),


62

--------------------------------------------------------------------------------





an electronic copy (or an original if requested by the Borrower or the Agent) of
any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(E)    On or before the date it becomes a party to this Agreement, if the Agent
is a U.S. Person, it shall deliver to the Borrower (in such number as shall be
requested by the recipient) executed copies of the IRS Form W-9, or any
subsequent versions or successors to such form, certifying that it is exempt
from U.S. federal backup withholding. Notwithstanding anything to the contrary,
nothing in this Section 3.12(g)(ii)(E) shall require the Agent to deliver any
documentation that it is not legally eligible to deliver as a result of any
Regulatory Change after the date hereof. The Agent, and any successor or
supplemental Agent, that is not a U.S. Person, shall deliver to the Borrower (in
such number as shall be requested by the recipient) executed copies of IRS Form
W-8IMY certifying that it is a "U.S. branch" and that the payments are not
effectively connected with the conduct of a trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. Person with respect to such payments (and the
Borrower and the Agent agree to so treat the Agent as a U.S. Person with respect
to such payments as contemplated by Treasury Regulations Section
1.1441-1(b)(2)(iv)(A)).


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.


63

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this subsection, in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

ARTICLE IV. - YIELD PROTECTION, ETC.

Section 4.1.    Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall pay to the Agent for the
account of each affected Lender from time to time, within thirty (30) days after
written demand, such amounts as such Lender may reasonably determine to be
necessary to compensate such Lender for any costs incurred by such Lender that
it determines are attributable to its making or maintaining of any LIBOR Loans
or LIBOR Margin Loans or its obligation to make any LIBOR Loans or LIBOR Margin
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or LIBOR Margin Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), to the extent resulting from any Regulatory Change that: (i) changes
the basis of taxation of any amounts payable to such Lender under this Agreement
or any of the other Loan Documents in respect of any of such Loans or its
Commitments (other than Indemnified Taxes, Taxes described in clauses (b)
through (e) of the definition of Excluded Taxes and Connection Income Taxes));
or (ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
LIBOR or LIBOR Margin, as applicable, for such Loan) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, such
Lender (or corporation controlling such Lender), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or (iii) has or would have the effect of reducing the rate of return
on capital of such Lender (or a corporation controlling such Lender) to a level
below that which such Lender (or such corporation) could have achieved but for
such Regulatory Change (taking into consideration such Lender’s (or such
corporation’s) policies


64

--------------------------------------------------------------------------------





with respect to capital adequacy); or (iv) imposes on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender.
(c)    Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without
limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans or LIBOR Margin Loans is determined as provided in this Agreement or
a category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or LIBOR Margin Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans and/or the obligation of a Revolving Lender that has
outstanding a Bid Rate Quote to make LIBOR Margin Loans hereunder shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.6 shall apply).
(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (e) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Agent of issuing (or any Revolving Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Agent or any Revolving Lender hereunder in respect of any Letter of Credit,
then, upon demand by the Agent or such Lender, the Borrower shall pay promptly,
and in any event within 3 Business Days of demand, to the Agent for its account
or the account of such Lender, as applicable, from time to time as specified by
the Agent or a Lender, such additional amounts as shall be sufficient to
compensate the Agent or such Lender for such increased costs or reductions in
amount.
(e)    Notification and Determination of Additional Costs. The Agent and each
Lender agree to notify the Borrower of any event occurring after the Agreement
Date entitling the Agent or such Lender to compensation under any of the
preceding subsections of this Section as promptly as practicable; provided,
however, except as provided below, the failure of the Agent or any Lender to
give such notice shall not release the Borrower from any of their obligations
hereunder (and in the case of a Lender, to the Agent). The Agent or such Lender
agrees to furnish to the Borrower (and in the case of a Lender, to the Agent) a
certificate setting forth in reasonable detail the basis and amount of each
request by the Agent or such Lender for compensation under this Section. Absent
manifest error, determinations by the Agent or any Lender of the effect of any
Regulatory Change shall be conclusive, provided that such determinations are
made on a reasonable basis and in good faith. The Borrower shall pay the Agent
or any Lender, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof. Notwithstanding the foregoing,
the Borrower shall not be required to pay Additional Costs pursuant to this
Section if such Additional Costs were incurred more than 270 days prior to the
date that the Agent or an applicable Lender notifies the Borrower of the events
giving rise to such notice and of the Agent’s or such Lender’s intention to
claim compensation therefor (except that, if the event giving rise to such
Additional Costs is retroactive then such 270 day period referred to above shall
be extended to include the period of retroactive effect thereof).

Section 4.2.    Suspension of LIBOR Loans and LIBOR Margin Loans.


65

--------------------------------------------------------------------------------





(a)    Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(i)    the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period;
(ii)    the Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein;
(iii)    the Agent reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Loans for such Interest Period; or
(iv)    any Revolving Lender that has outstanding a Bid Rate Quote with respect
to a LIBOR Margin Loan reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to such
Lender of making and maintaining such LIBOR Margin Loan;
then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, (i) the Lenders shall be under
no obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR
Loans or Convert Loans into LIBOR Loans and the Borrower shall, on the last day
of each current Interest Period for each outstanding LIBOR Loan, either repay
such Loan or Convert such Loan into a Base Rate Loan and (ii) in the case of
clause (c) above, no Revolving Lender that has outstanding a Bid Rate Quote with
respect to a LIBOR Margin Loan shall be under any obligation to make such Loan.
(b)    Notwithstanding anything to the contrary in clause (a) above, if at any
time the Agent determines (which determination shall be conclusive absent
manifest error), or the Required Lenders notify the Agent (with a copy to
Borrower) that the Required Lenders have determined, that (i) any of the
circumstances set forth in clause (a) have arisen and such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the
circumstances set forth in clause (a) have not arisen but the supervisor for the
administrator of the LIBOR or a Governmental Authority having jurisdiction over
the Agent has made a public statement identifying a specific date after which
LIBOR shall no longer be used for determining interest rates for loans, then the
Agent and the Borrower shall endeavor to establish an alternate rate of interest
(the “Replacement Rate”) that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, in which case, the Replacement Rate shall, subject
to this Section 4.2(b), replace such applicable interest rate, for all purposes
under the Loan Documents unless and until (A) an event described in Section
4.2.(a) occurs with respect to the Replacement Rate or (B) the Agent (or the
Requisite Lenders through the Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, the Agent and the
Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be necessary or appropriate, in the opinion of the Agent, to effect the
provisions of this Section 4.2(b). Notwithstanding anything to the contrary in
Section 12.6, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Agent shall not
have received, within five (5) Business Days of the date a copy of such
amendment is provided to the Lenders, a written notice from the Requisite
Lenders stating that such Requisite Lenders object to such


66

--------------------------------------------------------------------------------





amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(iii) of the first sentence of this Section 4.2(b), only to the extent LIBOR for
such Interest Period is not available or published at such time on a current
basis), (1) any notice of conversion/continuation that requests the conversion
of any Loan to, or continuation of any Loan as, a LIBOR Loan shall be
ineffective and any such Loan shall be converted to a Base Rate Loan on the last
day of the then current Interest Period applicable thereto and (2) if any Notice
of Borrowing requests a LIBOR Loan, such Loan shall be made as Base Rate Loan.
To the extent a Replacement Rate is approved by the Agent and the Borrower in
connection with this clause (b), such rate shall be applied in a manner
consistent with market practice; provided that, in each case, to the extent such
market practice is not administratively feasible for the Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Agent (it being
understood that any such modification by the Agent shall not require the consent
of, or consultation with, any of the Lenders). If the Replacement Rate
determined as provided above would be less than zero, the Replacement Rate shall
be deemed to be zero

Section 4.3.    Illegality.
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder and/or (b) if any Lender that has an outstanding
Bid Rate Quote shall determine (which determination shall be conclusive and
binding) that it is unlawful for such Lender to honor its obligation to make or
maintain LIBOR Margin Loans hereunder, then such Lender shall promptly notify
the Borrower thereof (with a copy to the Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans and/or
such Lender’s obligation to make LIBOR Margin Loans shall be suspended until
such time as such Lender may again make and maintain LIBOR Loans or LIBOR Margin
Loans (in which case the provisions of Section 4.6. shall be applicable).

Section 4.4.    Compensation.
The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is directly
attributable to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.
Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.


67

--------------------------------------------------------------------------------






Section 4.5.    Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment and
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 12.5.(b) for a purchase price equal to the aggregate principal
balance of all Loans then owing to the Affected Lender plus any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. The Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including without limitation, pursuant to
Section 3.12. or 4.1.) with respect to periods up to the date of replacement.

Section 4.6.    Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(c) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1(c) or 4.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1. or
4.3. that gave rise to such Conversion no longer exist:
(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, (A) if such Lender is a
Revolving Lender, all Revolving Loans held by the Revolving Lenders holding
LIBOR Loans and by such Revolving Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Revolving Loan Commitments and (B) if such Lender is a Term Lender, all Term
Loans held by the Term Lenders holding LIBOR Loans and by such Term Lender are
held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with, prior to full utilization or termination of the Term Loan


68

--------------------------------------------------------------------------------





Commitments, their respective Term Loan Commitments and thereafter, the
respective principal amount of their Term Loans.

Section 4.7.    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8.    Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

ARTICLE V. - CONDITIONS PRECEDENT

Section 5.1.    Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance or
continuation of a Letter of Credit, is subject to the following conditions
precedent:
(a)    The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:
(i)    Counterparts of this Agreement executed by each of the parties hereto;
(ii)    Notes executed by the Borrower, payable to each Lender (if requested by
such Lender) and complying with the applicable provisions of Section 2.12.;
(iii)    [Reserved];
(iv)    Opinions of counsel to the Loan Parties, addressed to the Agent and the
Lenders and the Swingline Lender, addressing the matters set forth in Exhibit F;
(v)    The articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any)
of each Loan Party certified as of a recent date by the Secretary of State of
the state of formation of such Loan Party;
(vi)    A certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;


69

--------------------------------------------------------------------------------





(vii)    A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, the officers of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Continuation, Notices of Conversion, Notices of
Swingline Borrowing and to request the issuance of Letters of Credit;
(viii)    Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
(ix)    Evidence that the Fees then due and payable under Section 3.6., and any
other Fees, expenses and reimbursable amounts due and payable to the Agent, the
Titled Agents and the Lenders on or prior to the Effective Date, for which
invoices have been presented to the Borrower at least 2 Business Days prior to
the Effective Date, have been paid;
(x)    A Compliance Certificate to be calculated based on the financial
statements for the period ending as of September 30, 2018, after giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of any Loans to be funded on the Effective Date;
(xi)    [reserved];    
(xii)    Such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request;
(b)    There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Trust and its Subsidiaries delivered to
the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;
(c)    No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
(d)    The Trust and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices, as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;


70

--------------------------------------------------------------------------------





(e)    There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents;
(f)    Upon the reasonable request of any Lender made through the Agent at least
seven (7) Business Days prior to the Agreement Date, the Borrower shall have
provided to the Agent (and Agent shall forward to such Lender), and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
Anti-Money-Laundering Laws, including, without limitation, the Patriot Act, in
each case at least three (3) Business Days prior to the Agreement Date; and
(g)    At least five (5) Business Days prior to the Agreement Date, the Borrower
shall deliver, to the Agent a Beneficial Ownership Certification in relation to
the Borrower for any Lender that so requests through the Agent at least three
(3) Business Days prior to the Agreement Date.

Section 5.2.    Conditions Precedent to All Loans and Letters of Credit.
The obligations of the Lenders to make any Loans, of the Agent to issue Letters
of Credit and of the Swingline Lender to make any Swingline Loan are all subject
to the further condition precedent that: (a) no Default or Event of Default
shall exist as of the date of the making of such Loan or date of issuance of
such Letter of Credit or would exist immediately after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents and (c) in the case of a borrowing of
Revolving Loans or Term Loans, the Agent shall have received a timely Notice of
Borrowing, and in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan or the
issuance, increase or renewal of a Letter of Credit, the Borrower shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made or Letter of Credit issued that all conditions to the occurrence of such
Credit Event contained in this Article V have been satisfied.

ARTICLE VI. - REPRESENTATIONS AND WARRANTIES

Section 6.1.    Representations and Warranties.
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:


71

--------------------------------------------------------------------------------





(a)    Organization; Power; Qualification. The Borrower, the other Loan Parties
and the other Subsidiaries is a corporation, partnership or other legal entity,
duly organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being conducted and is duly qualified and is in good standing as a
foreign corporation, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect. None of the Borrower, any
other Loan Party or any other Subsidiary is an EEA Financial Institution.
(b)    Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1.(b)
is a complete and correct list of all Subsidiaries of the Trust setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
Except as disclosed in such Schedule or the periodic reports filed by the Trust
with the Securities and Exchange Commission, as of the Agreement Date (i) each
of the Trust and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Subsidiary shown to be held by it on such Schedule, (ii) all
of the issued and outstanding capital stock of each such Subsidiary organized as
a corporation is validly issued, fully paid and nonassessable and (iii) there
are no outstanding subscriptions, options, warrants, commitments, preemptive
rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any such Subsidiary. As of the Agreement Date, Part II of
Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Trust, including the correct legal name of such Person, the type of legal entity
which each such Person is, and all Equity Interests in such Person held directly
or indirectly by the Trust. As of the Effective Date, the information included
in each Beneficial Ownership Certification is true and correct in all material
respects.
(c)    Authorization of Agreement, Etc. The Borrower has the corporate or other
organizational right and power, and has taken all necessary corporate or other
organizational action to authorize it, to borrow and obtain other extensions of
credit hereunder. The Borrower and the other Loan Parties has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents to which the Borrower or any other Loan Party is
a party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.
(d)    Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under (A) the
organizational documents of the Borrower or any other Loan Party, or (B) any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may


72

--------------------------------------------------------------------------------





be bound; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the
Borrower or any other Loan Party, other than Liens permitted under this
Agreement.
(e)    Compliance with Law; Governmental Approvals. The Borrower, each other
Loan Party and each other Subsidiary is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Laws
(including without limitation, Environmental Laws) relating to the Borrower, a
Subsidiary or such other Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
(f)    Title to Properties; Liens. As of the Agreement Date, Schedule 6.1.(f) is
a complete and correct listing of all of the real property owned or leased by
the Borrower, each other Loan Party and each other Subsidiary. Each such Person
has good, marketable and legal title to, or a valid leasehold interest in, its
respective assets that are material assets of the Trust and its Subsidiaries,
taken as a whole. As of the Agreement Date, there are no Liens against any
assets of the Borrower, any other Loan Party or any other Subsidiary except for
Permitted Liens.
(g)    Existing Indebtedness. Schedule 6.1.(g)(i) sets forth as of September 30,
2018, a complete and correct listing of all Indebtedness of the Trust and its
Subsidiaries, including without limitation, Guarantees of the Trust and its
Subsidiaries, and indicates whether such Indebtedness is Secured Indebtedness
and Schedule 6.1.(g)(ii) sets forth an estimate of all Indebtedness of the Trust
and its Subsidiaries incurred from October 1, 2018, to but excluding the date
hereof, including without limitation, Guarantees of the Trust and its
Subsidiaries, and indicates whether such Indebtedness is Secured Indebtedness.
(h)    Existing Derivatives Contracts. Schedule 6.1.(h) is, as of Agreement
Date, a true, correct and complete listing of each Derivatives Contract to which
the Borrower is a party in existence on such date that has been entered into to
hedge against fluctuations in interest rates.
(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Borrower, are there any actions, suits or proceedings threatened) against or
in any other way relating adversely to or affecting the Borrower, any other Loan
Party or any other Subsidiary or any of their respective property in any court
or before any arbitrator of any kind or before or by any other Governmental
Authority which (i) could reasonably be expected to have a Material Adverse
Effect or (ii) in any manner draw into question the validity or enforceability
of any Loan Document. There are no strikes, slow downs, work stoppages or
walkouts or other labor disputes in progress or threatened relating to the
Borrower, any other Loan Party or any other Subsidiary which could reasonably be
expected to have a Material Adverse Effect.
(j)    Taxes. All federal, state and other tax returns of the Borrower, each
other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Borrower, each other Loan
Party and each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 7.6 and except in each case for
noncompliance with respect to filing or payment which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, none of
the United States income tax returns of the Borrower, any other Loan Party or
any other Subsidiary is under an audit. All charges, accruals and reserves on
the books of the Trust and each of its Subsidiaries in respect of any taxes or
other governmental charges are in accordance with GAAP.


73

--------------------------------------------------------------------------------





(k)    Financial Statements. The Trust has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Trust and its consolidated
Subsidiaries as of December 31, 2017, and the related audited consolidated
statements of operations, cash flows and changes in shareholders’ equity for the
fiscal year ended on such date, with the opinion thereon of Deloitte & Touche
LLP, and (ii) the unaudited consolidated balance sheet of the Trust and its
consolidated Subsidiaries as of September 30, 2018, and the related unaudited
consolidated statements of operations and cash flows of the Trust and its
consolidated Subsidiaries for the two fiscal quarters ended on such date. Such
financial statements (including in each case related schedules and notes)
present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Trust and its consolidated Subsidiaries at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments and the absence of footnote disclosures). Neither the Trust nor any
of its Subsidiaries has on the Agreement Date any contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments, in
each case, that could reasonably be expected to have a Material Adverse Effect
and that would not be required to be set forth in its financial statements or in
the notes thereto, except as referred to or reflected or provided for in said
financial statements.
(l)    No Material Adverse Change. Since December 31, 2017, except as disclosed
in the documents filed or furnished by the Borrower with the Securities and
Exchange Commission in accordance with Section 12.14(c), there has been no
material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Trust and its
Subsidiaries taken as a whole. The Borrower is Solvent, and the Borrower, the
other Loan Parties and the other Subsidiaries, taken as a whole, are Solvent.
(m)    ERISA.
(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the Trust,
nothing has occurred which would cause the loss of its reliance on each
Qualified Plan’s favorable determination letter or opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there


74

--------------------------------------------------------------------------------





are no pending, or to the best knowledge of the Borrower, threatened, claims,
actions or lawsuits or other action by any Governmental Authority, plan
participant or beneficiary with respect to a Benefit Arrangement; (iii) there
are no violations of the fiduciary responsibility rules with respect to any
Benefit Arrangement; and (iv) no member of the ERISA Group has engaged in a
non-exempt “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the Internal Revenue Code, in connection with any Plan, that
would subject any member of the ERISA Group to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.
(n)    Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute non-exempt “prohibited
transactions” under ERISA or the Internal Revenue Code.
(o)    Absence of Defaults. None of the Borrower, any of the other Loan Parties
or any of the other Subsidiaries is in default under its certificate or articles
of incorporation or formation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case: (i) constitutes a Default or
an Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
the Borrower, any other Loan Party or any other Subsidiary under any Material
Contract (other than this Agreement) or judgment, decree or order to which the
Borrower, any other Loan Party or any other Subsidiary is a party or by which
the Borrower, any other Loan Party or any other Subsidiary, or any of their
respective properties may be bound where, in the case of (ii), such default or
event of default could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(p)    Environmental Laws. The Borrower, the other Loan Parties and the other
Subsidiaries has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, (i) the Trust is not aware of, and has not received notice of,
any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Borrower, any
other Loan Party or any other Subsidiary, may interfere with or prevent
compliance or continued compliance with Environmental Laws, or may give rise to
any common-law or legal liability, or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Trust’s knowledge, threatened, against the Borrower, any other Loan Party or
any other Subsidiary relating to any Environmental Laws. None of the Properties
is listed on or, to the Trust’s knowledge, proposed for listing on the National
Priority List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law, except in each case, such listings and the liability or clean-up or
remedial actions to be taken as a result of such listings that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. To the Trust’s knowledge, no Hazardous Materials generated at or
transported from the Properties are or have been transported to, or disposed of
at, any location that is listed or, to the best of the Trust’s knowledge,
proposed for listing on the National Priority List or any analogous state or
local priority list, or any other location that is or has been the subject of a


75

--------------------------------------------------------------------------------





clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to have or result in a Material Adverse Effect.
(q)    Investment Company. None of the Borrower, any of the other Loan Parties
or any of the other Subsidiaries (i) is required to register as an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) is subject to any
other Applicable Law which purports to regulate or restrict its ability to
borrow money or to consummate the transactions contemplated by this Agreement or
to perform its obligations under any Loan Document to which it is a party.
(r)    Margin Stock. None of the Borrower, any of the other Loan Parties or any
of the other Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.
(s)    Eligible Unencumbered Properties. As of the Agreement Date, Schedule EUP
is a correct and complete list of all Eligible Unencumbered Properties. Each of
the Properties included by the Borrower in the calculations of Unencumbered NOI
and Unencumbered Property Value satisfies all of the requirements in the
definition of “Eligible Unencumbered Property”.
(t)    Intellectual Property. The Borrower, the other Loan Parties and the other
Subsidiaries owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights,
trade secrets and copyrights (collectively, “Intellectual Property”) necessary
to the conduct of its businesses as now conducted and as contemplated by the
Loan Documents, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright or other proprietary right of any other Person. The
Borrower, the other Loan Parties and the other Subsidiaries have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any such Intellectual Property
by the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrower, the other Loan Parties and
the other Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(u)    Business. As of the Agreement Date, the Trust and its Subsidiaries are
engaged in the business of acquiring, owning, investing in and managing net
leased properties, together with other business activities incidental thereto.
(v)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby, other than fees payable to Lenders and the Agent. No other similar fees
or commissions will be payable by any Loan Party for any other services rendered
to the Trust or any of its Subsidiaries ancillary to the transactions
contemplated hereby.
(w)    Accuracy and Completeness of Information. No written information, report
or other papers or data (excluding financial projections and other forward
looking statements) furnished to the Agent or any Lender by, on behalf of, or at
the direction of, the Borrower, any other Loan Party or any other Subsidiary in
connection with, pursuant to or relating in any way to this Agreement, contained
any untrue statement of


76

--------------------------------------------------------------------------------





a fact material to the Borrower, the other Loan Parties and the other
Subsidiaries taken as a whole or omitted to state a material fact necessary in
order to make such statements contained therein, in light of the circumstances
under which they were made, not misleading, after giving effect to, in the case
of information, reports or other papers or data provided prior to the Agreement
Date, all supplements and additions to such written information, reports papers
and data also provided prior to the Agreement Date. All financial statements
(including in each case all related schedules and notes) furnished to the Agent
or any Lender by, on behalf of, or at the direction of, the Borrower, any other
Loan Party or any other Subsidiary in connection with, pursuant to or relating
in any way to this Agreement, present fairly, in all material respects and in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments and the absence of
footnote disclosures). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Loan Party or any
other Subsidiary that have been or may hereafter be made available to the Agent
or any Lender were or will be prepared in good faith based on reasonable
assumptions as of the date of such information; provided, however, the Agent and
the Lenders recognize that such projections as to future events are not to be
viewed as facts or guarantees of future performance and that actual results
during the period or periods covered by any such projections may differ from the
projected results. As of the Effective Date, no fact is known to the Borrower
which has had, or could reasonably be expected in the future to have (so far as
the Borrower can reasonably foresee), a Material Adverse Effect which has not
been set forth in the financial statements referred to in Section 6.1(k) or the
periodic reports filed by the Trust with the Securities and Exchange Commission
or in such information, reports or other papers or data or otherwise disclosed
in writing to the Agent and the Lenders.
(x)    REIT Status. The Trust has elected to be treated as, and qualifies as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Trust to maintain its status as a REIT.
(y)    Anti-Corruption Laws and Sanctions; Anti-Money Laundering Laws. None of
the Borrower, Subsidiaries of the Borrower, the Borrower’s or its Subsidiaries’
respective directors, or officers, or, to the knowledge of the Borrower, the
Borrower’s or any of the Borrower’s respective Subsidiaries’ employees and
agents (i) is a Sanctioned Person or currently the subject or target of any
Sanctions, (ii) has its assets located in a Sanctioned Country, (ii) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons or (iii) has violated any Anti-Money Laundering Law in any
material respect. The Borrower has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and the Borrower’s and its Subsidiaries’ respective directors, officers,
employees and agents (in their capacities as such) with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and Borrower’s and its
Subsidiaries’ respective directors, officers, employees and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.

Section 6.2.    Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Loan Party or
any other Subsidiary to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
hereto or thereto or any such statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower, any
other Loan Party or any other Subsidiary prior to the Agreement Date and
delivered to the Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower in favor of the Agent and
the Lenders under


77

--------------------------------------------------------------------------------





this Agreement. All representations and warranties made under this Agreement and
the other Loan Documents shall be deemed to be made at and as of the Agreement
Date, the Effective Date, the date on which any extension of the Revolving
Termination Date is effectuated pursuant to Section 2.14. and the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VII. - AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

Section 7.1.    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.7., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2.    Compliance with Applicable Law.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Laws, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions.

Section 7.3.    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, (a)
protect and preserve all of its respective properties, including, but not
limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear, casualty
and condemnation excepted, and (b)  make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times, except in the case of either (a) or (b),
where the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.

Section 7.4.    Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on, their respective businesses as described in
Section 6.1(u).


78

--------------------------------------------------------------------------------






Section 7.5.    Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary or with
respect to Properties where the tenant is responsible for providing insurance,
the Subsidiary shall cause such tenant to maintain insurance (on a replacement
cost basis) with financially sound and reputable insurance companies against
such risks and in such amounts as is customarily maintained by Persons engaged
in similar businesses or as may be required by Applicable Law, and the Borrower
shall from time to time deliver to the Agent upon its request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

Section 7.6.    Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal and state income taxes
and all other material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) by not later than 30 days past the due date therefor, all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, would without further
passage of time become a Lien on any properties of such Person; provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of the
applicable Borrower, or Subsidiary, in accordance with GAAP.

Section 7.7.    Visits and Inspections.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, and as often as may be reasonably requested, but only during normal
business hours, to: (a) visit and inspect all properties of the Borrower, the
other Loan Parties and the other Subsidiaries to the extent any such right to
visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance; provided, that, in the case of this clause (c), if no Event of
Default exists, the Borrower is given an opportunity to have an officer of the
Borrower present for such discussions. If requested by the Agent, the Borrower
shall execute an authorization letter addressed to its accountants authorizing
the Agent or any Lender to discuss the financial affairs of the Borrower, any
other Loan Party or any other Subsidiary with its accountants; provided, that,
if no Event of Default exists, the Borrower is given an opportunity to have an
officer of the Borrower present for such discussions. The exercise by the Agent
or a Lender of its rights under this Section shall be at the expense of the
Agent or such Lender, as the case may be, unless an Event of Default shall exist
in which case it shall be at the expense of the Borrowers.

Section 7.8.    Use of Proceeds; Letters of Credit.
The Borrower shall use the proceeds of the Loans and request the issuance of
Letters of Credit for general corporate purposes only, including repayment of
Indebtedness, payment of fees, costs and expenses in connection with the
consummation of this Agreement, working capital, and the acquisition, renovation
and


79

--------------------------------------------------------------------------------





improvement of real property by means of the direct or indirect investment by
the Borrower, including, in joint ventures.

Section 7.9.    Environmental Matters.
The Borrower shall, and shall cause all of the other Loan Parties and all of the
other Subsidiaries to, comply with all Environmental Laws the failure with which
to comply could reasonably be expected to have a Material Adverse Effect. If the
Borrower, any other Loan Party or any other Subsidiary: (a) receives notice that
any violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receives notice that any administrative or
judicial complaint or order has been filed or is about to be filed against the
Borrower, any other Loan Party or any other Subsidiary alleging violations of
any Environmental Law or requiring the Borrower, any other Loan Party or any
other Subsidiary to take any action in connection with the release of Hazardous
Materials or (c) receives any notice from a Governmental Authority or private
party alleging that the Borrower, any other Loan Party or any other Subsidiary
may be liable or responsible for costs associated with a response to or cleanup
of a release of Hazardous Materials or any damages caused thereby, and the
matters referred to in such notices, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, the Borrower shall
provide the Agent with a copy of such notice promptly, and in any event within
10 Business Days, after the receipt thereof by the Borrower, any other Loan
Party or any other Subsidiary. The Borrower shall, and shall cause the other
Loan Parties and the other Subsidiaries to, take promptly all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.

Section 7.10.    Books and Records.
The Borrower shall, and shall cause each of the other Loan Parties and each of
the other Subsidiaries to, maintain books and records pertaining to its
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP.

Section 7.11.    Further Assurances.
The Borrower shall, at its cost and expense and upon request of the Agent,
execute and deliver or cause to be executed and delivered, to the Agent such
further instruments, documents and certificates, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

Section 7.12.    Guarantors.
(a)    Within ten (10) Business Days (or such later date as may be agreed to by
the Agent in its reasonable discretion) following the date on which any of the
following conditions first applies to any Subsidiary of the Borrower that is not
already a Guarantor, the Borrower shall deliver to the Agent each of the
following in form and substance reasonably satisfactory to the Agent: (i) a
Guaranty, substantially in the form of Exhibit H, or, if such Guaranty has been
previously executed, an Accession Agreement (or if at any such time all
Guarantors have been released from the Guaranty and as a result of such releases
the Guaranty has terminated, a Guaranty substantially in the form of the Exhibit
H) executed by such Subsidiary, and (ii) the items that would have been
delivered under Section 5.1.(a)(iv) through (a)(viii) and Section 5.1.(a)(xii)
had any such Subsidiary been a Guarantor on the Agreement Date, with each
reference to “Agreement Date” in such subsections deemed to be a reference to
the date the Accession Agreement referenced in the immediately preceding clause
(i) is delivered to the Agent:


80

--------------------------------------------------------------------------------





(A) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any Subsidiary of the Borrower (except for
(i) Guarantees by LCIF or Net Lease Strategic Assets Fund, L.P. of customary
exceptions to nonrecourse indebtedness of Subsidiaries of LCIF or Net Lease
Strategic Assets Fund, L.P., respectively, for fraud, misapplication of funds,
environmental indemnities and other similar events, and other similar exceptions
to nonrecourse liability (but not exceptions relating to voluntary bankruptcy,
collusive involuntary bankruptcy, insolvency, or receivership or other similar
events) or (ii) any Permitted Intercompany Indebtedness); or
(B) (i) such Subsidiary owns an Eligible Unencumbered Property and (ii) such
Subsidiary (or any other Subsidiary that directly or indirectly owns an Equity
Interest in such Subsidiary) has incurred, acquired or suffered to exist any
Recourse Indebtedness (other than Permitted Intercompany Indebtedness that is
Recourse Indebtedness); or
(C) LCIF or Net Lease Strategic Assets Fund, L.P. has incurred, acquired or
suffered to exist any Recourse Indebtedness other than Permitted Intercompany
Indebtedness that is Recourse Indebtedness or Guarantees by LCIF or Net Lease
Strategic Assets Fund, L.P. permitted under (A) above with respect to which no
claim has been made.
(b)    The Borrower may request in writing that the Agent release, and upon
receipt of such request the Agent shall release, a Guarantor from the Guaranty
so long as: (i) such Guarantor is not required to be a party to the Guaranty
under the immediately preceding subsection (a) (including by reason of a
transfer of all of the Equity Interests of a Guarantor permitted by Section 9.7.
that results in such Guarantor no longer being a Subsidiary); (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; (iii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents and (iv) the Agent shall have received
such written request at least 5 Business Days (or such shorter period as may be
acceptable to the Agent) prior to the requested date of release. Delivery by the
Borrower to the Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

Section 7.13.    REIT Status.
The Trust shall at all times maintain its status as, and election to be treated
as, a REIT unless (a) the Board of Trustees believes it is in the best interest
of the Trust not to maintain its status as a REIT and (b) failure to maintain
its status as a REIT would not be adverse to the interest of the Agent and the
Lenders as determined by the Requisite Lenders.

Section 7.14.    Exchange Listing.


81

--------------------------------------------------------------------------------





The Trust shall maintain at least one class of common shares of the Trust having
trading privileges on the New York Stock Exchange or the NYSE AMEX Equities or
which is the subject of price quotations in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System.

ARTICLE VIII. - INFORMATION


For so long as this Agreement is in effect, the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

Section 8.1.    Quarterly Financial Statements.
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 55 days after the end of each of the first, second and third fiscal
quarters of the Trust), the unaudited consolidated balance sheet of the Trust
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and cash flows of the Trust and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be in form and substance reasonably satisfactory
to the Agent and shall be certified by the chief financial officer or chief
accounting officer of the Trust, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Trust and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments and the absence of footnote disclosures); provided, however, the
Borrower shall not be required to deliver an item required under this Section if
such item is contained in a Form 10-Q filed by the Trust with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) and is
publicly available to the Agent and the Lenders.

Section 8.2.    Year-End Statements.
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 100 days after the end of each fiscal year of the Trust), the audited
consolidated balance sheet of the Trust and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
changes in shareholders’ equity and cash flows of the Trust and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) in form and
substance reasonably satisfactory to the Agent, (b) certified by the chief
financial officer or chief accounting officer of the Trust, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Trust and its Subsidiaries
as at the date thereof and the results of operations for such period and
(c) accompanied by the report thereon of independent certified public
accountants of recognized national standing, whose certificate shall be without
a “going concern” or like qualification or exception (other than a qualification
indicating that the Obligations under this Agreement have become current
liabilities within the year prior to the then applicable Termination Date, as
the case may be), or a qualification arising out of the scope of the audit, and
who shall have authorized the Trust to deliver such financial statements and
report to the Agent and the Lenders; provided, however, the Borrower shall not
be required to deliver an item required under this Section if such item is
contained in a Form 10-K filed by the Trust with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor) and is publicly
available to the Agent and the Lenders.

Section 8.3.    Compliance Certificate.


82

--------------------------------------------------------------------------------





At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., or within five (5) Business Days following any deemed delivery thereof
pursuant to Section 12.14., and if the Agent or the Requisite Lenders reasonably
believe that a Default or Event of Default may exist or may be likely to occur,
within 5 Business Days of the Agent’s request with respect to any other fiscal
period, a certificate substantially in the form of Exhibit G (a “Compliance
Certificate”) executed by the chief financial officer or chief accounting
officer of the Trust: (a) setting forth in reasonable detail as at the end of
such quarterly accounting period, fiscal year, or other fiscal period, as the
case may be, the calculations required to establish whether or not the Borrower
was in compliance with the covenants contained in Sections 9.1. and (b) stating
that, to the best of his or her knowledge, information and belief after due
inquiry, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred,
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure.

Section 8.4.    Other Information.
(a)    Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Borrower or its Board of
Trustees/Directors by its independent public accountants;
(b)    Securities Filings. Prompt notice of the filing of all registration
statements, reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Borrower, any other Loan Party or any other
Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange, and promptly upon the filing thereof copies of any of the foregoing
that is not publicly available to the Agent and the Lenders or that the Agent or
any Lender may request;
(c)    Shareholder Information; Press Releases. Promptly upon the mailing
thereof to the shareholders of the Trust generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrower or any
other Subsidiary to the extent not publicly available;
(d)    ERISA. If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and such failure or amendment has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a duly authorized
executive of the Trust setting forth details as to such occurrence and the
action, if any, which the Trust or applicable member of the ERISA Group is
required or proposes to take;


83

--------------------------------------------------------------------------------





(e)    Litigation. To the extent the Borrower or any other Subsidiary is aware
of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Borrower or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Trust or any of its Subsidiaries are being audited, if such audit could
reasonably be expected to have a Material Adverse Effect;
(f)    Change of Management or Financial Condition. Prompt notice of any change
in the executive officers of the Trust and any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Borrower or any other Subsidiary which has had or could reasonably be
expected to have a Material Adverse Effect;
(g)    Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Trust obtaining knowledge thereof: (i) any Default or
Event of Default or (ii) any event which constitutes or which with the passage
of time, the giving of notice, or otherwise, would constitute a default or event
of default by the Borrower or any other Subsidiary under any Material Contract
to which any such Person is a party or by which any such Person or any of its
respective properties may be bound;
(h)    Judgments. Prompt notice of any order, judgment or decree in excess of
$20,000,000.00 having been entered against the Borrower or any other Subsidiary
or any of their respective properties or assets;
(i)    Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower or any other Subsidiary to
any Person other than the Borrower or another Subsidiary, except to the extent
disclosed in periodic reports filed by the Trust with the Securities and
Exchange Commission;
(j)    Patriot Act Information. From time to time and promptly upon each
request, information identifying the Borrower or any other Loan Party as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));
(k)    Change in Debt Rating. Promptly, upon any change in the Trust’s Debt
Rating, a certificate stating that the Trust’s Debt Rating has changed and the
new Debt Rating that is in effect;
(l)    Beneficial Ownership Certification. Promptly following any change in
beneficial ownership of the Borrower that would render any statement in the
existing Beneficial Ownership Certification materially untrue or inaccurate, an
updated Beneficial Ownership Certification for the Borrower;
(m)    KYC. Promptly, upon each request, such information and documentation as
any Lender may reasonably request in order to comply with applicable “know your
customer” and Anti-Money Laundering Laws, including without limitation, the
Patriot Act; and
(n)    Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any
other Loan Party or any other Subsidiary as the Agent or any Lender may
reasonably request.


84

--------------------------------------------------------------------------------






ARTICLE IX. - NEGATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

Section 9.1.    Financial Covenants.
The Borrower shall not permit:
(a)    Maximum Leverage Ratio. The ratio (the “Leverage Ratio”) of (i) Total
Indebtedness to (ii) Capitalized Value, to exceed 0.60 to 1.00 at any time;
provided, that the Leverage Ratio may increase to up to 0.65 to 1.00 in
connection with a Material Acquisition so long as (a) the Borrower completed a
Material Acquisition during the quarter in which the Leverage Ratio first
exceeded 0.60 to 1.00, (b) the Leverage Ratio does not exceed 0.60 to 1.00 for a
period of more than two fiscal quarters immediately following the fiscal quarter
in which such Material Acquisition was completed, (c) the Borrower has not
maintained compliance with this Section 9.1.(a) in reliance on this proviso more
than three times during the term of this Agreement, and (d) the Leverage Ratio
is not greater than 0.65 to 1.00 at any time. For purposes of calculating this
ratio, (A) Total Indebtedness shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) Total Indebtedness that by its terms is scheduled to
mature on or before the date that is 24 months from the date of such calculation
or is prepayable at par at any time and (y) the amount by which Unrestricted
Cash exceeds $30,000,000, and (B) Capitalized Value shall be adjusted by
deducting therefrom the amount by which Total Indebtedness is adjusted under the
immediately preceding clause (A).
(b)    Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for
the period of two consecutive fiscal quarters of the Trust most recently ended
to (ii) Fixed Charges for such period, to be less than 1.50 to 1.00 at any time.
(c)    Unencumbered Leverage Ratio. The ratio (the “Unencumbered Leverage
Ratio”) of (i) Unsecured Indebtedness of the Trust and its Subsidiaries on a
consolidated basis to (ii) Unencumbered Property Value, to be greater than 0.60
to 1.00 at any time; provided, that the Unencumbered Leverage Ratio may increase
to up to 0.65 to 1.00 in connection with a Material Acquisition so long as (a)
the Borrower completed a Material Acquisition during the quarter in which the
Unencumbered Leverage Ratio first exceeded 0.60 to 1.00, (b) the Unencumbered
Leverage Ratio does not exceed 0.60 to 1.00 for a period of more than two fiscal
quarters immediately following the fiscal quarter in which such Material
Acquisition was completed, (c) the Borrower has not maintained compliance with
this Section 9.1.(c) in reliance on this proviso more than three times during
the term of this Agreement, and (d) the Unencumbered Leverage Ratio is not
greater than 0.65 to 1.00 at any time. For purposes of calculating such ratio,
(A) Unsecured Indebtedness shall be adjusted by deducting an amount equal to the
lesser of (1) the amount by which Unrestricted Cash exceeds $30,000,000 and
(2) the amount of Unsecured Indebtedness that by its terms is scheduled to
mature within 24 months or is prepayable at par at any time and (B) Unencumbered
Property Value shall be adjusted by deducting therefrom the amount by which
Unsecured Indebtedness is adjusted under the preceding clause (A) (the
“Unsecured Indebtedness Adjustment”). For the purpose of determining the amount
in clause (A)(1) of the preceding sentence, Unrestricted Cash used to make the
Unsecured Indebtedness Adjustment shall be adjusted to deduct therefrom any
Unrestricted Cash used to reduce Secured Indebtedness as part of the Secured
Indebtedness Adjustment.
(d)    [Intentionally Omitted].
(e)    Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness
of the Trust and its Subsidiaries determined on a consolidated basis to
(ii) Capitalized Value, to be greater than 0.40 to


85

--------------------------------------------------------------------------------





1.00 at any time. For purposes of calculating such ratio, (A) Secured
Indebtedness shall be adjusted by deducting an amount equal to the lesser of (1)
the amount by which Unrestricted Cash exceeds $30,000,000 and (2) the amount of
Secured Indebtedness that by its terms is scheduled to mature within 24 months
or is prepayable at par at any time, and (B) Capitalized Value shall be adjusted
by deducting therefrom the amount by which Total Indebtedness is adjusted in the
determination of the Leverage Ratio (the “Secured Indebtedness Adjustment”). For
the purpose of determining the amount in clause (A)(1) in the preceding
sentence, Unrestricted Cash shall be adjusted to deduct therefrom any
Unrestricted Cash used to reduce Unsecured Indebtedness as part of the Unsecured
Indebtedness Adjustment.
(f)    Unsecured Debt Service Coverage. The Unsecured Debt Service Coverage
Ratio to be less than 2.0 to 1.0 at any time.

Section 9.2.    Restricted Payments.
Subject to the following sentence, if an Event of Default exists, the Borrower
shall not, and shall not permit any of its Subsidiaries to, declare or make any
Restricted Payment (including by way of a Delaware LLC Division) except that
LCIF may pay cash distributions to the Trust and other holders of the
partnership interest of LCIF with respect to any fiscal year ending during the
term of this Agreement to the extent necessary for the Trust to distribute, and
the Trust may so distribute cash distributions to its shareholders in an
aggregate amount not to exceed the minimum amount necessary for the Trust to
remain in compliance with Section 7.13. If an Event of Default specified in
Section 10.1.(a), Section 10.1.(b), Section 10.1(f) or Section 10.1.(g) shall
exist, or if as a result of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), the Borrower shall not, and
shall not permit any of its Subsidiaries to, make any Restricted Payment, except
that Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.



Section 9.3.    Indebtedness.
The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

Section 9.4.    [Reserved].

Section 9.5.    [Reserved].

Section 9.6.    Liens; Negative Pledges; Other Matters.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.
(b)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which the Borrower, Loan Party
or Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 9.3., (y) which


86

--------------------------------------------------------------------------------





Indebtedness is secured by a Lien permitted to exist under the Loan Documents,
and (z) which prohibits the creation of any other Lien on only the property
securing such Indebtedness as of the date such agreement was entered into;
(ii) an agreement relating to the sale of a Subsidiary or assets pending such
sale, provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale or (iii) any
agreement that evidences Unsecured Indebtedness which contains restrictions on
encumbering assets that are substantially similar to those restrictions
contained in the Loan Documents.
(c)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to: (i) pay dividends
or make any other distribution on any of such Subsidiary’s capital stock or
other equity interests owned by the Borrower or any Subsidiary; (ii) pay any
Indebtedness owed to the Borrower or any Subsidiary; (iii) make loans or
advances to the Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to the Borrower or any Subsidiary, other than (i) with respect to
clauses (i) through (iv), those encumbrances or restrictions (A) contained in
any Loan Document, (B) contained in any other agreement that evidences Unsecured
Indebtedness containing encumbrances or restrictions on the actions described
above that are substantially similar to those contained in the Loan Documents.

Section 9.7.    Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired
(including, in the case of each of the foregoing clauses, pursuant to a Delaware
LLC Division); provided, however, that:
(a)    any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence; notwithstanding the
foregoing, any such Loan Party (other than the Borrower) may enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrower shall have given the Agent and the Lenders
at least 10 Business Days’ prior written notice of such merger, such notice to
include a certification to the effect that immediately prior, and after giving
effect, to such action, no Default or Event of Default is or would be in
existence; (ii) if the survivor entity is a Guarantor within 5 Business Days of
consummation of such merger, the survivor entity (or in the case of a Delaware
LLC Division, each survivor entity, in each case, if not already a Guarantor)
shall have executed and delivered an assumption agreement in form and substance
reasonably satisfactory to the Agent pursuant to which such survivor entity
shall expressly assume all of such Loan Party’s Obligations under the Loan
Documents to which it is a party; (iii) within 10 Business Days of consummation
of such merger, the survivor entity (or in the case of a Delaware LLC Division,
each survivor entity) delivers to the Agent the following: (A) items of the type
referred to in Sections 5.1(a)(v) through (viii) with respect to the survivor
entity as in effect after consummation of such merger (if not previously
delivered to the Agent and still in effect), (B) copies of all documents entered
into by such Loan Party or the survivor entity to effectuate the consummation of
such merger, including, but not limited to, articles of merger and the plan of
merger, (C) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action authorizing such merger and
(D) copies of any filings with the Securities and Exchange Commission in
connection with such merger; and (iv) such Loan Party and


87

--------------------------------------------------------------------------------





the survivor entity (or in the case of a Delaware LLC Division, each survivor
entity) each takes such other action and delivers such other documents,
instruments, opinions and agreements as the Agent may reasonably request,
including all documents required in order for the Lenders to complete any due
diligence described in Section 12.13. below;
(b)    the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business;
(c)    a Person may merge with and into the Borrower so long as (i) the Borrower
is the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, and (iii) the Borrower shall have given the
Agent and the Lenders at least 10 Business Days’ prior written notice of such
merger, such notice to include a certification as to the matters described in
the immediately preceding clause (ii) (except that such prior notice shall not
be required in the case of the merger of a Subsidiary with and into the
Borrower); and
(d)    the Borrower and its Subsidiaries may sell, transfer or dispose of assets
among themselves.

Section 9.8.    Fiscal Year.
The Trust shall not change its fiscal year from that in effect as of the
Agreement Date.

Section 9.9.    Use of Proceeds; Letters of Credit.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary, to use any part of the proceeds of any Loan or the issuance of any
Letter of Credit for the purpose of buying or carrying “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock. The Borrower shall not, and shall not permit any other Loan Party
or Subsidiary to, use any proceeds of any Loan or have issued any Letter of
Credit in any manner which would violate Anti-Corruption Laws, Anti-Money
Laundering Laws or applicable Sanctions.

Section 9.10.    Modifications of Organizational Documents.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to impair the Trust’s ability to, directly or indirectly, control the
acquisition, disposition, mortgage, pledge, encumbrance, hypothecation or
exchange of any Eligible Unencumbered Properties or otherwise have a Material
Adverse Effect.

Section 9.11.    Transactions with Affiliates.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, other Loan Party or other Subsidiary and upon fair and
reasonable terms which are no less favorable to the Borrower, other Loan Party
or other Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

Section 9.12.    ERISA Exemptions.


88

--------------------------------------------------------------------------------





The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

ARTICLE X. - DEFAULT

Section 10.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.
(b)    Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.
(c)    Default in Performance. (i) The Borrower shall fail to perform or observe
any term, covenant, condition or agreement contained in the third sentence of
Section 2.5.(b), in Section 8.4.(g) or in Article IX or (ii) the Borrower or any
other Loan Party shall fail to perform or observe any term, covenant, condition
or agreement contained in this Agreement or any other Loan Document to which it
is a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
other Loan Party obtains actual knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the Agent.
(d)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished or made
or deemed made by or on behalf of the Borrower or any other Loan Party to the
Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.
(e)    Indebtedness Cross-Default; Derivatives Contracts.
(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
pay when due and payable, within any applicable grace or cure period, the
principal of, or interest on, any Indebtedness (other than the Loans,
Reimbursement Obligations and Nonrecourse Indebtedness) having an aggregate
outstanding principal amount at the time of default, in each case individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of $50,000,000.00 or more (all such Indebtedness being referred to as
“Material Indebtedness”);
(ii)    (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for


89

--------------------------------------------------------------------------------





the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid, repurchased,
defeased or redeemed prior to the stated maturity thereof;
(iii)    any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid, repurchased, defeased or redeemed prior to its stated maturity; or
(iv)    there occurs under any Derivatives Contract an “Early Termination Date”
(as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
Defaulting Party (as defined in such Derivatives Contract) or (B) any
Termination Event (as so defined) under such Derivatives Contract as to which
any Loan Party is an Affected Party (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$50,000,000.00 or more.
(f)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any other Subsidiary (other than a Subsidiary that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $50,000,000.00 of Capitalized Value) shall:
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
(g)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Subsidiary
(other than a Subsidiary that, together with all other Subsidiaries then subject
to a bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $50,000,000.00 of Capitalized Value) in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code of 1978, as amended, or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii), such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such other Loan Party or such other
Subsidiary (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.


90

--------------------------------------------------------------------------------





(h)    Litigation; Enforceability. The Borrower or any other Loan Party shall
(or shall attempt to) disavow, revoke or terminate any Loan Document to which it
is a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document, or any Loan Document shall cease to be in
full force and effect (except as a result of the express terms thereof).
(i)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 60 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders entered against (x) in the
case of the Borrower and the other Loan Parties, $25,000,000.00 or (y) in the
case of the other Subsidiaries, $50,000,000.00 or (B) in the case of an
injunction or other non-monetary relief, such injunction, judgment or order
could reasonably be expected to have a Material Adverse Effect.
(j)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary which (i) exceeds, individually or together with all other
such warrants, writs, executions and processes, (x) against the Borrower and
other Loan Parties, $25,000,000.00 in amount or (y) against the other
Subsidiaries, $50,000,000.00 in amount, and in any such case such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period of 60 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Loan Party.
(k)    ERISA.
(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $50,000,000.00; or
(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $50,000,000.00, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(l)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
(m)    Change of Control.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly,


91

--------------------------------------------------------------------------------





of more than 20.0% of the total voting power of the then outstanding voting
stock of the Trust other than Vornado Realty Trust and/or a “group” of which
Vornado Realty Trust is a member; or
(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Trustees of the Trust (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Trust was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Trust then in
office.

Section 10.2.    Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Section 10.1(f) or 10.1(g), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (2) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 2.15. and (3) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders, the Swingline Lender and
the Agent under this Agreement, the Notes or any of the other Loan Documents
shall become immediately and automatically due and payable without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties and (B) all of
the Commitments, the obligation of the Lenders to make Loans, the Swingline
Commitment, the obligation of the Swingline Lender to make Swingline Loans and
the obligation of the Agent to issue Letters of Credit hereunder shall all
immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Agent shall at
the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 2.15. and (3) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders and the
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties and (B) terminate the Commitments, the Swingline Commitment and the
obligation of the Lenders to make Loans and the obligation of the Agent to issue
Letters of Credit hereunder.
(b)    Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.


92

--------------------------------------------------------------------------------





(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Loan Parties and their Subsidiaries, without notice
of any kind whatsoever and without regard to the adequacy of any security for
the Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Loan Parties
and their Subsidiaries and to exercise such power as the court shall confer upon
such receiver.

Section 10.3.    Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1(g), the Commitments,
the Swingline Commitment and the obligation of the Agent to issue Letters of
Credit shall immediately and automatically terminate.

Section 10.4.    Allocation of Proceeds.
If (i) an Event of Default exists, (ii) the maturity of any of the Obligations
has been accelerated, or (iii) the Termination Date for a Class of Loans has
occurred, all payments received by the Agent under any of the Loan Documents, in
respect of any principal of or interest on the Obligations or any other amounts
payable by the Borrower or the other Loan Parties hereunder or thereunder, shall
be applied in the following order and priority:
(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Agent in its capacity as such, the Agent, in its capacity as the issuer of
Letters or Credit, and the Swingline Lender in its capacity as such, ratably
among the Agent and Swingline Lender in proportion to the respective amounts
described in this clause (a) payable to them;
(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;
(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Swingline Loans;
(d)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Agent in proportion to the respective amounts described in this
clause (d) payable to them;
(e)    to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans;
(f)    to payment of that portion of the Obligations constituting unpaid
principal of all Loans, Reimbursement Obligations and other Letter of Credit
Liabilities, to be applied for the ratable benefit of the Lenders; provided,
however, to the extent that any amounts available for distribution pursuant to
this subsection are attributable to the issued but undrawn amount of an
outstanding Letter of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;
(g)    to payment of all other Obligations and other amounts due and owing by
the Borrower and the other Loan Parties under any of the Loan Documents, if any,
to be applied for the ratable benefit of the Lenders; and


93

--------------------------------------------------------------------------------





(h)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.

Section 10.5.    Performance by Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Agent may, after notice
to the Borrower, perform or attempt to perform such covenant, duty or agreement
on behalf of the Borrower or such other Loan Party after the expiration of any
cure or grace periods set forth herein. In such event, the Borrower shall, at
the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower or any other Loan Party under this Agreement
or any other Loan Document.

Section 10.6.    Rights Cumulative.
(a)    Generally. The rights and remedies of the Agent and the Lenders under
this Agreement and each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the Agent and
the Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.
(b)    Enforcement by Agent. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Agent in accordance with Article XI. for the benefit of all
the Lenders; provided that the foregoing shall not prohibit (i) the Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) the Swingline Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as the Swingline Lender, as the case may be)
hereunder or under the other Loan Documents, (iii) any Lender from exercising
setoff rights in accordance with Section 12.3. (subject to the terms of Section
3.3.), or (iv) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Article XI. and (y) in addition to the matters
set forth in clauses (ii) and (iv) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

Section 10.7.    Marshaling; Payments Set Aside.
None of the Agent or any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent that any Loan Party makes a payment
or payments to the Agent or any Lender, or the Agent or any Lender enforce any
Liens or exercise their rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations, or part thereof


94

--------------------------------------------------------------------------------





originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

Section 10.8.    Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders and, if applicable, the Lenders required to waive a Default or
Event of Default under Section 12.6.(b)(xiv), then by written notice to the
Borrower, the Requisite Lenders and, if applicable, the Lenders required to
waive a Default or Event of Default under Section 12.6.(b)(xiv) may elect, in
the sole discretion of such Requisite Lenders and if applicable, the Lenders
required to waive a Default or Event of Default under Section 12.6.(b)(xiv), to
rescind and annul the acceleration and its consequences. The provisions of the
preceding sentence are intended merely to bind all of the Lenders to a decision
which may be made at the election of the Requisite Lenders, and if applicable,
the Lenders required to waive a Default or Event of Default under Section
12.6.(b)(xiv) and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.

ARTICLE XI. - THE AGENT

Section 11.1.    Authorization and Action.
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, use of
such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The Agent will promptly forward to such Lender copies or, where
appropriate, originals of the documents delivered to the Agent pursuant to this
Agreement or the other Loan Documents. The Agent will also furnish to any
Lender, upon the request of such Lender, a copy of any certificate or notice
furnished to the Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered to such Lender pursuant to the terms of this Agreement or
any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be


95

--------------------------------------------------------------------------------





binding upon all Lenders and all holders of any of the Obligations; provided,
however, that, notwithstanding anything in this Agreement to the contrary, the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the Agent shall
not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders (or all of the Lenders if explicitly required under any
provision of this Agreement) have so directed the Agent to exercise such right
or remedy. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.

Section 11.2.    Agent’s Reliance, Etc.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Neither the Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person, or shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons (except for the delivery to it of any
certificate or document specifically required to be delivered to it pursuant to
Section 5.1 or that is a condition to a Credit Event) or inspect the property,
books or records of the Borrower or any other Person; (c) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Agent and the other Lenders that the Borrower has satisfied the conditions
precedent for initial Loans set forth in Sections 5.1. and 5.2. that have not
previously been waived by the Lenders. The Agent may execute any of its duties
under the Loan Documents by or through agents, employees or attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct in the selection of such agent or attorney-in-fact as determined by a
court of competent jurisdiction in a final non-appealable judgment.


96

--------------------------------------------------------------------------------






Section 11.3.    Notice of Defaults.
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

Section 11.4.    Agent as Lender.
The Lender acting as Agent shall have the same rights and powers as a Lender
under this Agreement or any other Loan Document as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include the Lender acting
as Agent in each case in its individual capacity. Such Lender and its Affiliates
may each accept deposits from, maintain deposits or credit balances for, invest
in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the other Lenders. Further, the Agent
and any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the other Lenders. The Lenders acknowledge that,
pursuant to such activities, the Lender acting as Agent or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

Section 11.5.    Approvals of Lenders.
All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, and (c) shall include, if reasonably requested
by such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved. Each Lender shall
reply promptly, but in any event within 10 Business Days (or such lesser or
greater period as may be specifically required under the Loan Documents) of
receipt of such communication. Except as otherwise provided in this Agreement,
unless a Lender shall give written notice to the Agent that it specifically
objects to the requested determination within the applicable time period for
reply, such Lender shall be deemed to have conclusively approved of or consented
to such recommendation or determination.

Section 11.6.    Lender Credit Decision, Etc.


97

--------------------------------------------------------------------------------





Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Trust, the Subsidiaries or any other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Trust, the other Loan Parties, the Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower or any other Loan Party of the Loan Documents or any
other document referred to or provided for therein or to inspect the properties
or books of, or make any other investigation of, the Borrower, any other Loan
Party or any other Subsidiary. Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the Agent
under this Agreement or any of the other Loan Documents, the Agent shall have no
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent, or any of its
officers, directors, employees, agents, attorneys-in-fact or other affiliates;
provided Agent, shall, upon any Lender’s request and at such Lender’s expense,
provide copies of any such material received by Agent from the Borrower related
to the Facility. Each Lender acknowledges that the Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Agent and is not acting as counsel to such Lender.

Section 11.7.    Indemnification of Agent.
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Pro Rata Share, from and against any
and all actual out-of-pocket liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, reasonable out-of-pocket costs and
expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Agent (in its capacity
as Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence, willful misconduct or breach of this Agreement as determined by a
court of competent jurisdiction in a final, non-appealable judgment or if the
Agent fails to follow the written direction of the Requisite Lenders (or all of
the Lenders if expressly required hereunder) unless such failure results from
the Agent following the advice of counsel to the Agent of which advice the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), promptly upon demand for its Pro Rata
Share of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation,


98

--------------------------------------------------------------------------------





execution, or enforcement of, or legal advice with respect to the rights or
responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the Agent
and/or the Lenders, and any claim or suit brought against the Agent, and/or the
Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 11.8.    Successor Agent.
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for good cause by all of the Lenders (other
than the Lender then acting as Agent) upon 30-days’ prior written notice to the
Agent. Upon any such resignation or removal, the Requisite Lenders (other than
the Lender then acting as Agent, in the case of the removal of the Agent under
the immediately preceding sentence) shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and its affiliates as a successor Agent). If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within 30 days
after the resigning Agent’s giving of notice of resignation or the Lenders’
removal of the resigning Agent, then the resigning or removed Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be a commercial bank
having total combined assets of at least $50,000,000,000.00. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent, and the retiring or
removed Agent shall be discharged from its duties and obligations under the Loan
Documents. Such successor Agent shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Agent, in either case,
to assume effectively the obligations of the current Agent with respect to such
Letters of Credit. Any resignation by, or removal of, an Agent shall also
constitute the resignation or removal of such Lender as the Swingline Lender.
After any Agent’s resignation or removal hereunder as Agent, the provisions of
this Article XI shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under the Loan Documents.

Section 11.9.    Titled Agents.
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Arrangers”, “Syndication
Agent”, and “Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.


99

--------------------------------------------------------------------------------






Section 11.10.    ERISA Representations of the Lenders.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Agent and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more employee
benefit plans in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:
(i)    none of the Agent or any Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),


100

--------------------------------------------------------------------------------





(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Agent or any
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.
(c)    The Agent and each Arranger hereby inform the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees, Agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XII. - MISCELLANEOUS

Section 12.1.    Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
If to the Borrower:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attn: Patrick Carroll
Telephone:    (212) 692-7215
Telecopy:     (212) 594-6600


101

--------------------------------------------------------------------------------





With a copy to:
Paul Hastings LLP
71 South Wacker Drive
Suite 4500
Chicago, Illinois 60606
Attention:     Holly Snow, Esquire
Telephone:     (312) 499- 6024
Telecopy:     (312) 499- 6124
If to the Agent:
KeyBank, National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia 30328
Attn: Tayven Hike
Telephone:     (770) 510-2100
Telecopy:     (770) 510-2195
If to a Lender:
To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Assumption Agreement;
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower. All such notices and other
communications shall be effective: (i) if mailed, when received; (ii) if
telecopied, when transmitted; (iii) if hand delivered or sent by overnight
courier, when delivered; or (iv) if delivered in accordance with Section 12.14.
to the extent applicable; provided, however, that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications sent to the Agent or any Lender under
Article II shall be effective only when actually received by the intended
addressee. Neither the Agent nor any Lender shall incur any liability to the
Borrower or any other Loan Party (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to any other Person.

Section 12.2.    Expenses.
The Borrower agrees (a) to pay or reimburse the Agent and the Arrangers for all
of the reasonable out-of-pocket costs and expenses actually incurred in
connection with the preparation, negotiation, execution, delivery and
administration of, and any amendment, supplement or modification to, any of the
Loan Documents (including due diligence expenses and travel expenses relating to
closing), and the consummation of the transactions contemplated thereby,
including the reasonable fees and disbursements of counsel to the Agent and the
Arrangers and costs and expenses in connection with the use of IntraLinks, Inc.
or other similar information transmission systems in connection with the Loan
Documents, and of the Agent in obtaining


102

--------------------------------------------------------------------------------





CUSIP numbers, limited in the case of attorneys’ fees, to the actual reasonable
and documented fees, charges and disbursements of one legal counsel (absent a
conflict of interest, in which case, one additional counsel may be engaged),
and, if necessary, of one local counsel in any relevant jurisdiction, (b) to pay
or reimburse the Agent and the Lenders for all their reasonable costs and
expenses actually incurred in connection with the enforcement or preservation of
any rights under the Loan Documents in connection with the enforcement or
preservation of any rights under the Loan Documents, and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Section 10.1(f) or 10.1(g), including the reasonable fees
and disbursements of counsel, whether such fees and expenses are incurred prior
to, during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding. If the Borrower shall fail to pay any amounts
required to be paid by them pursuant to this Section, the Agent and/or the
Lenders may pay such amounts on behalf of the Borrower and either deem the same
to be Loans outstanding hereunder or otherwise Obligations owing hereunder. Upon
the written request of the Borrower, the Agent or any Lender requesting payment
of any amounts under this Section shall provide the Borrower with a statement
setting forth in reasonable detail the basis for requesting such amounts.

Section 12.3.    Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without prior notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or Participant subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
Affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of Section 3.11. and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

Section 12.4.    Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT


103

--------------------------------------------------------------------------------





PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY
KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


104

--------------------------------------------------------------------------------





(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.


(A)    in the case of (w) an assignment of the entire remaining amount of an
assigning Lender’s Revolving Loan Commitment and/or Revolving Loans at the time
owing to it, (x) contemporaneous assignments to related Approved Funds that
equal at least the amount specified in the immediately following clause (B) in
the aggregate, (y) an assignment of the entire remaining amount of an assigning
Term Lender’s Term Loan Commitment or Term Loans of a Class at the time owing to
it, or (z) an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of a specific Class of Commitments (which for this purpose
includes outstanding Loans made by a Lender in respect of its Commitment) or, if
the applicable Class of Commitments is not then in effect, the principal
outstanding balance of the applicable Class of Loans of the assigning Lender
subject to each such assignment (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment or Loan (and may be integral multiples of $500,000 in excess
thereof), unless each of the Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment of the applicable Class
held by such assigning Lender or the outstanding principal balance of the Loans
of the applicable Class of such assigning Lender, as applicable, would be less
than $5,000,000, then such assigning Lender shall assign the entire amount of
its Commitment and Loans at the time owing to it; provided, further, that,
notwithstanding the foregoing, a Term Lender holding a particular Class of Term
Loans may assign the entire remaining amount of such Class of Term Loans without
having to assign any other Loan or Commitment or otherwise comply with this
subsection (B).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not (x) apply to rights in respect
of a Bid Rate Loan or (y) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Classes of Loans and Commitments on a
non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such


105

--------------------------------------------------------------------------------





assignment unless the Borrower shall object thereto by written notice to the
Agent within 5 Business Days after having received notice thereof;


(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) a Commitment of a
Class if such assignment is to a Person that is not already a Lender with a
Commitment of such Class, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender or (y) a Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; and


(C)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Loan Commitment to a Person that is not already a Revolving Lender.


(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $4,500 for each assignment (which fee the
Agent may, in its sole discretion, elect to waive), and the assignee, if it is
not a Lender, shall deliver to the Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Affiliates or Subsidiaries of the Borrower or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the Swingline Lender and each Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) (1)
its full pro rata share of all Revolving Loans and participations in Letters of
Credit and Swingline Loans in accordance with its Revolving Loan Commitment
Percentage and (2) all Term Loans and any Term Loan Commitment held by such
Defaulting Lender. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.




106

--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person, or the Borrower
or any of the Affiliates or Subsidiaries of the Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Loan
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) increase
such Lender’s Commitment, (x) extend the date fixed for the payment of principal
on the Loans or portions thereof owing to such Lender, (y) reduce the rate at
which interest is payable thereon or (z) except as otherwise permitted by this
Agreement, release any Guarantor from its Obligations under the Guaranty. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.12., 4.1., 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.12(g) (it being understood that the
documentation required under Section 3.12(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.5. as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.1. or
3.12., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the


107

--------------------------------------------------------------------------------





Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.5. with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Agent, it will not make any assignment hereunder
in any manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.
(g)    Designated Lenders. Any Revolving Lender (each, a “Designating Lender”)
may at any time while the Trust has been assigned an Investment Grade Rating
from at least two of the Rating Agencies designate one Designated Lender to fund
Bid Rate Loans on behalf of such Designating Lender subject to the terms of this
subsection, and the provisions in the immediately preceding subsections (b) and
(d) shall not apply to such designation. No Lender may designate more than one
Designated Lender. The parties to each such designation shall execute and
deliver to the Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Agent will accept such Designation Agreement and give prompt notice thereof
to the Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender a Bid Rate Note payable to the Designated Lender, (ii) from
and after the effective date specified in the Designation Agreement, the
Designated Lender shall become a party to this Agreement with a right to make
Bid Rate Loans on behalf of its Designating Lender pursuant to Section 2.3.
after the Borrower has accepted a Bid Rate Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Agent and the Lenders for each and every of the obligations
of the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 11.7. and any sums otherwise payable to the Borrower by the


108

--------------------------------------------------------------------------------





Designated Lender. Each Designating Lender shall serve as the agent of the
Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf and shall be binding on the Designated Lender to the same extent as if
signed by the Designated Lender on its own behalf. The Borrower, the Agent and
the Lenders may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same. No Designated Lender may assign or transfer all or
any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender. The Borrower, the Lenders and the Agent each hereby agrees
that it will not institute against any Designated Lender or join any other
Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Revolving Termination
Date. In connection with any such designation, the Designating Lender shall pay
to the Agent an administrative fee for processing such designation in the amount
of $4,500.

Section 12.6.    Amendments.
(a)    Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Agent at the written direction of the Requisite
Lenders) and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party a party thereto. Subject to the immediately following
subsection (b), any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Lenders of a particular Class, and
not Lenders of any other Class, may be amended, and the performance or
observance by the Borrower or any other Loan Party or any Subsidiary of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, and only with, the written consent of the
Requisite Class Lenders for such Class of Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
a party thereto). Notwithstanding anything to the contrary contained in this
Section, the Fee Letter may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.
(b)    In addition to the foregoing requirements, no amendment waiver or consent
shall do any of the following:
(i)    (A) increase (or reinstate) the Commitments of a Lender or subject a
Lender to any additional obligations without the written consent of such Lender
or (B) increase the aggregate Commitments other than in connection with an
increase under Section 2.17. as provided therein without the consent of each
Lender;


    


109

--------------------------------------------------------------------------------





(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;


(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;


(iv)    modify the definition of “Revolving Loan Commitment Percentage” without
the written consent of each Revolving Lender;


(v)    modify the definition of “Revolving Termination Date” (except in
accordance with Section 2.14.), or extend the expiration date of any Letter of
Credit beyond the Revolving Termination Date (except in accordance with
Section 2.5.(b)), in each case, without the written consent of each Revolving
Lender directly affected thereby;


(vi)    modify the definition of “Termination Date” as it applies to a Class of
Loans (except as set forth in clause (v) above) or otherwise postpone any date
fixed for, or forgive, any payment of principal of, or interest on, any Loans of
a Class or for the payment of Fees or any other Obligations owing to the Lenders
of such Class, in each case, without the written consent of each Lender of such
Class directly affected thereby;


(vii)    while any Term Loans are outstanding, amend, modify or waive
(A) Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so, (B)
the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in each
case, without the prior written consent of the Requisite Class Lenders of the
Revolving Lenders;


(viii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender;


(ix)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or (except as otherwise provided in the immediately following clause (x)),
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Lender;


(x)    modify the definition of the term “Requisite Class Lenders” as it relates
to a particular Class of Lenders or modify in any other manner the number or
percentage of a Class of Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, in each case, solely
with respect to such Class of Lenders, without the written consent of each
Lender in such Class;


(xi)    release any Guarantor from its obligations under the Guaranty (except as
expressly permitted by Section 7.12.(b)) without the written consent of each
Lender; provided, however, that


110

--------------------------------------------------------------------------------





this clause (xi) shall not apply to any amendment to Section 7.12. unless such
amendment has the effect of releasing any Person that has already become a
Guarantor;
(xii)    amend, or waive the Borrower’s compliance with, Section 2.16. without
the written consent of each Revolving Lender;
(xiii) modify Section 2.17. to change the aggregate amount of Revolving
Commitments and Term Loans that may be outstanding after giving effect to any
increases of the Revolving Commitments or making any Term Loans without the
written consent of each Lender; or
(xiv)    waive any Default or Event of Default occurring under Section 10.1.(a)
or Section 10.1.(b) without the written consent of each Lender owed the
Obligations that were not paid when due resulting in such Default or Event of
Default.
(c)    No amendment, waiver or consent, unless in writing and signed by the
Agent, in such capacity, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
(including Section 2.5) or any of the other Loan Documents. Any amendment,
waiver or consent relating to Section 2.4. or the obligations of the Swingline
Lender under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (a) the Commitment of such Lender may
not be increased or extended without the consent of such Lender (except an
extension in accordance with Section 2.5.(b)), and (b) no such amendment, waiver
or consent may uniquely and negatively impact such Defaulting Lender without the
approval of such Defaulting Lender.
(d)    No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. Except as otherwise provided in Section 11.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
(e)    If any Lender is a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require that
such Lender assign and delegate, without recourse in accordance with and subject
to the restrictions contained in and consents required pursuant to Section
12.5.(b), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.3. and Section 4.1.) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be a Lender, if a Lender accepts
such assignment); provided, that (i) the Borrower shall have paid to the Agent
the assignment fee specified in Section 12.5., (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and funded participations in Letters of Credit and Swingline Loans, accrued
interest thereon, and all other amounts payable to it hereunder and under the
other Loan Documents (including any amounts under Section 4.4. from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of other amounts); (iii) such assignment does not
conflict with Applicable Law; and the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment or delegation, if prior thereto, as a result of a


111

--------------------------------------------------------------------------------





waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
(f)    Notwithstanding anything to the contrary in this Section 12.6, if the
Agent and the Borrower have jointly identified an ambiguity, omission, mistake
or defect in any provision of this Agreement or an inconsistency between
provisions of this Agreement, the Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely impair the
interests of the Lenders. Any such amendment shall become effective without any
further action or consent of any of other party to this Agreement. The
Administrative Agent shall provide a copy of any such amendment to the Lenders
promptly after execution thereof.

Section 12.7.    Nonliability of Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Borrower, any other Loan Party or any other Subsidiary. Neither
the Agent nor any Lender undertakes any responsibility to the Borrower to review
or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations.

Section 12.8.    Confidentiality.
Except as otherwise provided by Applicable Law, the Agent and each Lender shall
maintain the confidentiality of all Information (as defined below) in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices but in any event
may make disclosure: (a) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
of its Obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; provided that
unless specifically prohibited by applicable law or court order, the Agent or
such Lender shall make reasonable efforts to notify the Borrower of any request
by any Governmental Authority (other than any such request in connection with
any regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender) for disclosure of any
confidential information prior to disclosure thereof; (d) to the Agent’s or such
Lender’s independent auditors, consultants, and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document or
any action or proceeding relating to any Loan Document or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Agent or such Lender to be a breach of this Section or (ii) becomes
available to the Agent, any Lender or any Affiliate of the Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or any
Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners)


112

--------------------------------------------------------------------------------





having or purporting to have jurisdiction over it; (h) to bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications; (i) to any other party hereto; (j) for
purposes of establishing a “due diligence” defense; and (k) with the consent of
the Borrower. For the avoidance of doubt, the Agent and each Lender may disclose
any such confidential information, without notice to the Borrower or any other
Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Agent or such Lender or in accordance with the regulatory
compliance policy of the Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Borrower, the Borrower,
any other Loan Party, any other Subsidiary or Affiliate relating to any Loan
Party or any of their respective businesses, other than any such information
that is available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 12.9.    Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any Affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, damages, liabilities, deficiencies, judgments or
reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable and documented out-of
pocket fees, disbursements of one counsel to such Indemnified Parties and, if
reasonably necessary, a single local counsel for the Indemnified Parties in each
relevant jurisdiction and with respect to each relevant specialty, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to the affected Indemnified Parties similarly
situated incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding
Indemnified Costs indemnification in respect of which is specifically covered by
Section 3.12. or 4.1. or expressly excluded from the coverage of such
Section 3.12. or 4.1.) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the Facility evidenced by this Agreement and the Loan Documents in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Trust and
the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the other Subsidiaries or
their financial condition; (viii) the exercise of any right or remedy the Agent
or the Lenders may have under this Agreement or the other Loan Documents;
including without limitation, reasonable and documented out‑of‑pocket attorneys
and consultant’s fees; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the Agent or any
Lender as a result of conduct of the Borrower, any other Loan Party or any
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but


113

--------------------------------------------------------------------------------





not limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Trust or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Party or (B) arise from any dispute solely among Indemnified Parties
(except in connection with claims or disputes (1) relating to whether the
conditions to any Credit Event have been satisfied, (2) with respect to a
Defaulting Lender or the determination of whether a Lender is a Defaulting
Lender, (3) against the Agent or the Arrangers in their respective capacities as
such, or (4) directly resulting from any act or omission on part of the
Borrower, any other Loan Party or any other Subsidiary).
(b)    The Borrower’s indemnification obligations under this Section 12.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9.
(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
(d)    All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding


114

--------------------------------------------------------------------------------





without the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed). Notwithstanding the foregoing, an Indemnified
Party may settle or compromise any such Indemnity Proceeding without the prior
written consent of the Borrower where (x) no monetary relief is sought against
such Indemnified Party in such Indemnity Proceeding or (y) there is an
allegation of a violation of law by such Indemnified Party.
(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 12.10.     Termination; Survival.
At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired or been cancelled (other than Extended
Letters of Credit in respect of which the Borrower has satisfied the
requirements of Section 2.5.(b)), (c) none of the Lenders or the Swingline
Lender is obligated any longer under this Agreement to make any Loans and the
Agent is no longer obligated under this Agreement to issue Letters of Credit and
(d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent, the Lenders and the Swingline
Lender are entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7.,
12.2. and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

Section 12.11.     Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.12.     GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE (INCLUDING, FOR SUCH PURPOSE, SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK).

Section 12.13.     Patriot Act.
The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) and the Beneficial Ownership Regulation, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower, a Beneficial
Ownership Certification, and other


115

--------------------------------------------------------------------------------





information that will allow such Lender or the Agent, as applicable, to identify
the Borrower in accordance with such Act and the Beneficial Ownership
Regulation.

Section 12.14.     Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Agent or the
Borrower) provided that the foregoing shall not apply to (i) notices to any
Lender pursuant to Article II. and (ii) any Lender that has notified the Agent
and the Borrower that it cannot or does not want to receive electronic
communications. The Agent or the Borrower may, in their discretion, agree to
accept notices and other communications to them hereunder by electronic delivery
pursuant to procedures approved by them for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Agent or the Borrower posts such documents or the documents become available on
a commercial website and the Agent or the Borrower notifies each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
10:00 a.m. Eastern time on the opening of business on the next Business Day for
the recipient. Subject to Section 12.8., no Indemnified Party shall be liable
for any damages arising from the use by third parties of any information or
other materials obtained by such third party through IntraLinks or other similar
information transmission systems in connection with this Agreement.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificate required by Section 8.3.
to the Agent and shall deliver paper copies of any documents to the Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender. Except for the
certificates required by Section 8.3., the Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the Agent
pursuant to the procedures provided to the Borrower by the Agent.
(c)    Notwithstanding anything to the contrary herein, documents and notices
required to be delivered by the Loan Parties pursuant to the Loan Documents
shall be deemed delivered by, and delivery effective at the time of, the public
filing of the same in electronic format with the Securities and Exchange
Commission.

Section 12.15.     Public/Private Information.
The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to Article VIII and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”.

Section 12.16.     Counterparts.


116

--------------------------------------------------------------------------------





To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 12.17.     Obligations with Respect to Loan Parties.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.18.     Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 12.19.     Limitation of Liability.
Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.20.     Entire Agreement.
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.

Section 12.21.     Construction.
The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and the Lenders.

Section 12.22.     Time is of the Essence.
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.


117

--------------------------------------------------------------------------------






Section 12.23.     Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 12.24.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signatures on Following Pages]






118

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.




LEXINGTON REALTY TRUST


By:
/s/ Joseph Bonventre
Name: Joseph Bonventre
Title: Executive Vice President







































[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION, as Agent, as a Lender


By:
/s/ Tayven Hike
 
Tayven Hike
 
Vice President







Lending Office (all Types of Loans):


KeyBank, National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia 30328
Attn: Tayven Hike
Telephone:     (770) 510-2100
Telecopy:     (770) 510-2195






























[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ D. Bryan Gregory
 
D. Bryan Gregory
 
Director







Lending Office (all Types of Loans):


Wells Fargo Bank, N.A.
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202-4200
Attn:    D. Bryan Gregory
Telephone:     (704) 410-1776












[Signatures Continued on Next Page]




[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





REGIONS BANK, as a Lender




By:
/s/ T. Barrett Vawter
 
T. Barrett Vawter
 
Vice President







Lending Office (all Types of Loans):


Regions Bank
1900 5th Avenue North, 15th Floor
Birmingham, AL 35203
Attn:    Terri Crowe
Telephone: (205) 581-7614
Telecopy: (205) 264-5456


















[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Shari Reams-Henofer
 
Shari Reams-Henofer
 
Senior Vice President







Lending Office:


PNC Bank, National Association
1600 Market Street, 9th Floor
Philadelphia, PA 19103
Attn:    Shari Reams-Henofer
Telephone: (215) 585-5352
shari.reams@pnc.com


















[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender




By:
/s/ Jessica Trombly
 
Jessica Trombly
 
Vice President







Lending Office (all Types of Loans):


TD Bank, N.A.
Commercial Real Estate Development
200 State Street, 8th Floor
Attn:    Jessica Trombly
Telephone: (617) 737-3678
Telecopy: ______________________


















[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:
/s/ Kimberly Gill
 
Kimberly Gill
 
Assistant Vice President







Lending Office:


U.S. Bank National Association
One Federal Street, 9th Floor
Boston, Massachusetts 02110
Attn:    Kimberly Gill
Telephone: (617) 603-7659


















[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender




By:
/s/ Paul Choi
 
Paul Choi
 
Executive Director







Lending Office:


JPMorgan Chase Bank, N.A.
270 Park Avenue, 45th Floor
New York, New York 10017
Attn:    Paul Choi
Telephone: (212) 648-1281
Telecopy (646) 645-8851


















[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender




By:
/s/ Thomas W. Nowak
 
Thomas W. Nowak
 
Vice President







Lending Office:


Bank of America, N.A.
135 S. LaSalle Street
IL4-135-06-11
Chicago, Illinois 60603-4157
Attn:    Thomas W. Nowak
Telephone: (312) 828-4353


















[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





CITIZENS BANK, N.A., as a Lender




By:
/s/ Nan E. Delahunt
 
Nan E. Delahunt
 
Vice President







Lending Office:


Citizens Bank, N.A.
1215 Superior Avenue, 6th Floor
Mailcode OHS675
Cleveland, Ohio 44114
Attn:    Ellen D. Pallotta
Email:     Ellen.D.Pallotta@citizensbank.com
Telephone: (216) 277-3346
Facsimile: (216) 277-7106


















[Signatures Continued on Next Page]




[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender




By:
/s/ Ahaz Armstrong
 
Ahaz Armstrong


 
Senior Vice President







Lending Office:


BB&T
200 W. 2nd Street, Floor 16
Winston Salem, North Carolina 27101
Attn:    Ahaz Armstrong
Telephone: (336) 733-2575


















[Signatures Continued on Next Page]




[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Thomas C. Owens
 
Thomas C. Owens
 
Senior Vice President







Lending Office:


First Tennessee Bank National Association
800 South Gay Street, 4th Floor
Knoxville, Tennessee 37929
Attn:    Thomas C. Owens
Telephone: (865) 971-2439
Facsimile: (865) 971-2468










[Signatures Continued on Next Page]
 


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------







MIZUHO BANK, LTD., as a Lender




By:
/s/ Raymond Ventura
 
Raymond Ventura
 
Managing Director







Lending Office:


MIZUHO BANK, LTD.
1251 Avenue of the Americas
New York, New York 10020
Attn: James Cubbon
Telephone: (212) 282-3234
Fax: (212) 282-4488
Email: james.cubbon@mizuhocbus.com


[Signatures Continued on Next Page]




[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------





ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Mitchell Vega
 
Mitchell Vega
 
Vice President







Lending Office:


ASSOCIATED BANK, NATIONAL ASSOCIATION
525 W. Monroe, 24th Floor
Chicago, IL 60606
Attn: Nathan Huppert
Telephone: (312) 544-4301
Fax: (312) 544-4667


[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------









SCHEDULE I


Commitments


Lender
Revolving Loan Commitment
Term Loan Commitment
KeyBank National Association
$60,000,000
$62,704,545
Wells Fargo Bank, National Association
$60,000,000
$77,704,546
Regions Bank
$60,000,000
$54,142,046
PNC Bank, National Association
$50,000,000
$29,142,045
TD Bank, N.A.
$50,000,000
$23,142,045
U.S. Bank National Association
$50,000,000
$13,142,045
JPMorgan Chase Bank, N.A.
$50,000,000
$13,142,046
Bank of America, N.A.
$50,000,000
$4,142,045
Branch Banking and Trust Company
$40,000,000
$12,142,046
Citizens Bank, N.A.
$40,000,000
$4,142,045
Mizuho Bank, Ltd.
$40,000,000
$0
First Tennessee Bank, N.A.
$25,000,000
$6,454,546
Associated Bank, National Association
$25,000,000
$0
TOTAL
$600,000,000
$300,000,000





[Signature Page to Amended and Restated Credit Agreement with Lexington Realty
Trust]

--------------------------------------------------------------------------------






SCHEDULE 1.1.(A)


Scheduled LIBOR Loans


Portion of Term Loan
Last Day of Initial Interest Period
LIBOR
$45,000,000
February 28, 2019
2.509130%
$255,000,000
February 28, 2019
2.509130%







Schedule 1.1(A) - 1



--------------------------------------------------------------------------------






SCHEDULE 1.1.(B) List of Loan Parties


None.






Schedule 1.1(B) - 1



--------------------------------------------------------------------------------






SCHEDULE 6.1.(b) Ownership Structure


Part I - Subsidiaries


Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
ACQUIPORT LAURENS LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
ACQUIPORT LENEXA LLC
DE
Limited Liability Company
Acquiport Lenexa Manager LLC (100%)
ACQUIPORT LENEXA MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
ACQUIPORT MERIDIAN LLC
DE
Limited Liability Company
 Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
ACQUIPORT OAKLAND L.P.
DE
Limited Partnership
GP: Acquiport Oakland Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)
ACQUIPORT OAKLAND MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
ACQUIPORT WINCHESTER LLC
DE
Limited Liability Company
Lexington Acquiport Company LLC (100%)
MGR: LXP Manager Corp., (0%)
ADGOLD MANAGER LLC
NY
Limited Liability Company
Newkirk GP LLC (100%)
MGR: LXP Manager Corp. (0%)
BATTIN CORP.
CT
Corporation
Newkirk GP LLC (100%)
BP LESSEE GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc. (100%)
MGR: LRA Manager Corp. (0%)
BSH LESSEE GP LLC
DE
Limited Liability Company
LXP Manager Corp. (100%)
CHADAN MANAGER LLC


NY
Limited Liability Company
Newkirk GP LLC (100%)
MGR: LXP Manager Corp. (0%)
CTO ASSOCIATES LIMITED PARTNERSHIP


MD
Limited Partnership
GP - Winthrop CTO LLC (1%)
LP – Newkirk MLP Unit LLC (71.12%)
LP – Unaffiliated Third Parties (27.88%)
ETNA GL 66 LLC
DE
Limited Liability Company
Xel-EP 70 REIT LLC
FARRAGUT REMAINDER III L.L.C.
NJ
Limited Liability Company
Lexington Wall L.P. (100%)
MGR: LRA Manager Corp. (0%)
GENERAL CLARK STREET ASSOCIATES III, LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)



Schedule 6.1(b) - 1



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
JERMOR ASSOCIATES LIMITED PARTNERSHIP
CT
Limited Partnership
GP – Battin Corp. (.5%)
LP – Lexington Realty Trust (99.5%)
LEPERCQ CORPORATE INCOME FUND L.P.
DE
Limited Partnership
GP: Lex GP-1 Trust < 1%
LP: Lex LP-1 Trust majority
LP: Third Parties minority
LEX ALBANY L.P.
DE
Limited Partnership
GP: Lex Albany GP LLC (0%)
LP: Phoenix Hotel Associates Limited Partnership (100%)
LEX ALBANY GP LLC
DE
Limited Liability Company
Phoenix Hotel Associates Limited Partnership (100%)
MGR: LXP Manager Corp. (0%)
LEX ANDERSON GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX ANDERSON L.P.
DE
Limited Partnership
GP: Lex Anderson GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX ANNISTON GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX ANNISTON L.P.
DE
Limited Partnership
GP: Lex Anniston GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX AUBURN HILLS GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX AUBURN HILLS L.P.
DE
Limited Partnership
GP: Lex Auburn Hills GP LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.(100%)
LEX BINGEN GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX BINGEN L.P.
DE
Limited Partnership
GP: Lex Bingen GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX BYHALIA MC GP LLC
DE
Limited Liability Company
Lexington Realty Trust
MGR: LXP Manager Corp. (0%)
LEX BYHALIA MC L.P.
DE
Limited Partnership
GP: Lex Byhalia MC GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX CANTON MS GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX CANTON MS L.P
DE
Limited Partnership
GP: Lex Canton MS GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX CARROLLTON GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX CARROLLTON L.P.
DE
Limited Partnership
GP: Lex Carrollton GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX CARROLLTON 1031 LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEX CHESTER LLC**
DE
Limited Liability Company
Lexington Realty Trust (100%)



Schedule 6.1(b) - 2



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEX CHESTER 1031 LLC**
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEX CHILLICOTHE GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX CHILLICOTHE L.P.
DE
Limited Partnership
GP: Lex Chillicothe GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX CLEVELAND TN LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX DANVILLE GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX DANVILLE L.P.
DE
Limited Partnership
GP: Lex Danville GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX EDWARDSVILLE GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX EDWARDSVILLE L.P.
DE
Limited Partnership
GP: Lex Edwardsville GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX EDWARDSVILLE GP II LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX EDWARDSVILLE II L.P.
DE
Limited Partnership
GP: Lex Edwardsville GP II LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEX EDWARDSVILLE II 1031 LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
LEX EUGENE GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX EUGENE L.P.
DE
Limited Partnership
GP: Lex Eugene GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX GOODYEAR GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX GOODYEAR L.P.
DE
Limited Partnership
GP: Lex Goodyear GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX GP HOLDING LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX GP-1 TRUST
DE
Statutory Trust
Lexington Realty Trust (100%)
LEX GRAND PRAIRIE GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX GRAND PRAIRIE L.P.
DE
Limited Partnership
GP: Lex Grand Prairie GP LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEX HOUSTON GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)



Schedule 6.1(b) - 3



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEX HOUSTON L.P.
DE
Limited Partnership
GP: Lex Houston GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX HOUSTON II GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX HOUSTON II L.P.
DE
Limited Partnership
GP: Lex Houston II GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX JACKSON GP LLC
DE
Limited Liability Company
Lexington Realty Trust
MGR: LXP Manager Corp. (0%)
LEX KANSAS CITY GP LLC
DE
Limited Liability Company
Net Lease Strategic Funds L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX KANSAS CITY L.P.
DE
Limited Partnership
GP: Lex Kansas City GP LLC (0%)
LP: Net Lease Strategic Funds L.P. (100%)
LEX LAFAYETTE GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX LAFAYETTE L.P.
DE
Limited Partnership
GP: Lex Lafayette GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX LAKE JACKSON GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX LAKE JACKSON L.P.
DE
Limited Partnership
GP: Lex Lake Jackson GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX LAS VEGAS L.P.
DE
Limited Partnership
GP: Lex Las Vegas GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX LAS VEGAS GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX LEBANON L.P.
DE
Limited Partnership
GP: Lex Lebanon GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX LEBANON GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX LP-1 TRUST
DE
Statutory Trust
Lexington Realty Trust
LEX LEWISBURG LLC
DE
Limited Liability Company
Lexington Realty Trust (99.99%)
Lepercq Corporate Income Fund L.P. (.01%)
MGR: LXP Manager Corp. (0%)
LEX MIAMI LAKES GP LLC


DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX MIAMI LAKES L.P.


DE
Limited Partnership
GP: Lex Miami Lakes GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX MISSOURI CITY GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX MISSOURI CITY L.P.
DE
Limited Partnership
GP: Lex Missouri City GP LLC (0%)
LP: Lexington Realty Trust (100%)



Schedule 6.1(b) - 4



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEX OAK CREEK GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX OAK CREEK L.P.
DE
Limited Partnership
GP: Lex Oak Creek GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX OB 1031 LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEX OB HB GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX OB HB L.P.
DE
Limited Partnership
GP: Lex OB HB GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX OB SEP GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX OB SEP L.P.
DE
Limited Partnership
GP: Lex OB Sep GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX OCDES LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX OCDES I LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX OCDES III LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX OCDES IV LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX OMAHA GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX OMAHA L.P.
DE
Limited Partnership
GP: Lex Omaha GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX OPELIKA II GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX OPELIKA II L.P.
DE
Limited Partnership
GP: Lex Opelika II GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX PALM BEACH GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc. (100%)
MGR: LRA Manager Corp. (0%)
LEX PASADENA GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX PASADENA L.P.
DE
Limited Partnership
GP: Lex Pasadena GP LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEX PELICAN GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)



Schedule 6.1(b) - 5



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEX PELICAN L.P.
DE
Limited Partnership
GP: Lex Pelican GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX PHOENIX ASSOC LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX-PROPERTY HOLDINGS LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX RANTOUL GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX RANTOUL L.P.
DE
Limited Partnership
GP: Lex Rantoul GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX RICHLAND GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)


LEX RICHLAND L.P.
DE
Limited Partnership
GP: Lex Richland GP LLC (0%)
LP: Lepercq Corporate Income Fund L.P (100%)
LEX ROMEOVILLE GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX ROMEOVILLE L.P.
DE
Limited Partnership
GP: Lex Romeoville GP LLC (0%)
LP: Lepercq Corporate Income Fund L.P (100%)
LEX ROMULUS GP LLC
DE
Limited Liability Company
 Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX ROMULUS L.P.
DE
Limited Partnership
GP: Lex Romulus GP LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)
LEX SAN AN GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX SAN AN L.P.
DE
Limited Partnership
GP: Lex San An GP LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)
LEX SHREVEPORT GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX SHREVEPORT L.P.
DE
Limited Partnership
GP: Lex Shreveport GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX SHREVEPORT II GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX SHREVEPORT II L.P.
DE
Limited Partnership
GP: Lex Shreveport II GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX SMYRNA GP LLC
DE
Limited Liability Company
Lexington Realty Trust
MGR: LXP Manager Corp. (0%)
LEX SPARTANBURG 1031 LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)



Schedule 6.1(b) - 6



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEX SPARTANBURG GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX SPARTANBURG L.P.
DE
Limited Partnership
GP: Lex Spartanburg GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX-SPRINGING MEMBER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEX SUNCAP HP GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LRA Manager Corp. (0%)
LEX SUNCAP HP L.P.
DE
Limited Partnership
GP: Lex Suncap HP GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX THOMSON GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX THOMSON L.P.
DE
Limited Partnership
GP: Lex Thomson GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX VINELAND GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX VINELAND L.P.
DE
Limited Partnership
GP: Lex Vineland GP LCC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEX WARREN GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEX WARREN L.P.
DE
Limited Partnership
GP: Lex Warren GP LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEX WESTRIDGE PKWY GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEX WESTRIDGE PKWY L.P.
DE
Limited Partnership
GP: Lex Westridge Pkwy GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEX WINCHESTER GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEX WINCHESTER L.P.
DE
Limited Partnership
GP: Lex Winchester GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON ACQUIPORT COMPANY LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON ACQUIPORT COMPANY II LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEXINGTON AMERICAN WAY LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON ANTIOCH LLC
DE
Limited Liability Company
Triple Net Investment Company LLC (100%)
MGR: LXP Manager Corp. (0%)



Schedule 6.1(b) - 7



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEXINGTON ARLINGTON L.P.
DE
Limited Partnership
GP: Lexington Arlington Manager LLC (0.5%)
LP: Net Lease Strategic Assets Fund L.P. (99.5%)
LEXINGTON ARLINGTON MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON BOCA LLC
FL
Limited Liability Company
Lexington Boca Manager LLC (100%)
LEXINGTON BOCA MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON BRISTOL L.P.
DE
Limited Partnership
GP: Lexington Bristol GP LLC (0%)
LP: Phoenix Hotel Associates Limited Partnership (100%)
LEXINGTON BRISTOL GP LLC
DE
Limited Liability Company
Phoenix Hotel Associates Limited Partnership (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON BROADFIELD L.P.
DE
Limited Partnership
GP: Lexington Broadfield Manager LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON BROADFIELD MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON CENTERPOINT LLC
DE
Limited Liability Company
 LSAC Operating Partnership L.P. (99.99%)
Lepercq Corporate Income Fund L.P. (.01%)
MGR: LXP Manager Corp. (0%)
LEXINGTON CHARLESTON L.P.
DE
Limited Partnership
GP: Lexington Charleston Manager LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON CHARLESTON MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON CHESTER INDUSTRIAL LLC


SC
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
LEXINGTON CHESTER MANAGER LLC


DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
LEXINGTON COLUMBUS (JACKSON STREET) L.P.
DE
Limited Partnership
GP – Lexington Columbus (Jackson Street) Manager LLC (0%)
LP –Lexington Realty Trust (100%)
LEXINGTON COLUMBUS (JACKSON STREET) MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LRA Manager Corp. (0%)
LEXINGTON CROSSPOINT L.P.
DE
Limited Partnership
GP: Lexington Crosspoint Manager LLC (0%)
LP: Lexington Realty Trust (100%)



Schedule 6.1(b) - 8



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEXINGTON CROSSPOINT MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEXINGTON DISSOLVED LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEXINGTON DRY RIDGE CORP.
DE
Corporation
Lexington Dry Ridge Mezz Corp. (100%)
LEXINGTON DRY RIDGE MEZZ CORP.
DE
Corporation
Lexington Realty Trust (100%)
LEXINGTON DULLES LLC
DE
Limited Liability Company
Lexington Dulles Manager LLC (100%)
LEXINGTON DULLES MANAGER LLC
DE
Limited Liability Company
Phoenix Hotel Associates Limited Partnership (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON DUNCAN L.P.
DE
Limited Partnership
GP: Lexington Duncan Manager LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON DUNCAN MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON DURHAM LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON DURHAM LIMITED PARTNERSHIP
DE
Limited Partnership
GP: Lexington Durham LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON ELIZABETHTOWN 730 CORP.
DE
Corporation
Lexington Elizabethtown 730 Mezz Corp. (100%)
LEXINGTON ELIZABETHTOWN 730 MEZZ CORP.
DE
Corporation
Lexington Realty Trust (100%)
LEXINGTON ELIZABETHTOWN 750 CORP.
DE
Corporation
Lexington Elizabethtown 750 Mezz Corp. (100%)
LEXINGTON ELIZABETHTOWN 750 MEZZ CORP.
DE
Corporation
Lexington Realty Trust (100%)
LEXINGTON FLORENCE LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON FLORENCE MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON FORT MILL II LLC
DE
Limited Liability Company
 Lepercq Corporate Income Fund L.P.
(100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON FORT MILL LLC
DE
Limited Liability Company
 Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON GEARS L.P.
DE
Limited Partnership
GP: Lexington Gears Manager LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON GEARS MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)



Schedule 6.1(b) - 9



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEXINGTON GLENDALE LLC
DE
Limited Liability Company
 Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON HIGH POINT L.P.
DE
Limited Partnership
GP: Lexington High Point Manager LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON HIGH POINT MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON HONOLULU L.P.
DE
Limited Partnership
GP: Lexington Honolulu Manager LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON HONOLULU MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON HOPKINSVILLE CORP.
DE
Corporation
Lexington Hopkinsville Mezz Corp. (100%)
LEXINGTON HOPKINSVILLE MEZZ CORP.
DE
Corporation
Lexington Realty Trust (100%)
LEXINGTON INDIANAPOLIS PARCEL LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON KALAMAZOO L.P.
DE
Limited Partnership
GP: Lexington Kalamazoo Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)
LEXINGTON KALAMAZOO MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
LEXINGTON KANSAS CITY LLC
DE
Limited Liability Company
Lexington Kansas City Manager LLC (100%)
LEXINGTON KANSAS CITY MANAGER LLC
DE
Limited Liability Company
Lexington Acquiport Company II, LLC (100%)
LEXINGTON KNOXVILLE LLC
DE
Limited Liability Company
Lexington Knoxville Manager LLC (99.99%)
Lexington Realty Trust (.01%)
LEXINGTON KNOXVILLE MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON LAC LENEXA L.P.
DE
Limited Partnership
GP: Lexington LAC Lenexa GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON LAC LENEXA GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LRA Manager Corp. (0%)
LEXINGTON LION FARMERS BRANCH GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)



Schedule 6.1(b) - 10



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEXINGTON LION FARMERS BRANCH L.P.
DE
Limited Partnership
GP: Lexington Lion Farmers Branch GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON LION MCLEAREN GP LLC
DE
Limited Liability Company
Lexington/Lion Venture L.P. (100%)


LEXINGTON LION MCLEAREN L.P.
DE
Limited Partnership
GP: Lexington Lion McLearen GP LLC (0.5%)
LP: Lexington/Lion Venture L.P. (99.5%)
LEXINGTON LION PLYMOUTH GP LLC
DE
Limited Liability Company
Lexington/Lion Venture L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON LION PLYMOUTH L.P.
DE
Limited Partnership
GP: Lexington Lion Plymouth GP LLC (0.5%)
LP: Lexington/Lion Venture L.P. (99.5%)
LEXINGTON/LION VENTURE L.P.
DE
Limited Partnership
GP: LXP GP LLC (0.15%)
LP: Lexington Realty Trust (99.85%)
LEXINGTON LIVONIA TI L.P.
DE
Limited Partnership
GP: Lexington Livonia TI Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)
LEXINGTON LIVONIA TI MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
LEXINGTON MARSHALL MS GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON MARSHALL MS L.P.
DE
Limited Partnership
GP: Lexington Marshall MS GP LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON MEMPHIS (JVF) LLC 
DE
Limited Liability Company
Lexington Realty Trust (99.99%)
Lepercq Corporate Income Fund L.P. (.01%)
MGR: LXP Manager Corp. (0%)
LEXINGTON MIDLOTHIAN L.P.
DE
Limited Partnership
GP: Lexington Midlothian Manager LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON MIDLOTHIAN MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEXINGTON MILLINGTON LLC
DE
Limited Liability Company
Lexington Realty Trust (99.99%)
Lepercq Corporate Income Fund L.P. (.01%)
MGR: LXP Manager Corp. (0%)
LEXINGTON MINNEAPOLIS LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON MISSION L.P.
DE
Limited Partnership
GP: Lexington Mission Manager LLC (0.5%)
LP: Net Lease Strategic Assets Fund L.P. (99.5%)



Schedule 6.1(b) - 11



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEXINGTON MISSION MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
LEXINGTON MKP MANAGEMENT L.P.
DE
Limited Partnership
GP: LRA GP LLC (0%)
GP: MKP LXP GP LLC (0%)
LP: LXP Limited L.P. (50%)
LP: MKP LXP GP LLC (50%)
LEXINGTON MLP SHREVEPORT L.P.
DE
Limited Partnership
GP: Lexington MLP Shreveport Manager LLC (1%)
LP: Jermor Associates Limited Partnership (99%)
LEXINGTON MLP SHREVEPORT MANAGER LLC
DE
Limited Liability Company
Jermor Associates Limited Partnership (100%)
LEXINGTON MOODY L.P.
DE
Limited Partnership
GP: Lexington Moody LLC (1%)
LP: Lepercq Corporate Income Fund L.P. (99%)
LEXINGTON MOODY LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON MORTGAGE TRUSTEE LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON OC LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON OLIVE BRANCH LLC
DE
Limited Liability Company
 Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON OVERLAND PARK LLC
DE
Limited Liability Company
Lexington Overland Park Manager LLC (100%)
LEXINGTON OVERLAND PARK MANAGER LLC
DE
Limited Liability Company
Union Hills Associates (100%)
LEXINGTON OWENSBORO CORP.
DE
Corporation
Lexington Owensboro Mezz Corp. (100%)
LEXINGTON OWENSBORO MEZZ CORP.
DE
Corporation
Lexington Realty Trust (100%)
LEXINGTON PHILADELPHIA TRUST


DE
Statutory Trust
Lexington Realty Trust (100%)
LEXINGTON REALTY ADVISORS INC.
DE
Corporation
Lexington Realty Trust (100%)
LEXINGTON REDMOND LLC
DE
Limited Liability Company
 Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON SHELBY L.P.
DE
Limited Partnership
GP: Lexington Shelby GP LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON SHELBY GP LLC
DE
Limited Liability Company
 Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)



Schedule 6.1(b) - 12



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEXINGTON SIX PENN LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEXINGTON STREETSBORO LLC
DE
Limited Liability Company
Lexington Streetsboro Manager LLC (100%)
LEXINGTON STREETSBORO MANAGER LLC
DE
Limited Liability Company
Lexington Acquiport Company II, LLC (100%)
LEXINGTON TAMPA L.P.
DE
Limited Partnership
GP: Lexington Tampa GP LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON TAMPA GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON TEMPE L.P.
DE
Limited Partnership
GP: Lexington Tempe Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)
LEXINGTON TEMPE MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON TENNESSEE HOLDINGS LLC
DE
Limited Liability Company
Lexington Realty Trust (99.99%)
Lepercq Corporate Income Fund L.P. (.01%)
MGR: LXP Manager Corp. (0%)
LEXINGTON TNI DES MOINES L.P.
DE
Limited Partnership
GP: Lexington TNI Des Moines Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P (100%)
LEXINGTON TNI DES MOINES MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON TNI ERWIN L.P.
DE
Limited Partnership
GP: Lexington TNI Erwin Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P (100%)
LEXINGTON TNI ERWIN MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
LEXINGTON TNI WESTLAKE L.P.
DE
Limited Partnership
LP: Lepercq Corporate Income Fund L.P. (100%)
GP: Lexington TNI Westlake Manger LLC (0%)
LEXINGTON TNI WESTLAKE MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LEXINGTON TRAMK GALESBURG LLC
DE
Limited Liability Company
Triple Net Investment Company LLC (100%)
LEXINGTON TRAMK GALESBURG REMAINDERMAN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC (100%)



Schedule 6.1(b) - 13



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEXINGTON TRAMK LEWISBURG LLC
DE
Limited Liability Company
Triple Net Investment Company LLC (100%)
LEXINGTON TRAMK LEWISBURG REMAINDERMAN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC (100%)
LEXINGTON TRAMK MANTECA L.P.
DE
Limited Partnership
GP: Lexington Tramk Manteca Manager LLC (0.5%)
LP: Triple Net Investment Company LLC (99.5%)
LEXINGTON TRAMK MANTECA MANAGER LLC
DE
Limited Liability Company
Triple Net Investment Company LLC (100%)
LEXINGTON TRAMK MANTECA REMAINDERMAN L.P.
DE
Limited Partnership
GP: Lexington Tramk Manteca Manager LLC (0.5%)
LP: Triple Net Investment Company LLC (99.5%)
LEXINGTON TRAMK SAN DIEGO L.P.
DE
Limited Partnership
GP: Lexington Tramk San Diego Manager LLC (0.5%)
LP: Triple Net Investment Company LLC (99.5%)
LEXINGTON TRAMK SAN DIEGO MANAGER LLC
DE
Limited Liability Company
Triple Net Investment Company LLC (100%)
LEXINGTON TRAMK WATERTOWN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC (100%)
LEXINGTON TRAMK WATERTOWN REMAINDERMAN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC (100%)
LEXINGTON WALL L.P.
DE
Limited Partnership
GP: Lexington Wall LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON WALL LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LEXINGTON WALLINGFORD LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
LEXINGTON WILSONVILLE L.P.
DE
Limited Partnership
GP: Lexington Wilsonville GP LLC (0%)
LP: Lexington Realty Trust (100%)
LEXINGTON WILSONVILLE GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LMLP GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LOMBARD STREET LOTS, LLC
MD
Limited Liability Company
NK-Lombard Street Manager LLC – Managing Member (44.1%)
Ethel Blumfeld Revocable Trust – Member (55.9%)
LRA CAFÉ LLC


DE
Limited Liability Company
Lexington Realty Advisors, Inc. (100%)



Schedule 6.1(b) - 14



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LRA GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc. (100%)
LRA LIMITED L.P.
DE
Limited Partnership
GP: LRA Limited GP LLC (0%)
LP: Lexington Realty Advisors, Inc. (100%)
LRA LIMITED GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc. (100%)
LRA MANAGER CORP.
DE
Corporation
Lexington Realty Advisors, Inc. (100%)
LRA MKP TRS L.P.
DE
Limited Partnership
GP: LRA GP LLC (0%)
GP: MKP LXP GP LLC (0%)
LP: MK Equity Partners VI L.P. (50%)
LP: LRA Limited L.P. (50%)
LRA TEXAS GENERAL PARTNER LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc. (100%)
LRA TEXAS L.P.
DE
Limited Partnership
GP: LRA Texas General Partner LLC (0%)
LP: Lexington Realty Advisors, Inc. (100%)
LSAC CROSSVILLE LLC
DE
Limited Liability Company
 LSAC Operating Partnership L.P. (99.99%)Lepercq Corporate Income Fund L.P.
(.01%)
MGR: LXP Manager Corp. (0%)
LSAC GENERAL PARTNER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LSAC MORRIS COUNTY L.P.
DE
Limited Partnership
GP: LSAC Morris County Manager LLC (0%)
LP: LSAC Operating Partnership L.P. (100%)
LSAC MORRIS COUNTY MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P. (100%)
LSAC OPERATING PARTNERSHIP L.P.
DE
Limited Partnership
GP: LSAC General Partner LLC (0%)
LP: Lexington Realty Trust (100%)
LSAC ORLANDO L.P.
DE
Limited Partnership
GP: LSAC Orlando Manager LLC (0%)
LP: LSAC Operating Partnership L.P. (100%)
LSAC ORLANDO MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P. (100%)
LSAC PASCAGOULA L.P.
DE
Limited Partnership
GP: LSAC Pascagoula Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)
LSAC PASCAGOULA MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
LSAC PLYMOUTH L.P.
DE
Limited Partnership
GP: LSAC Plymouth Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)



Schedule 6.1(b) - 15



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LSAC PLYMOUTH MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
LXP CAPITAL TRUST I
DE
Statutory Trust
Lexington Realty Trust (100%)


LXP CHICAGO LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc. (100%)
LXPDK GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LXP GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
LXP HUMBLE GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc. (100%)
MGR: LRA Manager Corp. (0%)
LXP LIMITED L.P.
DE
Limited Partnership
GP: LXP Limited GP LLC (0%)
LP: Lexington Realty Trust (100%)
LXP LIMITED GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
LXP MANAGER CORP.
DE
Corporation
Lexington Realty Trust (100%)
NET 1 HENDERSON L.P.
DE
Limited Partnership
LP: Lexington Realty Trust (100%)
GP: LXP Manager Corp. (0%)
NET 1 PHOENIX L.L.C.
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
NET 2 COX LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
NET 2 HAMPTON LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
NET LEASE STRATEGIC ASSETS FUND L.P.
DE
Limited Partnership
GP – LMLP GP LLC (0%)
LP – Lepercq Corporate Income Fund L.P. (2%)
LP – Lexington Realty Trust (98%)
NEWKIRK ALTENN LLC


DE
Limited Liability Company
Lexington Realty Trust (99.99%)
Lepercq Corporate Income Fund L.P. (.01%)
MGR: LXP Manager Corp (0%)
NEWKIRK AVREM LLC
DE
Limited Liability Company
Lexington Realty Trust (99.99%)
Lepercq Corporate Income Fund L.P. (.01%)
MGR: LXP Manager Corp (0%)
NEWKIRK ELPORT LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (99.99%)
Lexington Realty Trust (.01%)
MGR: LXP Manager Corp. (0%)
NEWKIRK GP LLC
DE
Limited Liability Company
Lexington Realty Trust (Member)
Newkirk RE Associates LLC(Manager)



Schedule 6.1(b) - 16



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
NEWKIRK JLE WAY L.P.
DE
Limited Partnership
GP – Newkirk JLE Way GP LLC (0%)
LP – Lexington Realty Trust (100%)
NEWKIRK JLE WAY GP LLC
DE
Limited Liability Company
Lex GP Holding LLC (100%)
MGR: LXP Manager Corp. (0%)
NEWKIRK MLP UNIT LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
NEWKIRK ORPER GP LLC
DE
Limited Liability Company
Lex GP Holding LLC (100%)
MGR: LRA Manager Corp. (0%)
NEWKIRK ORPER L.P.
DE
Limited Partnership
GP - Newkirk Orper GP LLC (1%)
LP – Lexington Realty Trust (99%)
NEWKIRK SALISTOWN GP LLC
DE
Limited Liability Company
Lex GP Holding LLC (100%)
MGR: LXP Manager Corp. (0%)
NEWKIRK SALISTOWN L.P.
DE
Limited Partnership
GP - Newkirk Salistown GP LLC (0%)
LP – Lexington Realty Trust (100%)
NEWKIRK SEGUINE GP LLC
DE
Limited Liability Company
Lex GP Holding LLC (100%)
MGR: LRA Manager Corp. (0%)
NEWKIRK SEGUINE L.P.
DE
Limited Partnership
GP - Newkirk Seguine GP LLC (0%)
LP – Lexington Realty Trust (100%)
NEWKIRK SUPERWEST GP LLC
DE
Limited Liability Company
Lex GP Holding LLC (100%)
MGR: LXP Manager Corp. (0%)
NEWKIRK SUPERWEST L.P.
DE
Limited Partnership
GP - Newkirk Superwest GP LLC (0%)
LP – Lexington Realty Trust (100%)
NEWKIRK SYRCAR LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P (99.99%)
Lexington Realty Trust (.01%)
MGR: LXP Manager Corp.
NEWKIRK WALANDO GP LLC
DE
Limited Liability Company
Lex GP Holding LLC (100%)
MGR: LXP Manager Corp. (0%)
NEWKIRK WALANDO L.P.
DE
Limited Partnership
GP - Newkirk Walando GP LLC (0%)
LP – Lexington Realty Trust (100%)
NK-850/950 CORPORETUM PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (99%)
NK-850/950 Corporetum Property Manager LLC (1%)
NK-850/950 CORPORETUM PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (100%)
NK-CINN HAMILTON PROPERTY LLC
DE
Limited Liability Company


Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
NK-GLENWILLOW PROPERTY LLC
DE
Limited Liability Company
 Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
NK-LOMBARD STREET MANAGER LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (100%)



Schedule 6.1(b) - 17



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
NK-LUMBERTON PROPERTY L.P.
DE
Limited Partnership
LP: Lexington Realty Trust (99%)
GP: NK-Lumberton Property Manager LLC (1%)
NK-LUMBERTON PROPERTY MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
NK-MCDONOUGH PROPERTY LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)


NK-ODW/COLUMBUS PROPERTY LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
NK-REMAINDER INTEREST LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
NK-ROCKFORD PROPERTY LLC
DE
Limited Liability Company
 Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
NK-STATESVILLE PROPERTY L.P.
DE
Limited Partnership
LP: Lexington Realty Trust (99%)
GP: NK-Statesville Property Manager LLC (1%)
NK-STATESVILLE PROPERTY MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp., (0%)
NK-TCC PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (99%)
NK-TCC Property Manager LLC (1%)
NK-TCC PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (100%)
NLSAF LP1 LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
NLSAF MARSHALL GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
NLSAF MARSHALL L.P.
DE
Limited Partnership
GP – NLSAF Marshall GP LLC (0%)
LP – Net Lease Strategic Assets Fund L.P. (100%)


NLSAF MCDONOUGH L.P.
DE
Limited Partnership
GP: NLSAF McDonough Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
NLSAF MCDONOUGH MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P. (100%)
MGR: LXP Manager Corp. (0%)
PHOENIX HOTEL ASSOCIATES LIMITED PARTNERSHIP
DE
Limited Partnership
LP: Lepercq Corporate Income Fund L.P (100%).
GP: Lex Phoenix Assoc LLC (0%)
RAZAR MANAGER LLC
CT
Limited Liability Company
Newkirk GP LLC (100%)





Schedule 6.1(b) - 18



--------------------------------------------------------------------------------





Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
SANZAR MANAGER LLC
CT
Limited Liability Company
Sue LLC
Sanzar Corp. (unaffiliated third party)
SIX PENN CENTER ASSOCIATES
PA
General Partnership
GP: Six Penn Center L.P. (99%)
LP: . Lex Miami Lakes L.P. (1%)
SIX PENN CENTER L.P.


DE
Limited Partnership
GP: Lexington Six Penn LLC (0%)
LP: Lexington Philadelphia Trust (99%)
LP: Lepercq Corporate Income Fund L.P. (1%)
SUE LLC
DE
Limited Liability Company
Newkirk GP LLC (100%)
MGR: LXP Manager Corp. (0%)
TRIPLE NET INVESTMENT COMPANY LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
TRIPLE NET INVESTMENT L.P.
DE
Limited Partnership
GP: Triple Net Investment Company LLC (0%)
LP: Lexington Realty Trust (100%)
UHA LP2 LLC
DE
Limited Liability Company
Union Hills Associates (100%)
UNION HILLS ASSOCIATES
AZ
General Partnership
Lepercq Corporate Income Fund L.P. (99%)
Union Hills Associates II (1%)
UNION HILLS ASSOCIATES II
AZ
General Partnership
Lepercq Corporate Income Fund L.P. (99%)
Lexington Realty Trust (1%)
XEL 201 N. CHARLES LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
XEL 201 N. CHARLES FEE OWNER LLC
DE
Limited Liability Company
Xel 201 N. Charles LLC (100%)
XEL-EP 70 REIT LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
XEL-EP 70 TRS LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc. (100%)
MGR: LRA Manager Corp. (0%)
XEL FLORENCE GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
MGR: LXP Manager Corp. (0%)
XEL FLORENCE L.P.
DE
Limited Partnership
GP: Xel Florence GP LLC (0%)
LP: Lexington Realty Trust (100%)





Schedule 6.1(b) - 19



--------------------------------------------------------------------------------





Part II - Unconsolidated Affiliates






Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
ACQUIPORT INT'L PARKWAY L.P.
DE
Limited Partnership
GP: Acquiport Int’l Parkway Manager LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
ACQUIPORT INT'L PARKWAY MANAGER LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
ACQUIPORT MCDONOUGH L.P.
DE
Limited Partnership
GP: Acquiport McDonough Manager LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
ACQUIPORT MCDONOUGH MANAGER LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
ADGOLD ASSOCIATES LLC
NY
Limited Liability Company
Adgold Manager LLC – managing member (1%)
Unaffiliated third parties (99%)
BP LESSEE L.P.
DE
Limited Partnership
GP: BP Lessee GP LLC (0%)
LP: LEX OCDES III LLC (25%)
LP: BP Investor Corp (75%)
BP LESSEE, LLC
DE
Limited Liability Company
BP Lessee L.P. (100%)
BSH LESSEE L.P.
DE
Limited Partnership
GP: BSH Lessee GP LLC (0%)
LP: LEX OCDES IV LLC (25%)
LP: Unaffiliated third party (75%)
BSH LESSEE II GP LLC
DE
Limited Liability Company
BSH Lessee Mezz L.P.
BSH LESSEE II L.P.
DE
Limited Partnership
GP: BSH Lessee II GP LLC (0%)
LP: BSH Lessee Mezz L.P. (100%)
BSH LESSEE MEZZ GP LLC
DE
Limited Liability Company
LXP Manager Corp.
BSH LESSEE MEZZ L.P.
DE
Limited Partnership
GP BSH Lessee Mezz GP LLC (0%)
LP: BSH Lessee L.P. (100%)
CHADAN ASSOCIATES LLC


NY
Limited Liability Company
Chadan Manager LLC – managing member (1%)
Unaffiliated third parties (99%)
ETNA PARK 70, LLC
DE
Limited Liability Company
Xel-EP 70 TRS LLC and Xel-EP 70 REIT LLC – (90%)
Unaffiliated third party – (10%)
GAN PALM BEACH LESSEE L.P.
DE
Limited Partnership
GP: Lex Palm Beach GP LLC (0%)
LP: LEX OCDES I LLC (15%)
LP: Unaffiliated third party (85%)
GAN PALM BEACH LESSEE SUB LLC
DE
Limited Liability Company
GAN Palm Beach Lessee L.P. (100%)
LEX CHARLOTTE AXC GP LLC
DE
Limited Liability Company
Lex Charlotte AXC Mezz L.P. (100%)
LEX CHARLOTTE AXC L.P.
DE
Limited Partnership
GP: Lex Charlotte AXC GP LCC (.5%)
LP: Lex Charlotte AXC Mezz L.P. (99.5%)
LEX CHARLOTTE AXC MEZZ GP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEX CHARLOTTE AXC MEZZ L.P.
DE
Limited Partnership
GP: Lex Charlotte AXC Mezz GP LLC (0%)
LP: NNN Office JV L.P. (100%)
LEX HUNTINGTON GP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEX HUNTINGTON L.P.
DE
Limited Partnership
GP: Lex Huntington GP LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)



Schedule 6.1(b) - 20



--------------------------------------------------------------------------------









Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEX JESSUP GP LLC
DE
Limited Liability Company
NNN Jessup L.P. (100%)


LEX JESSUP L.P.
DE
Limited Partnership
GP: Lex Jessup GP LLC (0.1%)
LP: NNN Jessup L.P. (99.9%)
LEX MERIDIAN GP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEX MERIDIAN L.P.
DE
Limited Partnership
GP: Lex Meridian GP LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEX PARACHUTE GP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEX PARACHUTE L.P.
DE
Limited Partnership
GP: Lex Parachute GP LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEX RICHMOND GP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEX RICHMOND L.P.
DE
Limited Partnership
GP: Lex Richmond GP LLC (.5%)
LP: NNN Office JV L.P. (99.5%)
LEX RICHMOND TENANT GP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEX RICHMOND TENANT L.P.
DE
Limited Partnership
GP: Lex Richmond Tenant GP LLC (.5%)
LP: NNN Office JV L.P. (99.5%)
LEX ST. JOSEPH L.P.
DE
Limited Partnership
GP: Lex St. Joseph GP LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEX ST. JOSEPH GP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEX TW GP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEX TEXAN WESTERN L.P.
DE
Limited Partnership
GP: Lex TW GP LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEX WESTERVILLE GP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEX WESTERVILLE L.P.


DE
Limited Partnership
GP: Lex Westerville GP LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEXINGTON ACQUIPORT COLINAS L.P.
DE
Limited Partnership
GP: Lexington Acquiport Sierra LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEXINGTON ACQUIPORT SIERRA LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)


LEXINGTON ALLEN L.P.
DE
Limited Partnership
GP: Lexington Allen Manager LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEXINGTON ALLEN MANAGER LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEXINGTON CENTENNIAL LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEXINGTON CHICAGO LENDER LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEXINGTON GEARS 810 L.P.
DE
Limited Partnership
GP: Lexington Gears 810 Manager LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEXINGTON GEARS 810 MANAGER LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
LEXINGTON LAS VEGAS (VEGPOW) L.P.
DE
Limited Partnership
GP – Lexington Las Vegas (Vegpow) Manager LLC (0.1%)
LP – NNN Office JV L.P. (99.9%)
LEXINGTON LAS VEGAS (VEGPOW) MANAGER LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)


LEXINGTON LOUISVILLE L.P.
DE
Limited Partnership
GP: Lexington Louisville Manager LLC (0.1%)
LP: NNN Office JV L.P.(99.9%)



Schedule 6.1(b) - 21



--------------------------------------------------------------------------------









Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
LEXINGTON LOUISVILLE MANAGER LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)


LEXINGTON MLP WESTERVILLE L.P.
DE
Limited Partnership
GP: Lexington MLP Westerville Manager LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEXINGTON MLP WESTERVILLE MANAGER LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)


LEXINGTON TNI IRVING L.P.
DE
Limited Partnership
GP: Lexington TNI Irving Manager LLC (0.1%)
LP: NNN Office JV L.P. (99.9%)
LEXINGTON TNI IRVING MANAGER LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)


NK-ROCKAWAY PROPERTY LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
NNN JESSUP L.P.
DE
Limited Partnership
GP: NNN Office JV L.P. (0%)
LP: NNN JLP LLC (100%)
NNN JLP LLC
DE
Limited Liability Company
NNN Office JV L.P. (100%)
NNN OFFICE JV L.P.
DE
Limited Partnership
GP: LXPDK GP LLC (0%)
LP: NLSAF LP1 LLC and UHA LP2 LLC (20%)
LP: Unaffiliated third party (80%)
RAZAR GROUP LLC
CT
Limited Liability Company
Razar Manager LLC – managing member (1%)
Unaffiliated third parties (99%)
REHAB HUMBLE LESSEE L.P.
DE
Limited Partnership
GP: LXP Humble GP LLC (0%)
LP: Lex Ocdes LLC (15%)
LP: Unaffiliated third party (85%)
SANZAR ASSOCIATES
CT
General Partnership
Sanzar I Limited Partnership (49.2585%)
Sanzar II Limited Partnership (50.7425%)
SANZAR I LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Sanzar Manager LLC (1%)
LP - Unaffiliated third parties (99%)
SANZAR II LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Sanzar Manager LLC (1%)
LP - Unaffiliated third parties (99%)











Schedule 6.1(b) - 22



--------------------------------------------------------------------------------






SCHEDULE 6.1.(f) Title to Properties; Liens


Part I


 
LEXINGTON CONSOLIDATED PORTFOLIO
PROPERTY CHART
INDUSTRIAL
 
 
 
Property Location
City
State
Single-tenant properties:
 
2415 U.S. Hwy 78 East
Moody
AL
 
318 Pappy Dunn Blvd.
Anniston
AL
 
4801 North Park Dr.
Opelika
AL
 
16811 W. Commerce Dr.
Goodyear
AZ
 
2455 Premier Row
Orlando
FL
 
3102 Queen Palm Dr.
Tampa
FL
 
359 Gateway Dr.
Lavonia
GA
 
490 Westridge Pkwy.
McDonough
GA
 
1420 Greenwood Rd.
McDonough
GA
 
3301 Stagecoach Rd. NE
Thomson
GA
 
3931 Lakeview Corporate Dr.
Edwardsville
IL
 
4015 Lakeview Corporate Dr.
Edwardsville
IL
 
1001 Innovation Rd.
Rantoul
IL
 
3686 S. Central Ave.
Rockford
IL
 
749 Southrock Dr.
Rockford
IL
 
1020 W. Airport Rd.
Romeoville
IL
 
5352 Performance Way
Whitestown
IN
 
1285 W. State Road 32
Lebanon
IN
 
1621 Veterans Memorial Pkwy E
Lafayette
IN
 
27200 West 157th St.
New Century
KS
 
10000 Business Blvd.
Dry Ridge
KY
 
730 North Black Branch Rd.
Elizabethtown
KY
 
750 North Black Branch Rd.
Elizabethtown
KY
 
301 Bill Bryan Blvd.
Hopkinsville
KY
 
4010 Airpark Dr.
Owensboro
KY
 
1901 Ragu Dr.
Owensboro
KY
 
5001 Greenwood Rd.
Shreveport
LA
 
5417 Campus Dr.
Shreveport
LA



Schedule 6.1(f) - 1



--------------------------------------------------------------------------------





 
LEXINGTON CONSOLIDATED PORTFOLIO
PROPERTY CHART
INDUSTRIAL
 
 
 
Property Location
City
State
 
113 Wells St.
North Berwick
ME
 
2860 Clark St.
Detroit
MI
 
6938 Elm Valley Dr.
Kalamazoo
MI
 
904 Industrial Rd.
Marshall
MI
 
43955 Plymouth Oaks Blvd.
Plymouth
MI
 
16950 Pine Dr.
Romulus
MI
 
26700 Bunert Rd.
Warren
MI
 
1700 47th Ave North
Minneapolis
MN
 
549 Wingo Rd.
Byhalia
MS
 
1550 Hwy 302
Byhalia
MS
 
554 Nissan Pkwy.
Canton
MS
 
11624 S. Distribution Cv.
Olive Branch
MS
 
7670 Hacks Cross Rd.
Olive Branch
MS
 
8500 Nail Rd.
Olive Branch
MS
 
2880 Kenny Biggs Rd.
Lumberton
NC
 
671 Washburn Switch Rd.
Shelby
NC
 
2203 Sherrill Dr.
Statesville
NC
 
121 Technology Dr.
Durham
NH
 
5625 North Sloan Ln.
North Las Vegas
NV
 
29-01 Borden Ave. / 29-10 Hunters Point Ave.
Long Island City
NY
 
736 Addison Rd.
Erwin
NY
 
351 Chamber Dr.
Chillicothe
OH
 
10590 Hamilton Ave.
Cincinnati
OH
 
1650 - 1654 Williams Rd.
Columbus
OH
 
7005 Cochran Rd.
Glenwillow
OH
 
191 Arrowhead Dr.
Hebron
OH
 
200 Arrowhead Dr.
Hebron
OH
 
10345 Philipp Pkwy.
Streetsboro
OH
 
27255 SW 95th Ave.
Wilsonville
OR
 
250 Rittenhouse Cir.
Bristol
PA
 
100 Ryobi Dr.
Anderson
SC
 
590 Ecology Ln.
Chester
SC



Schedule 6.1(f) - 2



--------------------------------------------------------------------------------





 
LEXINGTON CONSOLIDATED PORTFOLIO
PROPERTY CHART
INDUSTRIAL
 
 
 
Property Location
City
State
 
101 Michelin Dr.
Laurens
SC
 
5795 North Blackstock Rd.
Spartanburg
SC
 
1520 Lauderdale Memorial Hwy.
Cleveland
TN
 
900 Industrial Blvd.
Crossville
TN
 
633 Garrett Pkwy.
Lewisburg
TN
 
120 Southeast Pkwy Dr.
Franklin
TN
 
201 James Lawrence Rd.
Jackson
TN
 
3350 Miac Cove Rd.
Memphis
TN
 
3820 Micro Dr.
Millington
TN
 
200 Sam Griffin Rd.
Smyrna
TN
 
1501 Nolan Ryan Expy.
Arlington
TX
 
7007 F.M. 362 Rd.
Brookshire
TX
 
2115 East Belt Line Rd.
Carrollton
TX
 
4005 E I-30
Grand Prairie
TX
 
13863 Industrial Rd.
Houston
TX
 
13901/14035 Industrial Rd.
Houston
TX
 
13930 Pike Rd.
Missouri City
TX
 
10535 Red Bluff Rd.
Pasadena
TX
 
16407 Applewhite Rd.
San Antonio
TX
 
2601 Bermuda Hundred Rd.
Chester
VA
 
80 Tyson Dr.
Winchester
VA
 
291 Park Center Dr.
Winchester
VA
 
901 East Bingen Point Way
Bingen
WA
 
2800 Polar Way
Richland
WA
 
111 West Oakview Pkwy.
Oak Creek
WI
Multi-tenant/vacant properties:
 
2935 Van Vactor Dr.
Plymouth
IN
 
1133 Poplar Creek Rd.
Henderson
NC
 
50 Tyger River Dr.
Duncan
SC
 
6050 Dana Way
Antioch
TN
 
3456 Meyers Ave.
Memphis
TN



Schedule 6.1(f) - 3



--------------------------------------------------------------------------------







 
LEXINGTON CONSOLIDATED PORTFOLIO
PROPERTY CHART
OFFICE
 
 
 
Property Location
City
State
Single-tenant properties:
 
19019 North 59th Ave.
Glendale
AZ
 
8555 South River Pkwy.
Tempe
AZ
 
1440 East 15th St.
Tucson
AZ
 
3333 Coyote Hill Rd.
Palo Alto
CA
 
5600 Broken Sound Blvd.
Boca Raton
FL
 
9200 South Park Center Loop
Orlando
FL
 
3500 N. Loop Rd.
McDonough
GA
 
3265 E. Goldstone Dr.
Meridian
ID
 
500 Jackson St.
Columbus
IN
 
10475 Crosspoint Blvd.
Indianapolis
IN
 
9601 Renner Blvd.
Lenexa
KS
 
11201 Renner Blvd.
Lenexa
KS
 
4455 American Way
Baton Rouge
LA
 
133 First Park Dr.
Oakland
ME
 
2800 High Meadow Cir.
Auburn Hills
MI
 
9201 Stateline Rd.
Kansas City
MO
 
3943 Denny Ave.
Pascagoula
MS
 
1415 Wyckoff Rd.
Wall
NJ
 
29 S. Jefferson Rd.
Whippany
NJ
 
2999 Southwest 6th St.
Redmond
OR
 
1701 Market St.
Philadelphia
PA
 
1362 Celebration Blvd.
Florence
SC
 
3476 Stateview Blvd.
Fort Mill
SC
 
3480 Stateview Blvd.
Fort Mill
SC
 
2401 Cherahala Blvd.
Knoxville
TN
 
1401 Nolan Ryan Expy.
Arlington
TX
 
820 Gears Rd.
Houston
TX
 
270 Abner Jackson Pkwy.
Lake Jackson
TX
 
3711 San Gabriel
Mission
TX
 
2050 Roanoke Rd.
Westlake
TX



Schedule 6.1(f) - 4



--------------------------------------------------------------------------------





 
LEXINGTON CONSOLIDATED PORTFOLIO
PROPERTY CHART
OFFICE
 
 
 
Property Location
City
State
 
13651 McLearen Rd.
Herndon
VA
 
2800 Waterford Lake Dr.
Midlothian
VA
 
 
 
 
 
 
 
 
Multi-tenant/vacant properties:
 
13430 North Black Canyon Fwy
Phoenix
AZ
 
5200 Metcalf Ave.
Overland Park
KS
 
1460 Tobias Gadson Blvd.
Charleston
SC
 
11511 Luna Rd.
Farmers Branch
TX
 
1311 Broadfield Blvd.
Houston
TX
 
 
 
 
 
LEXINGTON CONSOLIDATED PORTFOLIO
PROPERTY CHART
OTHER
 
 
 
Property Location
City
State
Single-tenant properties:
 
 
 
499 Derbyshire Dr.
Venice
FL
 
30 Light St.
Baltimore
MD
 
201-215 N. Charles St.
Baltimore
MD
 
10287 Hazelton-Etna Rd.
Pataskala
OH
 
B.E.C. 45th St/Lee Blvd.
Lawton
OK
 
1053 Mineral Springs Rd.
Paris
TN
 
175 Holt Garrison Pkwy.
Danville
VA
Multi-tenant/vacant properties:
 
 
832 N. Westover Blvd.
Albany
GA
 
King St./1042 Fort St. Mall
Honolulu
HI
 
21082 Pioneer Plaza Dr.
Watertown
NY
 
97 Seneca Trail
Fairlea
WV







Schedule 6.1(f) - 5



--------------------------------------------------------------------------------





Part II


Liens related to the Secured Indebtedness set forth on Schedule 6.1.(g) below,
which Schedule 6.1.(g) is incorporated into this Part II of this Schedule
6.1.(f).






Schedule 6.1(f) - 6



--------------------------------------------------------------------------------






SCHEDULE 6.1.(g) Indebtedness and Guaranties


(i)
LEXINGTON REALTY TRUST
Consolidated Properties: Mortgages and Notes Payable
9/30/2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Property
 
Debt
Balance
($000)
Interest
Rate
(%)
Maturity (a)
Current Estimated Annual Debt Service ($000)  (c)
Balloon Payment ($000)
INDUSTRIAL
 
 
 
 
 
 
North Berwick, ME
 
$
883


3.560%
04/2019
$
894


$ -


Streetsboro, OH
 
16,688


5.749%
09/2019
1,306


16,338


Lavonia, GA
 
6,740


5.460%
12/2020
741


5,895


Chester, SC
 
6,764


5.380%
08/2025
1,144


362


Richland, WA
 
110,000


4.000%
01/2026
4,400


99,492


Long Island City, NY
 
40,862


3.500%
03/2028
4,879


-


Warren, MI
 
25,850


5.380%
11/2032
1,391


22,037


 
 
 
$
207,787


4.304%
7.8
$
14,755


$
144,124


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OFFICE
 
 
 
 
 
 
Overland Park, KS
 
$
32,297


5.891%
05/2019
$
1,705


$
31,812


Kansas City, MO
 
15,388


5.883%
05/2019
813


15,179


Columbus, IN
 
8,826


2.210%
07/2019
3,971


4,993


Meridian, ID
 
8,077


6.010%
08/2019
650


7,675


Lenexa, KS
 
8,265


6.270%
12/2019
774


7,770


Boca Raton, FL
 
18,862


6.470%
02/2020
1,542


18,414


Oakland, ME
 
8,202


5.930%
10/2020
750


7,660


Wall, NJ
 
8,847


6.250%
01/2021
3,774


-


Whippany, NJ
 
12,297


6.298%
11/2021
1,344


10,400


Palo Alto, CA
 
33,624


3.970%
12/2023
7,059


-


Lenexa, KS
 
32,112


3.700%
11/2027
3,106


10,000


Lake Jackson, TX
 
189,145


4.040%
10/2036
12,347


11,305


 
 
 
$
375,942


4.577%
10.7
$
37,835


$
125,208


OTHER
 
 
 
 
 
 



Schedule 6.1(g) - 1



--------------------------------------------------------------------------------





LEXINGTON REALTY TRUST
Consolidated Properties: Mortgages and Notes Payable
9/30/2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Property
 
Debt
Balance
($000)
Interest
Rate
(%)
Maturity (a)
Current Estimated Annual Debt Service ($000)  (c)
Balloon Payment ($000)
Charleston, SC
 
$
6,906


5.850%
02/2021
$
520


$
6,632


 
 
 
$
6,906


5.850%
2.3
$
520


$
6,632


 
 
 
 
 
 
 
 
Total/Wtg. Avg./Years Remaining (i)
 
$
590,635


4.496%
9.6
$
53,110


$
275,964









Schedule 6.1(g) - 2



--------------------------------------------------------------------------------





Joint Venture Mortgage Principal at 09/30/18
 
 
 
 
 
 
 
 
 
 
 
 
Mortgage Debt:
Maturity
Date
Interest
Rate
Principal Balance
9,30,18
 
 
 
 
 
 
At 100%
 
 
 
 
LS Humble Lessor Corp.
05,05,2019
5.120%
13,633,906


 
LS Humble Lessor Corp.
05,05,2019
5.120%
52,959


 
 
 
Subtotal
13,686,866


 
Blue Pearl Lessee LLC
11,06,2018
4.010%
18,791,100


Property sold in 4q 18 and debt satisfied
BS Lessee
12,06,2022
5.130%
49,274,733


 
 
 
Subtotal
68,065,833


 
 
 
 
 
 
NNN Office JV (Pool A)
09,01,2021
2.104%
192,900,000


 
NNN Office JV (Pool B)
09,01,2021
2.104%
169,900,000


 
Lex Richmond
02,06,2031
5.191%
57,500,000


 
Lex Charlotte
01,06,2033
5.298%
37,400,000


 
Lex Charlotte
12,08,2022
5.000%
8,500,000


 
 
 
 
466,200,000


 
 
 
 
 
 
 
 
 
$
547,952,699


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Proportionate share:
 
Ownership
Percentage
 
 
LS Humble Lessor Corp.
 
15.000%
2,045,086


 
LS Humble Lessor Corp.
 
15.000%
7,944


 
 
 
Subtotal
2,053,030


 
Blue Pearl Lessee LLC
 
15.000%
2,818,665


 
BS Lessee
 
25.000%
12,318,683


 
 
 
Subtotal
15,137,348


 
NNN Office JV (Pool A)
 
20.000%
38,580,000


 
NNN Office JV (Pool B)
 
20.000%
33,980,000


 
Lex Richmond
 
20.000%
11,500,000


 
Lex Charlotte
 
20.000%
7,480,000


 
Lex Charlotte
 
20.000%
1,700,000


 
 
 
Subtotal
93,240,000


 
 
 
 
 
 
 
 
 
$
110,430,378


 
 
 
 
 
 
 
 
 
 
 







Schedule 6.1(g) - 3



--------------------------------------------------------------------------------









(ii)
At 100%
 
 
 
 
BS Lessee
12,06,2022
0.250%
8,500,000


 
 
 
 
 
 
Proportionate share:
 
Ownership
Percentage
 
 
BS Lessee
 
25.000%
$
2,125,000


 









Schedule 6.1(g) - 4



--------------------------------------------------------------------------------






SCHEDULE 6.1.(h) Existing Derivatives Contracts


None.










Schedule 6.1(h) - 1



--------------------------------------------------------------------------------






SCHEDULE 6.1.(i) Litigation


Cummins Inc. v. Lexington Columbus (Jackson Street) L.P. and Wells Fargo Bank,
N.A. (State of Indiana, County of Bartholomew, in the Bartholomew Superior
Court).


Schedule 6.1(i) - 1



--------------------------------------------------------------------------------






SCHEDULE ELC KeyBank Existing LCs


None.






Schedule ELC - 1



--------------------------------------------------------------------------------






SCHEDULE EUP - Existing Eligible Unencumbered Properties




Part 1 – LCIF Properties
Owned by
Street Address
City
State
Property
Type
LCIF
2415 US Hwy
Moody
AL
Industrial
LCIF
3102 Queen Palm Drive
Tampa
FL
Industrial
LCIF
832 N. Westover Blvd
Albany
GA
Retail
LCIF
4455 American Way
Baton Rouge
LA
Office
LCIF
7670 Hacks Cross Road
Olive Branch
MS
Industrial
LCIF
671 Washburn Switch Road
Shelby
NC
Industrial
LCIF
200 Arrowhead Drive
Hebron
OH
Industrial
LCIF
191 Arrowhead
Hebron
OH
Industrial
LCIF
250 Rittenhouse Circle
Bristol
PA
Industrial
LCIF
3476 Stateview Blvd
Fort Mill
SC
Office
LCIF
3480 Stateview Blvd
Fort Mill
SC
Office
LCIF
2050 Roanoke Rd
Westlake
TX
Office
LCIF
13651 McLearen Road
Herndon
VA
Office
LCIF
King St./ 1042 Fort Street Mall
Honolulu
HI
Office
LCIF
549 Wingo Road
Byhalia
MS
Industrial
LCIF
1020 W Airport Road
Romeoville
IL
Industrial
LCIF
4005 E I-30
Grand Prairie
TX
Industrial
LCIF
4015 Lakeview Corporate Drive
Edwardsville
IL
Industrial
LCIF
10535 Red Bluff Road
Pasadena
TX
Industrial



Part 2 – Net Lease Strategic Assets Fund L.P. and Six Penn Center L.P.
Properties


Owned by
Street Address
City
State
Property
Type
NLS
1440 E 15th Street
Tucson
AZ
Office
NLS
19019 N. 59th Ave
Glendale
AZ
Office
NLS
8555 South River Parkway
Tempe
AZ
Office
NLS
3500 N Loop
McDonough
GA
Office
NLS
904 Industrial Rd
Marshall
MI
Industrial
NLS
1700 47th Ave North
Minneapolis
MN
Industrial
NLS
3943 Denny Ave
Pascagoula
MS
Office
NLS
2999 Southwest 6th Street
Redmond
OR
Office
NLS
120 S E Parkway Dr
Franklin
TN
Industrial
NLS
2401 Cherahala Blvd
Knoxville
TN
Office
NLS
1401/1501 Nolan Ryan Pkwy
Arlington
TX
Office
NLS
2800 High Meadow Circle
Auburn Hills
MI
Office
NLS
6938 Elm Valley Drive
Kalamazoo
MI
Industrial
Six Penn
1701 Market Street
Philadelphia
PA
Office
NLS
3711 San Gabriel
Mission
TX
Office



Schedule EUP - 1



--------------------------------------------------------------------------------





NLS
2935 Van Vactor Drive
Plymouth
IN
Industrial
NLS
27200 W 157th Street
New Century
KS
Industrial
NLS
16407 Applewhite Road
San Antonio
TX
Industrial
NLS
16950 Pine Drive
Romulus
MI
Industrial
NLS
736 Addison Rd
Erwin
NY
Industrial
NLS
3265 E Goldstone Dr
Meridian
ID
Office

Part 3 – Other Eligible Unencumbered Properties
Owned by
Street Address
City
State
Property
Type
LXP
13430 N. Black Canyon Freeway
Phoenix
AZ
Office
LXP
2455 Premier Drive
Orlando
FL
Industrial
LXP
1001 Innovation Road
Rantoul
IL
Industrial
LXP
749 Southrock Drive
Rockford
IL
Industrial
LXP
3686 South Central Avenue
Rockford
IL
Industrial
LXP
10475 Crosspoint Blvd
Indianapolis
IN
Office
LXP
1901 Ragu Drive
Owensboro
KY
Industrial
LXP
5417 Campus Dr
Shreveport
LA
Industrial
LXP
201 N. Charles Street
Baltimore
MD
Land
LXP
43955 Plymouth Oaks Blvd
Plymouth
MI
Industrial
LXP
1133 Poplar Creek Road
Henderson
NC
Industrial
LXP
2880 Kenny Biggs Road
Lumberton
NC
Industrial
LXP
2203 Sherrill Drive
Statesville
NC
Industrial
LXP
121 Technology Drive
Durham
NH
Industrial
LXP
5625 N. Sloan Lane
N. Las Vegas
NV
Industrial
LXP
351 Chamber Drive
Chillicothe
OH
Industrial
LXP
1650-1654 William Road
Columbus
OH
Industrial
LXP
10590 Hamilton Ave
Cincinnati
OH
Industrial
LXP
N.E.C. 45th St./Lee Blvd.
Lawton
OK
Retail
LXP
50 Tyger River Drive
Duncan
SC
Industrial
LXP
101 Michelin Drive
Laurens
SC
Industrial
LXP
1362 Celebration Blvd
Florence
SC
Office
LXP
3350 Miac Cove Road
Memphis
TN
Industrial
LXP
900 Industrial Boulevard
Crossville
TN
Industrial
LXP
1053 Mineral Springs road
Paris
TN
Retail
LXP
3456 Meyers Avenue
Memphis
TN
Industrial
LXP
3820 Micro Drive
Millington
TN
Industrial
LXP
6050 Dana Way
Antioch
TN
Industrial
LXP
633 Garrett Parkway
Lewisburg
TN
Industrial
LXP
13930 Pike Rd
Missouri City
TX
Industrial
LXP
13901/14035 Industrial Rd
Houston
TX
Industrial
LXP
1311 Broadfield Blvd
Houston
TX
Office
LXP
291 Park Center Drive
Winchester
VA
Industrial
LXP
175 Holt Garrison Parkway
Danville
VA
Retail
LXP
2800 Waterford Lake Drive
Midlothian
VA
Office
LXP
901 East Bingen Point Way
Bingen
WA
Industrial



Schedule EUP - 2



--------------------------------------------------------------------------------





LXP
318 Pappy Dunn Boulevard
Anniston
AL
Industrial
LXP
499 Derbyshire Drive
Venice
FL
Specialty
LXP
13863 Industrial Road
Houston
TX
Industrial
LXP
7007 F.M. 362
Brookshire
TX
Industrial
LXP
544 Nissan Parkway
Canton
MS
Industrial
LXP
111 W. Oakview Parkway
Oak Creek
WI
Industrial
LXP
301 Bill Bryan Rd
Hopkinsville
KY
Industrial
LXP
4010 Airpark Drive
Owensboro
KY
Industrial
LXP
730 North Black Branch Rd
Elizabeth
KY
Industrial
LXP
750 North Black Branch Rd
Elizabeth
KY
Industrial
LXP
10000 Business Blvd
Dry Ridge
KY
Industrial
LXP
3301 Stagecoach Road, NE
Thomson
GA
Industrial
LXP
2860 Clark Street
Detroit
MI
Industrial
LXP
11511 Luna Road
Farmers Branch
TX
Office
LXP
7005 Cochran Road
Glenwillow
OH
Industrial
LXP
27255 SW 95th Avenue
Wilsonville
OR
Industrial
LXP
3931 Lakeview Corporate Drive
Edwardsville
IL
Industrial
LXP
5001 Greenwood Rd
Shreveport
LA
Industrial
LXP
1285 West State Road 32
Lebanon
IN
Industrial
LXP
1520 Lauderdale Memorial Hwy.
Cleveland
TN
Industrial
LXP
490 Westridge Parkway
McDonough
GA
Industrial
LXP
4701 North Park Drive
Opelika
AL
Industrial
LXP
200 Sam Griffin Drive
Smyrna
TN
Industrial
LXP
201 James Lawrence Road
Jackson
TN
Industrial
LXP
1550 Highway 3021
Byhalia
MS
Industrial
LXP
1420 Greenwood Road
McDonough
GA
Industrial
LXP
1621 Veterans Memorial Pkwy E
Lafayette
IN
Industrial
LXP
80 Tyson Drive
Wichester
VA
Industrial
LXP
9200 South Park Center Loop
Orlando
FL
Office
LXP
8500 Nail Road
Olive Branch
MS
Industrial
LXP
11624 S Distribution Cove
Olive Branch
MS
Industrial
LXP
5795 N Blacksock Rd
Spartanburg
SC
Industrial
LXP
2115 East Belt Line Road
Carrollton
TX
Industrial
LXP
21082 Pioneer Plaza Dr
Watertown
NY
Retail
LXP
97 Seneca Trail
Fairlea
WV
Retail
LXP
16811 W. Commerce Drive
Goodyear
AZ
Industrial
LXP
2601 Bermuda hundred Rd
Chester
VA
Industrial
LXP
10287 Hazelton-Etna Rd
Pataskala
OH
Land
LXP
820 Gears Rd
Houston
TX
Office
LXP
5352 Performance Way
Whitestown
IN
Industrial







Schedule EUP - 3



--------------------------------------------------------------------------------











EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
____________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


A-1




--------------------------------------------------------------------------------





1.    Assignor[s]: ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.    Assignee[s]: ______________________________


______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.    Borrower:        Lexington Realty Trust


4.
Administrative Agent:    KeyBank National Association, as the administrative
agent under the Credit Agreement



5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of
February 6, 2019 among Lexington Realty Trust, the Lenders parties thereto,
KeyBank National Association, as Administrative Agent, and the other parties
thereto



6.     Assigned Interest[s]:


Assignor[s]5
Assignee[s]6
Class Assigned7
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]10 


[Page break]
____________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of Classes under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Loan
Commitment,” “Term Loan Commitment,” etc.)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.






A-2




--------------------------------------------------------------------------------





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________












____________________________
11 Add additional signature blocks as needed.
12 Add additional signature blocks as needed.




A-3




--------------------------------------------------------------------------------





[Consented to and] Accepted:


KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[Consented to:]


[NAME OF RELEVANT PARTY]




By: _________________________________
Name: _____________________________
Title: ______________________________




















































____________________________
13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender) is required by the terms of the Credit Agreement.


A-4




--------------------------------------------------------------------------------





ANNEX 1


AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF FEBRUARY 6, 2019 BY AND AMONG
LEXINGTON REALTY TRUST, THE LENDERS PARTY THERETO AND KEYBANK NATIONAL
ASSOCIATION AS ADMINISTRATIVE AGENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.     Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 5.1.(a) thereof
or of the most recent financial statements delivered pursuant to Sections 8.1.
or 8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


A-5




--------------------------------------------------------------------------------





2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.


3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








































































A-6




--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTICE OF BORROWING

____________, 20__


KeyBank National Association, as Agent
Rosemarie M. Borrelli
4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144
Mail Code: OH-01-51-0311
Phone: 216-813-4787
Fax: 216-357-6383
Email: Rosemarie_Borrelli@KeyBank.com


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), KeyBank National Association, as
Agent (the “Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
1.
The Borrower hereby requests that the Lenders make Loans to the Borrower in an
aggregate principal amount equal to $___________________ pursuant to Section
2.1. or Section 2.2. of the Credit Agreement.

2.
The Borrower requests that such Loans be made available to the Borrower on
____________, 201_.

3.
The Borrower hereby requests that the requested Loans all be of the following
Class and Type:

[Check one box only]
¨ Term Loans
¨ Revolving Loans
[Check one box only]    


¨ Base Rate Loans
¨ LIBOR Loans, each with an initial Interest Period for a duration of:


[Check one box only]
¨ 1 month

¨ 2 months


B-1

--------------------------------------------------------------------------------





¨ 3 months




4.
The Borrower requests that the proceeds of this borrowing of Loans be made
available to the Borrower by ____________________________.

5.
The principal amount of such Loans subject to a Derivatives Contract is
$__________________________.



6.
The Derivatives Contract(s) to which such Loans is/are subject:
_______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________.

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects),
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Agent and the Lenders that all conditions to the making of the requested Loans
contained in Article V of the Credit Agreement will have been satisfied (or
waived in accordance with the applicable provisions of the Loan Documents) at
the time such Loans are made.
If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1. or Section 2.2. of the Credit Agreement.
[Signature on next page]


B-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.
LEXINGTON REALTY TRUST
 
 
By:
 
Name:
 
Title:
 

    






B-3

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTICE OF CONTINUATION

____________, 20__


KeyBank National Association, as Agent
Rosemarie M. Borrelli
4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144
Mail Code: OH-01-51-0311
Phone: 216-813-4787
Fax: 216-357-6383
Email: Rosemarie_Borrelli@KeyBank.com
 
Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), KeyBank National Association, as
Agent (the “Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Continuation of a borrowing of LIBOR Loans under the Credit Agreement, and in
that connection sets forth below the information relating to such Continuation
as required by such Section of the Credit Agreement:
1.
The proposed date of such Continuation is ____________, 201__.

2.
The Class of Loans subject to such Continuation is:



¨ Revolving Loans
¨ Term Loans


3.
The aggregate principal amount of the Class of Loans subject to the requested
Continuation is $________________________ and was originally borrowed by the
Borrower on ____________, 201_.

4.
The current Interest Period for the Loans subject to such Continuation ends on
________________, 201_.

5.
The portion of the principal amount of such Loans subject to a Derivatives
Contract is $__________________________.



C-1

--------------------------------------------------------------------------------







6.
The Derivatives Contract(s) to which such Loan is/are subject:
_______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________.

7.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

[Check one box only]
¨ 1 month

¨ 2 months
¨ 3 months


If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.


LEXINGTON REALTY TRUST
 
 
By:
 
Name:
 
Title:
 

    








C-2

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTICE OF CONVERSION

____________, 20__


KeyBank National Association, as Agent
Rosemarie M. Borrelli
4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144
Mail Code: OH-01-51-0311
Phone: 216-813-4787
Fax: 216-357-6383
Email: Rosemarie_Borrelli@KeyBank.com


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), KeyBank National Association, as
Agent (the “Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
Pursuant to Section 2.11. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:
1.
The proposed date of such Conversion is ______________, 201_.

2.
The Class of Loans to be Converted pursuant hereto are currently:

[Check one box only]
¨ Revolving Loans

¨ Term Loans
    
3.
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]
¨ Base Rate Loan

¨ LIBOR Loan


3.
The aggregate principal amount of the Class and Type of Loans subject to the
requested Conversion is $_____________________ and was originally borrowed by
the Borrower on ____________, 201_.



D-1

--------------------------------------------------------------------------------





5.
The amount of such Class of Loans to be so Converted is to be converted into
Loans of the following Type:

[Check one box only]    


¨ Base Rate Loans
¨ LIBOR Loans, each with an initial Interest Period for a duration of:


[Check one box only]
¨ 1 month

¨ 2 months
¨ 3 months


6.
The amount of such Loans to be so Converted subject to a Derivatives Contract is
$__________________________.



7.
The Derivatives Contract(s) to which such Loans to be so Converted is/are
subject:

______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________.


If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.11. of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.


LEXINGTON REALTY TRUST
 
 
By:
 
Name:
 
Title:
 

    








D-2

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF REVOLVING NOTE


$____________________    _______, 2019
    


FOR VALUE RECEIVED, the undersigned, LEXINGTON REALTY TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to ____________________ or its registered
assignees (the “Lender”), in care of KeyBank National Association, as Agent (the
“Agent”) at KeyBank National Association, 225 Franklin Street, Boston,
Massachusetts 02110, or at such other address as may be specified in writing by
the Agent to the Borrower, the principal sum of ________________ AND ____/100
DOLLARS ($____________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Revolving Loans made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.
The date and amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender either on the schedule attached hereto or on its books and records,
and, prior to any transfer of this Revolving Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder.
This Revolving Note is one of the Revolving Notes referred to in the Amended and
Restated Credit Agreement dated as of February 6, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.
Except as permitted by Section 12.5. of the Credit Agreement, this Revolving
Note may not be assigned by the Lender to any Person.
THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


E-1

--------------------------------------------------------------------------------





The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Revolving Note.


E-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.


LEXINGTON REALTY TRUST
 
 
By:
 
Name:
Joseph Bonventre
Title:
 













E-3

--------------------------------------------------------------------------------





SCHEDULE OF LOANS




This Revolving Note evidences Revolving Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:




Date of
Loan
Principal Amount of
Loan
Amount
Paid or
Prepaid
Unpaid Principal Amount


Notation
Made By















E-4

--------------------------------------------------------------------------------






EXHIBIT F
FORMS OF OPINION OF COUNSEL


[See attached.]












F-1

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE

_____________ __, 20__




KeyBank National Association, as Agent
Attn: Tayven Hike
1200 Abernathy Rd NE, Suite 1550
Atlanta, GA 30328


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust
(“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies, solely in his/her official capacity and not in any individual
capacity, to the Agent and the Lenders as follows:
(1)    The undersigned is the _____________________ of the Borrower.
(2)    The undersigned has examined the books and records of the Borrower and
has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
(3)    To the best of the undersigned’s knowledge, information and belief after
due inquiry, no Default or Event of Default exists [if such is not the case,
specify such Default or Event of Default and its nature, when it occurred and
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure].
(4)    The representations and warranties made or deemed made by the Borrower
and the other Loan Parties in the Loan Documents to which any is a party, are
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects) on
and as of the date hereof except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) on and


G-1

--------------------------------------------------------------------------------





as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.
(5)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Section 9.1. of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.




 
 
 
 
Name:
 
Title:
 

    




G-2

--------------------------------------------------------------------------------





Schedule 1


[Calculations to be Attached]




G-3

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF GUARANTY


This GUARANTY dated as of________ __, 20__ (this “Guaranty”), executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
KEYBANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Amended and Restated
Credit Agreement dated as of February 6, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among Lexington Realty Trust (the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders (the Administrative Agent and the Lenders, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).
WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Loan Agreement;
WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;
WHEREAS, the Borrower, each Guarantor and the Subsidiaries of the Borrower,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from the
Lenders through their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Loan Agreement, and, accordingly, each Guarantor is willing
to guarantee the Borrower’s obligations to the Administrative Agent and the
Lenders on the terms and conditions contained herein; and
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Loan
Agreement and any other Loan Document to which the Borrower or such other Loan
Party is a party, including, without limitation, the repayment of all principal
of the Loans and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (d) all other Obligations.




H-1

--------------------------------------------------------------------------------





Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Loan
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
(b)    any lack of validity or enforceability of the Loan Agreement or any of
the other Loan Documents or any other document, instrument or agreement referred
to therein or evidencing any Guarantied Obligations or any assignment or
transfer of any of the foregoing;
(c)    any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;
(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;




H-2

--------------------------------------------------------------------------------





(g)    any nonperfection or impairment of any security interest in or other Lien
on any collateral, if any, securing in any way any of the Guarantied
Obligations;


(h)    any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remains unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than payment and
performance in full) which may at any time be available to or be asserted by the
Borrower, any other Loan Party or any other Person against the Administrative
Agent or any Lender;


(k)    any change in corporate existence, structure or ownership of the Borrower
or any other Loan Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than payment and
performance in full), including, without limitation, suretyship defenses, all of
which are hereby expressly WAIVED by each Guarantor.


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 of this Guaranty and,
in accordance with the terms of the Loan Agreement and this Guaranty, may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Loan Agreement or any other Loan Document; (c)
sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of any
of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower, any other Loan Party or any other Person; and (f)
apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Guarantied Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Loan Agreement and the other Loan Documents, as if the
same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Loan
Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or


H-3

--------------------------------------------------------------------------------





thing, or omission or delay to do any other act or thing, which in any manner or
to any extent might vary the risk of such Guarantor or which otherwise might
operate to discharge such Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate. If the Guarantied Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Loan
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations (other than contingent indemnification
obligations for which no claims have been made, Letters of Credit that have been
Cash Collateralized in accordance with the terms of the Loan Agreement, and
other obligations permitted to survive the termination of the Loan Agreement)
have been paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Agreement or to be held by the Administrative Agent as collateral security
for any Guarantied Obligations existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without


H-4

--------------------------------------------------------------------------------





any prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Requisite Lenders, exercised in
their sole discretion, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, or such Participant to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured. Each Guarantor agrees, to the
fullest extent permitted by Applicable Law, that any Participant may exercise
rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation. Any amounts received by
Administrative Agent, a Lender or a Participant under this Section 12 shall be
subject to Section 3.3 of the Loan Agreement. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.11. of the Loan Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including,
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from any other Loan Party on
account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations (other than contingent indemnification obligations for
which no claims have been made, Letters of Credit that have been Cash
Collateralized in accordance with the terms of the Loan Agreement, and other
obligations permitted to survive the termination of the Loan Agreement) have
been paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including, without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.




H-5

--------------------------------------------------------------------------------





Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION; VENUE.


(a)    EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
AND THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
THE GUARANTORS, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.
THE GUARANTORS AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH
RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL OF ITS OWN SELECTION AND WITH A FULL UNDERSTANDING OF THE
LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE


H-6

--------------------------------------------------------------------------------





OTHER LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND
THE TERMINATION OF THIS GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations arising under
or in connection with the Loan Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of amounts and other matters set forth
therein. The failure of the Administrative Agent or any Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until (i) termination of the Loan Agreement in
accordance with Section 12.10. thereof or (ii) following the release of a
Guarantor or Guarantors in accordance with Section 7.12.(b) of the Loan
Agreement, no Person is a Guarantor; provided that the provisions of Section 9
of this Guaranty shall continue in full force and effect after such termination.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and permitted assigns, upon whom this
Guaranty also shall be binding. In accordance with Section 12.5. of the Loan
Agreement, the Guarantied Parties may, in accordance with the applicable
provisions of the Loan Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 12.8. of the Loan Agreement, each Guarantor hereby consents
to the delivery by the Administrative Agent and any other Guarantied Party to
any Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders, which consent may be withheld,
conditioned, or delayed in the Lenders’ sole and exclusive discretion, except as
permitted under Section 9.7. of the Loan Agreement, and any such assignment or
other transfer to which all of the Lenders have not so consented or which is not
permitted under Section 9.7. of the Loan Agreement shall be null and void. A
Guarantor may be released from its obligations hereunder only if expressly
permitted by Section 7.12.(b) of the Loan Agreement or with the consent of each
Lender pursuant to Section 12.6.(b)(xi) of the Loan Agreement.


Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.




H-7

--------------------------------------------------------------------------------





Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Loan Agreement.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 2:00 p.m.
prevailing Eastern time, on the date one Business Day after demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Loan Agreement, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties. All such notices, and other communications shall be
effective: (i) if mailed, when received; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 12.14. of the Loan Agreement to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as the result of
any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability.    Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, agent, or representative of the Administrative Agent or any other
Guarantied Party, shall have any liability with respect to, and each Guarantor
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by a Guarantor in connection with, arising out of, or in any way related to,
this Guaranty or any of the other Loan Documents or any of the transactions
contemplated by this Guaranty, the Loan Agreement, any of the other Loan
Documents or any of the other documents, instruments and agreements evidencing
any of the Guarantied Obligations. Each Guarantor hereby waives, releases, and
agrees not to sue the Administrative Agent or any other Guarantied Party or any
of the Administrative Agent’s or any other Guarantied Party’s affiliates,
officers, directors, employees, attorneys, agents, or representatives for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Loan Agreement or any of the other
Loan Documents, or any of the transactions contemplated by thereby.


Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 12.14. of the Loan Agreement.


Section 30. Counterparts. To facilitate execution, this Guaranty and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required (which may be effectively
delivered by facsimile, in portable document format (“PDF”) or other similar
electronic means). It shall not be necessary that the signature of, or on behalf
of, each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall


H-8

--------------------------------------------------------------------------------





collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.


Section 31. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Commitments have expired or
terminated, and none of the Guarantors shall exercise any right or remedy under
this Section against any other Guarantor until such Obligations have been
indefeasibly paid and performed in full and the Commitments have expired or
terminated. Subject to Section 10 of this Guaranty, this Section shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.
    
Section 32. Definitions. (a) For the purposes of this Guaranty:


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated


H-9

--------------------------------------------------------------------------------





insolvent or bankrupt; (v) any order of relief or other order approving any such
case or proceeding is entered by a court of competent jurisdiction; (vi) any
Guarantor makes a general assignment for the benefit of creditors; (vii) any
Guarantor shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; (viii) any Guarantor
shall call a meeting of its creditors with a view to arranging a composition or
adjustment of its debts; (ix) any Guarantor shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
(x) any corporate action shall be taken by any Guarantor for the purpose of
effecting any of the foregoing.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Loan Agreement.


[Signatures on Following Page]






H-10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


[GUARANTOR]
 
 
By:
 
Name:
 
Title:
 

    




Address for Notices for all Guarantors:


c/o Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attention:    Patrick Carroll
Telecopier:    (212) 594-6600
Telephone:    (212) 692-7215




Accepted:


KEYBANK NATIONAL ASSOCIATION
 
 
By:
 
Name:
 
Title:
 





H-11

--------------------------------------------------------------------------------





ANNEX I


FORM OF ACCESSION AGREEMENT


This ACCESSION AGREEMENT dated as of ____________, ____ (this “Agreement”),
executed and delivered by ______________________, a _____________ (the “New
Guarantor”) in favor of KEYBANK NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of February 6, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Lexington Realty Trust (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the Lenders (the Administrative
Agent and the Lenders, each individually a “Guarantied Party” and collectively,
the “Guarantied Parties”).


WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Loan Agreement;


WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Lenders through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Loan Agreement, and, accordingly, the New Guarantor is
willing to guarantee the Borrower’s obligations to the Administrative Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Lenders continuing to make such financial accommodations to the
Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:
Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of [______________], 20__ (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);
(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


H-12

--------------------------------------------------------------------------------







(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Loan
Agreement.




[Signatures on Next Page]




H-13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]
 
 
By:
 
Name:
 
Title:
 

    


(CORPORATE SEAL)


Address for Notices:


c/o Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attention:    Patrick Carroll
Telecopier:    (212) 594-6600
Telephone:    (212) 692-7215




Accepted:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
Name:
 
Title:
 







H-14

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF BID RATE NOTE


____________, 20__


FOR VALUE RECEIVED, the undersigned, LEXINGTON REALTY TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to ________________ or its registered
assignees (the “Lender”), in care of KeyBank National Association, as
Administrative Agent (the “Administrative Agent”) to KeyBank National
Association, 225 Franklin Street, Boston, Massachusetts 02110, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the aggregate unpaid principal amount of Bid Rate Loans made by the
Lender to the Borrower under the Credit Agreement (defined below), on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Bid Rate Loan, at such
office at the rates and on the dates provided in the Credit Agreement.


The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Bid Rate Note, endorsed by the Lender on the schedule attached hereto or
any continuation thereof, provided that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
to make a payment when due of any amount owing under the Credit Agreement or
hereunder.


This Bid Rate Note is one of the Bid Rate Notes referred to in the Amended and
Restated Credit Agreement dated as of February 6, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto, and evidences Bid Rate Loans made by the Lender
thereunder. Terms used but not otherwise defined in this Bid Rate Note have the
respective meanings assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Bid
Rate Note upon the occurrence of certain events and for prepayments of Bid Rate
Loans upon the terms and conditions specified therein.


Except as permitted by Section 12.5. of the Credit Agreement, this Bid Rate Note
may not be assigned by the Lender to any other Person.


THIS BID RATE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


I-1

--------------------------------------------------------------------------------







Time is of the essence for this Bid Rate Note.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.


LEXINGTON REALTY TRUST
 
 
By:
 
Name:
Joseph Bonventre
Title:
Executive Vice President













I-2

--------------------------------------------------------------------------------





SCHEDULE OF BID RATE LOANS




This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:




Date of
Loan
Principal Amount of
Loan


Interest
Rate
Maturity
Date of
Loan
Amount
Paid or
Prepaid
Unpaid Principal Amount


Notation
Made By





I-3

--------------------------------------------------------------------------------






EXHIBIT J


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20__


KeyBank National Association, as Administrative Agent
Rosemarie M. Borrelli
4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144
Mail Code: OH-01-51-0311
Phone: 216-813-4787
Fax: 216-357-6383
Email: Rosemarie_Borrelli@KeyBank.com


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), KeyBank National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $___________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20__.



3.
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by wire transfer as follows ______________________________.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or will exist, and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects (except to the extent otherwise qualified by
materiality, in which case such representation or warranty are and shall be true
and correct in all respects), except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in


J-1

--------------------------------------------------------------------------------





factual circumstances not prohibited under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Swingline Loan contained in Article V.
of the Credit Agreement will have been satisfied at the time such Swingline Loan
is made.


If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.


LEXINGTON REALTY TRUST
 
 
By:
 
Name:
 
Title:
 

    








J-2

--------------------------------------------------------------------------------






EXHIBIT K


FORM OF SWINGLINE NOTE




$40,000,000    ____________, 2019


FOR VALUE RECEIVED, LEXINGTON REALTY TRUST, a real estate investment trust
formed under the laws of the State of Maryland (the “Borrower”), hereby promises
to pay to KEYBANK NATIONAL ASSOCIATION or its registered assignees (the
“Swingline Lender”), to its address at 225 Franklin Street, Boston,
Massachusetts 02110, or at such other address as may be specified in writing by
the Swingline Lender to the Borrower, the principal sum of FORTY MILLION AND
00/100 DOLLARS ($40,000,000) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Swingline Loans made by the Swingline Lender to the
Borrower under the Credit Agreement (as defined below)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.


The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note, endorsed by the Swingline Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Swingline Lender to make any such recordation or endorsement
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing under the Credit Agreement or hereunder in respect of the
Swingline Loans.


This Swingline Note is the Swingline Note referred to in the Amended and
Restated Credit Agreement dated as of February 6, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, KeyBank National Association, as
Administrative Agent, and the other parties thereto, and evidences Swingline
Loans made to the Borrower thereunder. Terms used but not otherwise defined in
this Swingline Note have the respective meanings assigned to them in the Credit
Agreement.


The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Swingline Note.


K-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


LEXINGTON REALTY TRUST
 
 
By:
 
Name:
Joseph Bonventre
Title:
 













K-2

--------------------------------------------------------------------------------





SCHEDULE OF SWINGLINE LOANS


This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:




Date of Loan
Principal Amount of Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation
Made By









K-3

--------------------------------------------------------------------------------






EXHIBIT L


RESERVED


L-1

--------------------------------------------------------------------------------






EXHIBIT M


FORM OF TERM NOTE


$____________________    ___________, 2019
    


FOR VALUE RECEIVED, LEXINGTON REALTY TRUST, a real estate investment trust
formed under the laws of the State of Maryland (the “Borrower”), hereby promises
to pay to ____________________ or its registered assignees (the “Lender”), in
care of KeyBank National Association, as Agent (the “Agent”) at KeyBank National
Association, 225 Franklin Street, Boston, Massachusetts 02110, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of ________________ AND ____/100 DOLLARS ($____________) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Term Loans
made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
The date and amount of each Term Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender either on the schedule attached hereto or on its books and records, and,
prior to any transfer of this Term Note, endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder.
This Term Note is one of the Term Notes referred to in the Amended and Restated
Credit Agreement dated as of February 6, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Term
Note upon the occurrence of certain events and for prepayments of Term Loans
upon the terms and conditions specified therein.
Except as permitted by Section 12.5. of the Credit Agreement, this Term Note may
not be assigned by the Lender to any Person.
THIS 2021 TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.


M-1

--------------------------------------------------------------------------------





Time is of the essence for this Term Note.


M-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date first written above.


LEXINGTON REALTY TRUST
 
 
By:
 
Name:
Joseph Bonventre
Title:
 















M-3

--------------------------------------------------------------------------------






EXHIBIT N


FORM OF BID RATE QUOTE REQUEST


______________, 20__


KeyBank National Association, as Agent
Rosemarie M. Borrelli
4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144
Mail Code: OH-01-51-0311
Phone: 216-813-4787
Fax: 216-357-6383
Email: Rosemarie_Borrelli@KeyBank.com


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), KeyBank National Association, as
Agent (the “Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


1.
The Borrower hereby requests Bid Rate Quotes for the following proposed Bid Rate
Borrowings:



Borrowing Date
Amount1
Type2
Interest Period3


______________, 20__
$____________
____________
______ days





2.
The Borrower’s Debt Rating, as applicable, as of the date hereof is:



S&P        _______
Moody’s    _______
Fitch        _______




___________________
1 Minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof.
2 Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).
3 No less than 7 days and up to 180 days after the borrowing date and must end
on a Business Day.




N-1

--------------------------------------------------------------------------------





3.
After giving effect to the Bid Rate Borrowing requested herein, the total amount
of Bid Rate Loans outstanding shall be $______________.4 



IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.


LEXINGTON REALTY TRUST
 
 
By:
 
Name:
 
Title:
 

































































___________________
4 Must not be in excess of one-half of the aggregate amount of all existing
Revolving Loan Commitments.






N-2

--------------------------------------------------------------------------------






EXHIBIT O


FORM OF BID RATE QUOTE


________________, ____


KeyBank National Association, as Agent
Rosemarie M. Borrelli
4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144
Mail Code: OH-01-51-0311
Phone: 216-813-4787
Fax: 216-357-6383
Email: Rosemarie_Borrelli@KeyBank.com


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


In response to Borrower’s Bid Rate Quote Request dated _____________, 20__, the
undersigned hereby makes the following Bid Rate Quote(s) on the following terms:


1.
Quoting Lender:____________________________



2.
Person to contact at quoting Lender:____________________________



3.
The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

Borrowing Date
Amount
Type
Interest Period
Bid Rate
 
 
 
 
 
__________, 20__
$_____________
__________
______days
    ______%


__________, 20__
$_____________
__________
______days
    ______%


__________, 20__
$_____________
__________
______days
    ______%



______________________
1 Minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof.
2 Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).
3 No less than 7 days and up to 180 days after the borrowing date and must end
on a Business Day.


O-1

--------------------------------------------------------------------------------





The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.




[Name of Quoting Lender]
 
 
By:
 
Name:
 
Title:
 

    










O-2

--------------------------------------------------------------------------------






EXHIBIT P


FORM OF BID RATE QUOTE ACCEPTANCE


__________________, 20__


KeyBank National Association, as Agent
Rosemarie M. Borrelli
4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144
Mail Code: OH-01-51-0311
Phone: 216-813-4787
Fax: 216-357-6383
Email: Rosemarie_Borrelli@KeyBank.com


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), KeyBank National Association, as
Agent (the “Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


Borrower hereby accepts the following Bid Rate Quotes relating to Bid Rate Loans
to be made to the Borrower on ____________, 20__:


Quote Date
Interest Period
Absolute Rate/LIBOR Margin
Quoting Lender
Amount
Accepted
 
 
 
 
 
__________, 20__
___________
    _____%


_______________
$___________
__________, 20__
___________
    _____%


_______________
$___________
__________, 20__
___________
    _____%


_______________
$___________



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or will exist, and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty are and shall be true and correct in all
respects), except to the extent that such representations and


P-1

--------------------------------------------------------------------------------





warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Bid Rate Loans contained in Article V. of the Credit
Agreement will have been satisfied at the time such Bid Rate Loans are made.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.


LEXINGTON REALTY TRUST
 
 
By:
 
Name:
 
Title:
 

    




P-2

--------------------------------------------------------------------------------






EXHIBIT Q


FORM OF DESIGNATION AGREEMENT




THIS DESIGNATION AGREEMENT dated as of ___________, _____ (the “Agreement”) by
and among _________________________ (the “Designating Lender”),
_________________________ (the “Designated Lender”) and KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).
WHEREAS, the Designating Lender is a Lender under that certain Amended and
Restated Credit Agreement dated as of February 6, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among LEXINGTON REALTY TRUST (the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto;
WHEREAS, pursuant to Section 12.5.(h), the Designating Lender desires to
designate the Designated Lender as its “Designated Lender” under and as defined
in the Credit Agreement; and
WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.3. of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.
Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every obligation of the Designating Lender and its related Designated Lender
with respect to the Credit Agreement and the other Loan Documents, including,
without limitation, any indemnification obligations under Section 11.7. of the
Credit Agreement and any sums otherwise payable to the Borrower by the
Designated Lender.
Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower, any
other Loan Party or any other Subsidiary of the Borrower or the performance or
observance by the Borrower or any other Loan Party of any of its obligations
under any Loan Document to which it is a party or any other instrument or
document furnished pursuant thereto.


Q-1

--------------------------------------------------------------------------------







Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c)  confirms that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on such financial statements and such other documents and
information, made its own credit analysis and decision to become a Designated
Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto; and (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender. The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any Note or pursuant to any other obligation. The Designated Lender
acknowledges and agrees that except as expressly required under the Credit
Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Designated
Lender with any credit or other information with respect to the Borrower, any
other Loan Party or any other Subsidiary or to notify the Designated Lender of
any Default or Event of Default.
Section 5. Appointment of Designating Lender as Attorney‑In‑Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender’s agent
and attorney‑in‑fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender’s behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender’s behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. The Borrower,
the Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.
Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).




Q-2

--------------------------------------------------------------------------------





Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.3. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.


Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.


Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.


Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.


Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.




[Signatures on Following Page]


Q-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.


EFFECTIVE DATE:                




DESIGNATING LENDER:
[NAME OF DESIGNATING LENDER]


 
 
By:
 
Name:
 
Title:
 





DESIGNATED LENDER:
[NAME OF DESIGNATED LENDER]


 
 
By:
 
Name:
 
Title:
 

    


Accepted as of the date first written above.


ADMINISTRATIVE AGENT:


KEYBANK NATIONAL ASSOCIATION, as Administrative Agent


By:
 
Name:
 
Title:
 







Q-4

--------------------------------------------------------------------------------






EXHIBIT R-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among LEXINGTON REALTY TRUST (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as the Administrative Agent (the “Administrative
Agent”), and the other parties thereto.


Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate or in such IRS Form W-8BEN or such IRS
Form W-8BEN-E changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]


By:
 
Name:
 
Title:
 
 
 
Date:
________ ___, 20___







R-1-1

--------------------------------------------------------------------------------






EXHIBIT R-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among LEXINGTON REALTY TRUST (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as the Administrative Agent (the “Administrative
Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate or in such IRS Form W-8BEN or such IRS Form W-8BEN-E changes,
the undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:
 
Name:
 
Title:
 
 
 
Date:
________ ___, 20___





R-2-1

--------------------------------------------------------------------------------






EXHIBIT R-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among LEXINGTON REALTY TRUST (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as the Administrative Agent (the “Administrative
Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate or
in such IRS Form W-8IMY, such IRS Form W-8BEN or such IRS Form W-8BEN-E changes,
the undersigned shall promptly so inform such Lender and (2) the undersigned
shall have at all times furnished such Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:
 
Name:
 
Title:
 
 
 
Date:
________ ___, 20___





R-3-1

--------------------------------------------------------------------------------






EXHIBIT R-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 6, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among LEXINGTON REALTY TRUST (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as the Administrative Agent (the “Administrative
Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate or in such IRS Form W-8IMY, such IRS Form W-8BEN or
such IRS Form W-8BEN-E changes, the undersigned shall promptly so inform the
Borrower and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
 
Name:
 
Title:
 
 
 
Date:
________ ___, 20___







R-4-1